Exhibit 10.1

Execution Copy

 

 

 

Unpublished CUSIP Number: [                                ]

$125,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of August 28, 2009

among

PACER INTERNATIONAL, INC.

AND EACH OF ITS DOMESTIC SUBSIDIARIES PARTY HERETO,

as Borrowers,

BANK OF AMERICA, N.A.,

as Administrative Agent and Swing Line Lender,

The L/C Issuers Party Hereto,

The Lenders Party Hereto

and

BANC OF AMERICA SECURITIES LLC,

as

Sole Lead Arranger and Sole Book Manager

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

   Page

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

   1

1.01

   Defined Terms    1

1.02

   Other Interpretive Provisions    40

1.03

   Accounting Terms    41

1.04

   UCC Terms    41

1.05

   Rounding    41

1.06

   Times of Day    41

1.07

   Letter of Credit Amounts    41

1.08

   Borrowing Base Calculations    41

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

   42

2.01

   Committed Loans    42

2.02

   Borrowings, Conversions and Continuations of Committed Loans    42

2.03

   Letters of Credit    44

2.04

   Swing Line Loans    53

2.05

   Borrower Agent    56

2.06

   Prepayments    56

2.07

   Termination or Reduction of Commitments    58

2.08

   Overadvances    59

2.09

   Protective Advances    59

2.10

   Repayment of the Loans    59

2.11

   Interest    59

2.12

   Fees    60

2.13

   Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
   61

2.14

   Application of Payments    62

2.15

   Loan Account    62

2.16

   Nature and Extent of Each Borrower’s Liability    62

2.17

   Payments Generally; Administrative Agent’s Clawback    65

2.18

   Sharing of Payments by Lenders    67

2.19

   Increase in Commitments    68

2.20

   Amendment and Restatement    69

2.21

   Payments as Loans    69

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

   69

3.01

   Taxes    69

3.02

   Illegality    72

3.03

   Inability to Determine Rates    72

3.04

   Increased Costs; Reserves on Eurodollar Rate Loans    72

3.05

   Compensation for Losses    74

3.06

   Mitigation Obligations; Replacement of Lenders    75

3.07

   Survival    75

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

   75

4.01

   Conditions of Initial Credit Extension    75

4.02

   Conditions to all Credit Extensions    78

ARTICLE V REPRESENTATIONS AND WARRANTIES

   79

5.01

   Existence, Qualification and Power    79

5.02

   Authorization; No Contravention    79

5.03

   Governmental Authorization; Other Consents    79

5.04

   Binding Effect    80

5.05

   Financial Statements; No Material Adverse Effect    80

5.06

   Litigation    81

5.07

   No Default    81

5.08

   Ownership of Property; Liens    81

5.09

   Accounts    81

5.10

   Environmental Compliance    82

5.11

   Insurance    82

5.12

   Taxes    82

5.13

   ERISA Compliance    83

5.14

   Subsidiaries; Equity Interests    83

5.15

   Margin Regulations; Investment Company Act    84

5.16

   Disclosure    84

5.17

   Compliance with Laws    84

5.18

   Taxpayer Identification Number    84

5.19

   Intellectual Property; Licenses, Etc.    84

5.20

   Security Interest    85

5.21

   Solvency    85

5.22

   Labor Matters    85

5.23

   Governmental Contracts    85

5.24

   Casualty, Etc.    85

5.25

   Payable Practices    86

5.26

   Surety Obligations    86

5.27

   Foreign Plans    86

ARTICLE VI AFFIRMATIVE COVENANTS

   86

6.01

   Financial Statements    86

6.02

   Certificates; Other Information    87

6.03

   Notices    89

6.04

   Payment of Obligations    91

6.05

   Preservation of Existence, Etc.    91

6.06

   Maintenance of Properties    91

6.07

   Maintenance of Insurance    91

6.08

   Compliance with Laws    92

6.09

   Books and Records    92

6.10

   Inspection Rights; Appraisals    93

6.11

   Use of Proceeds    93

6.12

   Covenant to Guarantee Obligations and Give Security; Subsidiaries    93

6.13

   Lenders Meetings    95

6.14

   Compliance with Environmental Laws    95

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

6.15

   Preparation of Environmental Reports    95

6.16

   Further Assurances    96

6.17

   Material Contracts    96

6.18

   Designation as Senior Debt    96

6.19

   Landlord and Storage Agreements    96

6.20

   Post-Closing Matters    96

ARTICLE VII NEGATIVE COVENANTS

   97

7.01

   Liens    97

7.02

   Investments    99

7.03

   Indebtedness    100

7.04

   Fundamental Changes    102

7.05

   Dispositions    102

7.06

   Restricted Payments    103

7.07

   Change in Nature of Business    105

7.08

   Transactions with Affiliates    105

7.09

   Burdensome Agreements    105

7.10

   Use of Proceeds    106

7.11

   Subordinated Debt    106

7.12

   Financial Covenant    107

7.13

   Capital Expenditures    107

7.14

   Amendments of Organization Documents    108

7.15

   Accounting Changes    108

7.16

   Subsidiaries    108

7.17

   Plans    108

ARTICLE VIII COLLATERAL ADMINISTRATION

   108

8.01

   Borrowing Base Certificates    108

8.02

   Administration of Accounts    109

8.03

   Administration of Railcars and Chassis    110

8.04

   Administration of Deposit Accounts    112

8.05

   Administration of Assigned Contracts    112

8.06

   General Provisions    113

ARTICLE IX EVENTS OF DEFAULT AND REMEDIES

   114

9.01

   Events of Default    114

9.02

   Remedies Upon Event of Default    116

9.03

   Application of Funds    117

ARTICLE X ADMINISTRATIVE AGENT

   118

10.01

   Appointment and Authority    118

10.02

   Rights as a Lender    118

10.03

   Exculpatory Provisions    119

10.04

   Agreements Regarding Collateral and Field Examination Reports    120

10.05

   Reliance by Administrative Agent    120

10.06

   Indemnification of Agent Indemnitees    121

10.07

   Delegation of Duties    121

10.08

   Resignation of Administrative Agent    121

10.09

   Non-Reliance on Administrative Agent and Other Lenders    122

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

10.10

   No Other Duties, Etc.    122

10.11

   Administrative Agent May File Proofs of Claim    123

10.12

   Collateral and Guaranty Matters    123

10.13

   Withholding.    124

ARTICLE XI MISCELLANEOUS

   124

11.01

   Amendments, Etc.    124

11.02

   Notices; Effectiveness; Electronic Communication    125

11.03

   No Waiver; Cumulative Remedies    127

11.04

   Expenses; Indemnity; Damage Waiver    128

11.05

   Payments Set Aside    130

11.06

   Successors and Assigns    130

11.07

   Treatment of Certain Information; Confidentiality    134

11.08

   Right of Setoff    135

11.09

   Interest Rate Limitation    135

11.10

   Counterparts; Integration; Effectiveness    135

11.11

   Survival of Representations and Warranties    136

11.12

   Severability    136

11.13

   Replacement of Lenders    136

11.14

   Governing Law; Jurisdiction; Etc.    137

11.15

   Waiver of Jury Trial    138

11.16

   California Judicial Reference    138

11.17

   No Advisory or Fiduciary Responsibility    138

11.18

   USA PATRIOT Act Notice    139

11.19

   Time of the Essence    139

SIGNATURES

   S-1

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

SCHEDULES

 

1.01(a)

   Assigned Contracts

1.01(b)

   Existing Letters of Credit

2.01

   Commitments and Applicable Percentages

5.06

   Litigation

5.10

   Environmental Matters

5.14

   Subsidiaries; Other Equity Investments

5.19

   Intellectual Property Matters

5.22

   Labor Matters

5.23

   Governmental Contracts

6.05

   Corporate and Trade Names

6.20

   Post-Closing Matters

7.01

   Existing Liens

7.02

   Existing Investments

7.03

   Existing Indebtedness

8.04

   Deposit Accounts

8.06(a)

   Location of Collateral

11.02

   Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

 

   Form of

A

   Committed Loan Notice

B

   Swing Line Loan Notice

C

   Note

D

   Compliance Certificate

E

   Assignment and Assumption

F

   Amendment to Guaranty

G

   Amendment to Pledge Agreement

H-1

   New York Opinion Matters

H-2

   Tennessee Opinion Matters

H-3

   Ohio Opinion Matters

H-4

   Surface Transportation Board Opinion Matters

H-5

   Canada Opinion Matters

I

   Security Agreement

J

   Reaffirmation Agreement

K

   Global Intercompany Note

 

-v-



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
August 28, 2009, among PACER INTERNATIONAL, INC., a Tennessee corporation
(“Pacer”) and each of its Domestic Subsidiaries party hereto (collectively, the
“Borrowers” and individually, a “Borrower”), each lender from time to time party
hereto (collectively, the “Lenders” and individually, a “Lender”), each issuer
of letters of credit from time to time party hereto (collectively, the “L/C
Issuers” and individually, an “L/C Issuer”), and BANK OF AMERICA, N.A., as
Administrative Agent and Swing Line Lender.

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement, dated as of April 5, 2007,
by and among Pacer, the lenders party thereto (the “Existing Lenders”), the
Existing L/C Issuers party thereto and Bank of America, N.A., as Administrative
Agent and Swing Line Lender (as amended to date, the “Existing Credit
Agreement”), the Existing Lenders have extended credit in the form of revolving
loans and letters of credit.

WHEREAS, Pacer has requested that the Existing Lenders and the Existing L/C
Issuers continue to make available to Pacer and each of the other Borrowers a
revolving line of credit for revolving loans and letters of credit in an amount
not to exceed $125,000,000, and which extensions of credit the Borrowers will
use for the purposes permitted hereunder;

WHEREAS, each of the Borrowers is engaged in an interrelated business enterprise
with an identity of interests, and accordingly the financing provided under this
Agreement will directly and indirectly benefit each of the Borrowers;

WHEREAS, each Borrower desires that (a) the L/C Issuers continue the Existing
Letters of Credit as Letters of Credit and the Lenders continue the Existing
Loans and Existing Commitments as Loans and Commitments hereunder and (b) the
L/C Issuers and the Lenders agree to amend and restate the Existing Credit
Agreement in its entirety for the purpose of making the amendments reflected
herein;

WHEREAS, the Lenders and the L/C Issuers have agreed to amend and restate the
Existing Credit Agreement in its entirety for the purpose of making the
amendments reflected herein, which amendment and restatement shall become
effective on the Closing Date;

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and for good and valuable consideration, the receipt of which hereby
acknowledged, the parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“AAR” means the American Association of Railroads or any successor thereto.



--------------------------------------------------------------------------------

“AAR Rules” means the Code of Car Service Rules/Code of Car Hire Rules contained
in AAR Circular OT-10 as promulgated in the Official Railway Equipment Register,
as in effect from time to time, or any successor thereto.

“Account” has the meaning specified in the UCC, and includes all rights to
payment for goods sold or leased, or for services rendered.

“Account Debtor” means a Person who is obligated under an Account, Chattel Paper
or General Intangible.

“Accounts Formula Amount” means (i) 85% of the Value of Eligible Accounts, plus
(ii) 85% of the Value of Eligible Earned-But-Unbilled Accounts, up to, in the
case of this clause (ii), an aggregate amount not to exceed $17,500,000.

“Acquisition” shall mean any transaction or series of related transactions for
the purpose of or resulting, directly or indirectly, in (a) the acquisition of
in excess of 50% of the Equity Interests of any Person, or otherwise causing any
Person to become a Subsidiary, or (b) a merger or consolidation or any other
combination with another Person (other than a Person that is a Subsidiary) in
which a Borrower or a Subsidiary is the surviving Person, or (c) the acquisition
of substantially all the assets of, or of a line of business from, another
Person.

“Acquisition Pro Forma” has the meaning specified in the definition of Permitted
Acquisition.

“Acquisition Projections” means, with respect to any Acquisition, updated
versions of the most recently delivered projections covering the one-year period
commencing on the date of such Acquisition and otherwise prepared in accordance
with the projections and based upon historical financial data of a recent date
reasonably satisfactory to the Administrative Agent, taking into account such
Acquisition.

“Actual Knowledge” means, with respect to any information or event, that a
Responsible Officer of a Borrower has actual knowledge of such information or
event.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the
Borrowers, the L/C Issuers and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

2



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent/BAS Fee Letter” means the letter agreement, dated August 3, 2009, by and
among the Borrower Agent, the Administrative Agent and BAS.

“Agent Indemnitees” means the Administrative Agent and its officers, directors,
employees, Affiliates, agents and attorneys.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

“Allocable Amount” has the meaning specified in Section 2.16(c)(ii).

“Annual Capex Carryover Limit” means, for any Fiscal Year of Pacer and its
Subsidiaries, 50% of the excess of (a) the maximum permitted amount of Capital
Expenditures set forth for such Fiscal Year in the chart contained in
Section 7.13 over (b) the aggregate amount of Capital Expenditures made by the
Borrowers and their respective Subsidiaries during such Fiscal Year.

“Anti-Terrorism Laws” means any laws relating to terrorism or money laundering,
including the Patriot Act.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the commitment of each
Lender to make Loans and the obligation of each L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 9.02 or if the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments. The Applicable Percentage
of each Lender, as of the Closing Date and after giving effect to the amendment
and restatement of the Existing Credit Agreement, is set forth opposite the name
of such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means (a) with respect to a commitment fee, the following
percentages per annum, based on the average unused amount of the Aggregate
Commitments:

 

Average Unused Amount of the Aggregate
Commitments
(as a percentage of the Aggregate Commitments)    Commitment Fee   >50%    0.50
%  £50%    0.75 % 

 

3



--------------------------------------------------------------------------------

and (b) with respect to all other fees and rates of interest, the following
percentages per annum, based upon the Fixed Charge Coverage Ratio during any
period described in Section 7.12 hereof, as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(a):

 

Pricing
Level   Fixed Charge
Coverage Ratio   Letter of
Credit Fee     Eurodollar
Rate     Base Rate   I   >1.50   4.50 %    4.50 %    3.50 %  II   £1.50   4.75
%    4.75 %    3.75 % 

Notwithstanding the foregoing, until the date of delivery of the financial
statements and corresponding Compliance Certificate for the period ending
March 31, 2010, margins shall be determined as if Pricing Level II were
applicable. Thereafter, any increase or decrease in the Applicable Rate
resulting from a change in the Fixed Charge Coverage Ratio shall become
effective as of the first day of the first calendar month following the date a
Compliance Certificate is delivered pursuant to Section 6.02(a) with respect to
any period described in Section 7.12 hereof; provided, however, that if a
Compliance Certificate is not delivered when due in accordance with such
Section, then Pricing Level II shall apply as of the fifth Business Day after
the date on which such Compliance Certificate was required to have been
delivered, and shall continue to so apply until the first day of the first
calendar month following the date on which such Compliance Certificate is so
delivered (and thereafter the Pricing Level otherwise determined in accordance
with this definition shall apply). Notwithstanding anything to the contrary
contained in this definition, the determination of the Applicable Rate for any
period shall be subject to the provisions of Section 2.13(b).

“Applicable Law” means all laws, rules, regulations and governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, common law and equitable principles, and
all provisions of constitutions, treaties, statutes, rules, regulations, orders
and decrees of Governmental Authorities.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means BAS.

“Assigned Contracts” means as to any Borrower, collectively, all of such
Borrower’s rights and remedies under, and all moneys and claims for money due or
to become due to such Borrower under those contracts set forth on Schedule
1.01(a), and any and all amendments, supplements, extensions, and renewals
thereof including all rights and claims of such Borrower now or hereafter
existing: (i) under any insurance, indemnities, warranties, and guarantees
provided for or arising out of or in connection with any of the foregoing
agreements; (ii) for any damages arising out of or for breach or default under
or in connection with any of the foregoing

 

4



--------------------------------------------------------------------------------

contracts; (iii) to all other amounts from time to time paid or payable under or
in connection with any of the foregoing agreements; or (iv) to exercise or
enforce any and all covenants, remedies, powers and privileges thereunder.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by the terms of this Agreement), and accepted by the Administrative
Agent, in substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

“Assignment of Claims Act” means the Federal Assignment of Claims Act (31 U.S.C.
Section 3727).

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining minimum required lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
Borrowers and Subsidiaries for the Fiscal Year ended December 26, 2008, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such Fiscal Year of Borrowers and Subsidiaries, including the
notes thereto.

“Availability” means the Borrowing Base minus the principal balance of all
Loans.

“Availability Block” means an escalating amount which is initially $0.00 as of
the Closing Date, and which, thereafter, increases by $500,000 on each
Availability Block Application Date; provided that if, and only for so long as,
the Borrowers’ most recently ended calendar month prior to a given Availability
Block Application Date is an FCCR Compliant Month, then such Availability Block
shall cease to escalate and shall instead be released in four successive equal
monthly installments (beginning on such Availability Block Application Date and,
thereafter, on each successive Availability Block Application Date); provided
further that if, for any month after an FCCR Compliant Month, the Borrowers
shall have failed to have maintained a minimum Availability Block Fixed Charge
Coverage Ratio of greater than 1.25:1.00, the release of any remaining
Availability Block shall be suspended and the Availability Block shall,
thereafter, again constitute an escalating amount which is initially set at the
amount of the Availability Block then in effect, and which, thereafter,
increases by $500,000 on each Availability Block Application Date, beginning on
the next occurring Availability Block Application Date.

“Availability Block Application Date” means September 30, 2009 and the last
Business Day of each calendar month thereafter.

 

5



--------------------------------------------------------------------------------

“Availability Block Fixed Charge Coverage Ratio” means the Fixed Charge Coverage
Ratio calculated as of the applicable month-end and measured on a rolling
twelve-month basis; provided that for any month ending on or prior to July 31,
2010, the applicable measurement period shall begin on August 1, 2009.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.07, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuers to make L/C Credit Extensions pursuant to Section 9.02.

“Availability Reserve” means the sum (without duplication) of (a) the L/C
Reserve, (b) the Bank Product Reserve, (c) the aggregate amount of liabilities
secured by Liens upon Collateral that are senior to the Administrative Agent’s
Liens (but imposition of any such reserve shall not waive an Event of Default
arising therefrom); (d) the Availability Block; and (e) such additional
reserves, in such amounts and with respect to such matters, as the
Administrative Agent in its reasonable discretion may elect to impose from time
to time.

“Bank of America” means Bank of America, N.A. and its successors.

“Bank of America Indemnitees” means Bank of America and its officers, directors,
employees, Affiliates, agents and attorneys.

“Bank of Montreal” means the Bank of Montreal.

“Bank Product” means any of the following products, services or facilities
extended to any Borrower or Subsidiary by a Lender or any of its Affiliates (or
by a Lender (or an Affiliate of a Lender) at the time any Bank Product
Obligations were incurred but has ceased to be a Lender (or whose Affiliate has
ceased to be a Lender) hereunder): (a) FX/Cash Management Products; (b) products
under Swap Contracts; and (c) commercial credit card and merchant card services;
provided, however, that for any of the foregoing to be included as a “Secured
Obligation” for purposes of a distribution under Section 9.03, the applicable
Secured Party and Loan Party must have previously provided written notice to the
Administrative Agent with a copy to the Borrower Agent of (i) the existence of
such Bank Product, (ii) the proposed maximum dollar amount of obligations
arising thereunder which may be included (below, at or above such level), at the
reasonable discretion of the Administrative Agent, as a Bank Product Reserve
(“Bank Product Amount”), and (iii) the methodology to be used by such parties in
determining the Bank Product Obligations owing from time to time. The Bank
Product Amount may be changed from time to time upon written notice to the
Administrative Agent by the Secured Party and Loan Party. No Bank Product Amount
may be established or increased at any time that a Default or Event of Default
exists, or if a reserve in such amount would cause an Overadvance.

“Bank Product Amount” has the meaning specified in the definition of Bank
Product.

“Bank Product Obligations” means Indebtedness and other obligations of a Loan
Party relating to Bank Products, including, without limitation, (i) the FX/Cash
Management Obligations owing to any FX/Cash Management Obligation Providers, and
(ii) the Swap Obligations owing to any Swap Obligation Providers.

 

6



--------------------------------------------------------------------------------

“Bank Product Reserve” means the aggregate amount of reserves established by the
Administrative Agent from time to time in its reasonable discretion in respect
of Bank Product Obligations.

“Bankruptcy Code” means Title 11 of the United States Code, as now and hereafter
in effect, or any successor statute.

“BAS” means Banc of America Securities LLC, in its capacity as a joint lead
arranger and sole book manager.

“Base Rate” means for any day, a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the Eurodollar Rate for a 30
day interest period as determined on such day, plus 1.0% and (c) the rate of
interest in effect for such day as announced from time to time by Bank of
America as its “prime rate.” The “prime rate” is a rate set by Bank of America
based upon various factors, including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrowed Money”: with respect to any Loan Party, without duplication, its
(a) Indebtedness that (i) arises from the lending of money by any Person to such
Loan Party, (ii) is evidenced by notes, drafts, bonds, debentures, credit
documents or similar instruments, (iii) accrues interest or is a type upon which
interest charges are customarily paid (excluding trade payables owing in the
Ordinary Course of Business), or (iv) was issued or assumed as full or partial
payment for Property; (b) Capital Leases; (c) reimbursement obligations with
respect to letters of credit; and (d) guaranties of any Debt of the foregoing
types owing by another Person.

“Borrower Agent” has the meaning specified in Section 2.05.

“Borrowers” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

“Borrowing Base” means, on any date of determination, an amount equal to the
lesser of (a) the Aggregate Commitments, minus the L/C Reserve, minus the
Availability Block, or (b) the sum of the Accounts Formula Amount, plus the
Equipment Formula Amount, minus the Availability Reserve, in each case as of
such date; provided that notwithstanding any provision

 

7



--------------------------------------------------------------------------------

set forth herein to the contrary, no amendment, waiver or consent hereunder
shall amend the definition of Borrowing Base (and the defined terms used in such
definition), increase any advance rate or decrease the Availability Block
without the written consent of each Lender.

“Borrowing Base Certificate” means a certificate, in form and substance
satisfactory to the Administrative Agent, by which Borrowers certify calculation
of the Borrowing Base.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

“Canadian Dollar” and “Can$” shall mean the lawful money of Canada.

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and its Subsidiaries during such
period on account of property, plant and equipment or analogous fixed assets
that are capital expenditures as determined in accordance with GAAP, whether
such expenditures are paid in cash or financed (excluding normal replacements
and maintenance which are properly charged to current operations).

“Capital Lease” means any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

“Cash Collateral” means cash, and any interest or other income earned thereon,
that is delivered to the Administrative Agent to Cash Collateralize any
Obligations.

“Cash Collateral Account” means a demand deposit, money market or other account
established by the Administrative Agent at such financial institution as the
Administrative Agent may select in its discretion, which account shall be
subject to the Administrative Agent’s Liens for the benefit of Secured Parties.

“Cash Collateralize” means the delivery of cash to the Administrative Agent, as
security for the payment of Obligations, in an amount equal to (a) with respect
to L/C Obligations, 103% of the aggregate L/C Obligations, and (b) with respect
to any inchoate, contingent or other Obligations (including Bank Product
Obligations), the Administrative Agent’s good faith estimate of the amount due
or to become due, including all fees and other amounts relating to such
Obligations. “Cash Collateralization” has a correlative meaning.

“Cash Equivalents” means (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the United States
government, maturing within 12 months of the date of acquisition;
(b) certificates of deposit, time deposits and bankers’ acceptances maturing
within 12 months of the date of acquisition, and overnight bank deposits, in
each case which are issued by a commercial bank organized under the laws of the
United States or any state or district thereof, rated A-1 (or better) by S&P or
P-1 (or better) by Moody’s at the time of acquisition, and (unless issued by a
Lender) not subject to offset rights; (c) repurchase obligations with a term of
not more than 30 days for underlying investments of the

 

8



--------------------------------------------------------------------------------

types described in clauses (a) and (b) entered into with any bank meeting the
qualifications specified in clause (b); (d) commercial paper rated A-1 (or
better) by S&P or P-1 (or better) by Moody’s, and maturing within nine months of
the date of acquisition; and (e) shares of any money market fund that has
substantially all of its assets invested continuously in the types of
investments referred to above, has net assets of at least $500,000,000 and has
the highest rating obtainable from either Moody’s or S&P.

“Cash Management Implementation Date” has the meaning specified in
Section 8.02(d).

“CERCLA” means the Comprehensive Environmental Response Compensation and
Liability Act (42 U.S.C. § 9601 et seq.).

“Chassis” means the intermodal chassis owned by any Borrower or any other Loan
Party, consisting of steel frames with rubber tires and employed in the conduct
of such Borrower’s or such other Loan Party’s business to transport containers
over highways.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of 35% or more of the equity
securities of Pacer entitled to vote for members of the board of directors or
equivalent governing body of Pacer on a fully-diluted basis (and taking into
account all such securities that such person or group has the right to acquire
pursuant to any option right);

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of Pacer cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or

 

9



--------------------------------------------------------------------------------

(c) all or substantially all of a Borrower’s assets are sold or transferred,
other than a sale or transfer to another Borrower.

“Claims” means all liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable attorneys’ fees and Extraordinary Expenses)
at any time (including after Full Payment of the Obligations, resignation or
replacement of Agent, or replacement of any Lender) incurred by or asserted
against any Indemnitee in any way relating to (a) any Loans, Letters of Credit,
Loan Documents, or the use thereof or transactions relating thereto, (b) any
action taken or omitted to be taken by any Indemnitee in connection with any
Loan Documents, (c) the existence or perfection of any Liens, or realization
upon any Collateral, (d) exercise of any rights or remedies under any Loan
Documents or Applicable Law, or (e) failure by any Obligor to perform or observe
any terms of any Loan Document, in each case including all costs and expenses
relating to any investigation, litigation, arbitration or other proceeding
(including an Insolvency Proceeding or appellate proceedings), whether or not
the applicable Indemnitee is a party thereto.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means all of the “Pledged Collateral” referred to in the Pledge
Agreement, all of the “Collateral” referred to in the Security Agreement and all
of the other Property that is or is intended under the terms hereof or of the
Collateral Documents to be subject to Liens in favor of the Administrative Agent
(for the benefit of the Secured Parties) securing the Secured Obligations.

“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, the Mexican Pledge Agreement, any Control Agreements and each of the
other agreements, instruments or documents that creates or purports to create a
Lien in favor of the Administrative Agent (for the benefit of the Secured
Parties) securing the Secured Obligations.

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement; provided that notwithstanding any provision set forth herein to the
contrary, no amendment, waiver or consent hereunder or supplement hereto shall
increase the aggregate Commitments in excess of $175,000,000 without the written
consent of each Lender.

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

“Committed Loan” has the meaning specified in Section 2.01.

 

10



--------------------------------------------------------------------------------

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated EBITDA” means, for any period, for Pacer and its Subsidiaries on a
consolidated basis, an amount equal to Consolidated Net Income for such period
plus (a) the following to the extent deducted in calculating such Consolidated
Net Income: (i) Consolidated Interest Charges for such period, (ii) the
provision for Federal, state, local and foreign income taxes payable by Pacer
and its Subsidiaries for such period, (iii) depreciation and amortization
expense, (iv) other non-recurring expenses of Pacer and its Subsidiaries
reducing such Consolidated Net Income which do not represent a cash item in such
period or any future period, (v) non-cash charges or expenses related to equity
plans or stock option awards in such period, (vi) payroll taxes on exercise of
stock options in such period, (vii) for any such period that includes the month
of August 2009, the actual amount of operating losses in the month of August
2009 associated with Pacer Transport, Inc. in an aggregate amount not to exceed
$500,000 and (viii) non-recurring operational restructuring charges (including
downsizing and closures) incurred on or prior to the first anniversary of the
Closing Date, in an aggregate amount not to exceed $2,000,000 in any three-month
period and not to exceed $5,000,000 in the aggregate from and after the Closing
Date and minus (b) the following to the extent included in calculating such
Consolidated Net Income: (i) Federal, state, local and foreign income tax
credits of Pacer and its Subsidiaries for such period and (ii) all non-cash
items increasing Consolidated Net Income for such period.

“Consolidated Interest Charges” means, for any period, for Pacer and its
Subsidiaries on a consolidated basis, all interest expense in such period
determined in accordance with GAAP.

“Consolidated Net Income” means, for any period, for Pacer and its Subsidiaries
on a consolidated basis, the net income of Pacer and its Subsidiaries (excluding
extraordinary gains and extraordinary losses) for that period determined in
accordance with GAAP.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its Property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Control Agreement” has the meaning specified in the Security Agreement.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“CWA” means the Clean Water Act (33 U.S.C. §§ 1251 et seq.).

 

11



--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Committed Loans, participations in L/C Obligations or participations in
Swing Line Loans required to be funded by it hereunder within one Business Day
of the date required to be funded by it hereunder unless such failure has been
cured, (b) has otherwise failed to pay over to the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless the subject of a good faith dispute or
unless such failure has been cured, or (c) has been deemed insolvent or become
the subject of any Insolvency Proceeding.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any Property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” of any currency with respect to any amount of Dollars at any
date means the equivalent in such currency of such amount of Dollars, calculated
on the basis of the arithmetical mean of the buy and sell spot rates of exchange
of the Administrative Agent for such other currency at 11:00 a.m., London time,
on the date on or as of which such amount is to be determined.

“Domestic Subsidiary” means any direct or indirect Subsidiary that is organized
under the laws of the United States or any state thereof, provided that the
direct or indirect parent of such Subsidiary is not a Foreign Subsidiary.

“Dominion Account” means a special account established by Borrowers at Bank of
America or another bank reasonably acceptable to the Administrative Agent, over
which the Administrative Agent has exclusive control for withdrawal purposes.

 

12



--------------------------------------------------------------------------------

“Eligible Account” means an Account owing to a Borrower that arises in the
Ordinary Course of Business from the sale of goods or rendition of services, is
payable in Dollars or Canadian Dollars and is deemed by the Administrative
Agent, in its reasonable commercial discretion, to be an Eligible Account.
Without limiting the foregoing, no Account shall be an Eligible Account, unless
the Administrative Agent in its sole discretion otherwise elects, if:

(a) it is unpaid for more than (i) 90 days after the original invoice date, or
(ii) in the case of Accounts owing to RF International, Ltd. or Ocean World
Lines, Inc. only, more than 120 days after the original invoice date;

(b) 50% or more of the Accounts owing by the Account Debtor are not Eligible
Accounts under the foregoing clause;

(c) when aggregated with other Accounts owing by the Account Debtor, it exceeds
10% of the aggregate Eligible Accounts (or such higher percentage as Agent may
establish for the Account Debtor from time to time);

(d) it does not conform with a covenant or representation herein;

(e) it is owing by a creditor or supplier, or is otherwise subject to a
potential offset, counterclaim, dispute, deduction, discount, recoupment,
reserve, defense, chargeback, credit or allowance (but ineligibility shall be
limited to the amount thereof);

(f) an Insolvency Proceeding has been commenced by or against the Account
Debtor; or the Account Debtor has failed, has suspended or ceased doing
business, is liquidating, dissolving or winding up its affairs, or is not
Solvent; or the Borrower is not able to bring suit or enforce remedies against
the Account Debtor through judicial process;

(g) the Account Debtor is organized or has its principal offices or assets
outside the United States or Canada;

(h) it is owing by a Government Authority, unless the Account Debtor is the
United States or any department, agency or instrumentality thereof and the
Account has been assigned to Agent in compliance with the Assignment of Claims
Act;

(i) it is not subject to a duly perfected, first priority Lien in favor of the
Administrative Agent, or is subject to any other Lien;

(j) the goods giving rise to it have not been delivered to and accepted by the
Account Debtor, the services giving rise to it have not been accepted by the
Account Debtor, or it otherwise does not represent a final sale, including,
without limitation, any accounts related to deferred revenue;

(k) it is evidenced by Chattel Paper or an Instrument of any kind, or has been
reduced to judgment;

(l) its payment has been extended or it arises from a sale on a cash-on-delivery
basis;

 

13



--------------------------------------------------------------------------------

(m) it arises from a sale to an Affiliate, from a sale on a bill-and-hold,
guaranteed sale, sale-or-return, sale-on-approval, consignment, or other
repurchase or return basis, or from a sale to a Person for personal, family or
household purposes;

(n) it represents a progress billing or retainage;

(o) it includes a billing for interest, fees or late charges, but ineligibility
shall be limited to the extent thereof. In calculating delinquent portions of
Accounts under clauses (a) and (b), credit balances more than 90 days old will
be excluded;

(p) it is not yet evidenced by a written invoice or bill; provided that the
Railcar Receivables shall constitute Eligible Accounts without a written invoice
or bill;

(q) when aggregated with all other Accounts receivable in Canadian Dollars
otherwise constituting Eligible Accounts, it exceeds the Dollar Equivalent of
$2,000,000; or

(r) it is a Railcar Receivable and, from and after the date that is 30 days
after the Closing Date, the Greenbrier Acknowledgement shall not have been
executed or shall not remain in full force and effect.

If any Account at any time ceases to be an Eligible Account (including, without
limitation, upon any Disposition thereof as further specified in
Section 2.06(d)), such Account shall promptly be excluded from the calculation
of Eligible Account.

Notwithstanding the foregoing, the Accounts of any Person acquired pursuant to a
Permitted Acquisition shall not be included in Eligible Accounts without the
prior written consent of the Administrative Agent and Required Lenders.

“Eligible Assignee” a Person that is (a) a Lender, U.S.-based Affiliate of a
Lender or Approved Fund; (b) any other financial institution approved by the
Administrative Agent (which approval by Administrative Agent shall not be
unreasonably withheld or delayed) and Borrower Agent (which approval by Borrower
Agent shall not be unreasonably withheld or delayed, and shall be deemed given
if no objection is made within two Business Days after notice of the proposed
assignment), that is organized under the laws of the United States or any state
or district thereof, has total assets in excess of $5 billion, extends
asset-based lending facilities in its Ordinary Course of Business and whose
becoming an assignee would not constitute a prohibited transaction under
Section 4975 of the Code or any other Applicable Law; and (c) during any Event
of Default, any Person acceptable to the Administrative Agent in its discretion.

“Eligible Earned-But-Unbilled Account” means an Account that would constitute an
Eligible Account but for the failure to satisfy clause (p) thereof; provided
that while such Account shall not yet be evidenced by a written invoice or bill,
such Account shall have been earned; and provided further that such Account may
constitute an Eligible Earned-But-Unbilled Account only for the period from and
after the date such Account was first earned until the date that is 30 days
thereafter. Notwithstanding the foregoing, the Accounts of any Person acquired
pursuant to a Permitted Acquisition shall not be included in Eligible
Earned-But-Unbilled Accounts without the prior written consent of the
Administrative Agent and Required Lenders.

 

14



--------------------------------------------------------------------------------

“Eligible Equipment” means all Equipment constituting Railcars or Chassis, in
each case owned by and used in the operation of the business of any Borrower and
which is deemed by the Administrative Agent, in its reasonable commercial
discretion, to be Eligible Equipment. No Equipment shall be Eligible Equipment
unless the Administrative Agent, in its sole discretion elects, if:

(a) it is the subject of a finance or trade credit arrangement between any
Borrower as obligor and a third party obligee or it is not owned outright by the
applicable Borrower;

(b) it is not subject to the Administrative Agent’s Liens, which are perfected
as to such Equipment, or it is subject to any other Lien whatsoever;

(c) without limiting the foregoing clause (b), (i) with respect to any Chassis
which is subject to a certificate of title (or other similar) statute under
applicable law, the applicable Borrower failed to provide for the Administrative
Agent’s Lien to be indicated on such certificate of title (or other relevant
registration) or failed to take all other steps necessary or reasonably
requested by Administrative Agent in order to provide the Administrative Agent
with a first priority perfected security interest in such Chassis under
applicable law, in each case within the time periods allowed under the Security
Agreement or (ii) with respect to any Railcar, the applicable Borrower failed to
execute and deliver to Administrative Agent such Memorandum of Security
Agreements (as defined in the Security Agreement) as the Administrative Agent
and the Required Lenders may reasonably request, failed to record such
Memorandum of Security Agreements with the Surface Transportation Board or
failed to take such other action as the Administrative Agent or the Required
Lenders may reasonably request, to perfect the Administrative Agent’s security
interest in such Rolling Stock (as defined in the Security Agreement);

(d) it is not in good operating condition, is unmerchantable, is defective, is
being repaired, or does not meet all standards imposed by any Governmental
Authority having regulatory authority over such Equipment, their use or sale;

(e) it is not currently usable or has otherwise suffered an Event of Loss;

(f)(i) it is located outside the United States, Canada or Mexico or (ii) if
located in Canada or Mexico, it is not used in the Ordinary Course of Business;

(g) from and after the date that is 45 days after the Closing Date, it is
located on leased premises, is located at rail yards, rail ramps or other
container terminal operations in each case not owned by any Borrower or is in
the possession of a warehouseman, processor, repairman, mechanic, shipper,
freight forwarder or other Person (including, without limitation, any location
at which Chassis are stored while not interchanged to or in use by Motor
Carriers (as defined in the UIAA) in accordance with the UIAA, which is not
owned by a Borrower), unless either the lessor or such Person has delivered a
subordination agreement, access agreement, landlord agreement or other similar
agreement in a form acceptable to the Administrative Agent, or an Availability
Reserve for rents, handling, removal, storage or other charges has been
established for Equipment at that location; or

(h) it does not conform with a covenant or representation herein.

 

15



--------------------------------------------------------------------------------

If any Equipment at any time ceases to be Eligible Equipment (including, without
limitation, upon any Disposition thereof or upon receipt of insurance proceeds
or condemnation awards related thereto as further specified in Sections 2.06(d)
and 2.06(f)), such Equipment shall promptly be excluded from the calculation of
Eligible Equipment.

Notwithstanding the foregoing, the Railcars and Chassis of any Person acquired
pursuant to a Permitted Acquisition (and the Railcars and Chassis otherwise
acquired by any Borrower other than Railcars and Chassis acquired in connection
with the replacement of damaged Railcars or Chassis if such replacement Railcars
and Chassis are (w) used or useful in the operation of the business of the
Borrowers, (x) of equal or greater value, (y) acquired with the proceeds of
insurance received with respect to such replaced Railcars or Chassis and
(z) free of Liens) shall not be included in Eligible Equipment without the prior
written consent of the Administrative Agent and Required Lenders.

“Enforcement Action” means any action to enforce any Obligations or Loan
Documents or to realize upon any Collateral (whether by judicial action,
self-help, notification of Account Debtors, exercise of setoff or recoupment, or
otherwise).

“Environmental Agreement” means each agreement of Borrowers with respect to any
Real Estate subject to a Mortgage, pursuant to which Borrowers agree to
indemnify and hold harmless the Administrative Agent and Lenders from liability
under any Environmental Laws.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems, including without limitation CERCLA, RCRA and CWA.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Environmental Notice” means a notice (whether written or oral) from any
Governmental Authority or other Person of any noncompliance with, investigation
of a violation of, litigation relating to, or fine or liability under any
Environmental Law, or with respect to any Environmental Release, environmental
pollution or hazardous materials, including any complaint, summons, citation,
order, claim, demand or request for correction, remediation or otherwise.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

16



--------------------------------------------------------------------------------

“Environmental Release” means a release as defined in CERCLA or under any other
Environmental Law.

“Equipment” of a Person means all of such Person’s now owned and hereafter
acquired machinery, equipment, transportation equipment, furniture, furnishings,
fixtures, and other tangible personal Property (except Inventory), including
embedded software, Railcars, motor vehicles (and Chassis) with respect to which
a certificate of title has been issued, aircraft, dies, tools, jigs, molds and
office equipment, as well as all of such types of Property leased by such Person
and all of the such Person’s rights and interests with respect thereto under
such leases (including, without limitation, options to purchase); together with
all present and future additions and accessions thereto, replacements therefor,
component and auxiliary parts and supplies used or to be used in connection
therewith, and all substitutes for any of the foregoing, and all manuals,
drawings, instructions, warranties and rights with respect thereto; wherever any
of the foregoing is located, but excluding Inventory of such Person.

“Equipment Appraisal” means the most recent appraisal conducted by an
independent appraisal firm and delivered pursuant to Section 8.03(d).

“Equipment Formula Amount” means the lesser of (a) 80% of the Value of Eligible
Equipment and (b) $25,000,000, which such lesser amount shall be reduced by an
aggregate amount equal to $250,000 per month on the last Business Day of each
calendar month, from and after September 30, 2009.

“Equity Distribution” has the meaning specified in Section 7.06(e).

“Equity Distribution Pro Forma” has the meaning specified in Section 7.06(e).

“Equity Distribution Projections” means, with respect to any Equity
Distribution, updated versions of the most recently delivered projections
covering the one-year period commencing on the date of such Equity Distribution
and otherwise prepared in accordance with the projections and based upon
historical financial data of a recent date reasonably satisfactory to the
Administrative Agent, taking into account such Equity Distribution.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

17



--------------------------------------------------------------------------------

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization or in
“endangered” status under Section 432 of the Code; (d) the filing of a notice of
intent to terminate, the treatment of a Plan amendment as a termination under
Section 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate a Pension Plan or Multiemployer Plan; (e) any Borrower or any ERISA
Affiliate fails to meet the funding requirements of Sections 412 and 430 of the
Code or Sections 302 and 303 of ERISA, with respect to any Pension Plan; (f) an
event or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; or (g) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon any Borrower or any ERISA Affiliate.

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the “Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.

“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on the Eurodollar Rate.

“Event of Default” has the meaning specified in Section 9.01.

“Event of Loss” means, with respect to any Railcar or Chassis, the occurrence of
any of the following events:

(a) total loss or destruction thereof;

(b) theft or disappearance thereof without recovery;

 

18



--------------------------------------------------------------------------------

(c) damage rendering such Railcar or Chassis unfit for normal use and, in the
judgment of any Borrower, beyond repair at reasonable cost; and

(d) any condemnation, seizure, forced sale or other taking of title to or use of
any such Railcar or Chassis.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Excluded Subsidiary” means (a) Ocean World Lines Europe GmbH, provided that
(i) the net book value of the consolidated assets of such Foreign Subsidiary
(measured as of the end of Borrowers’ most recent fiscal month end) does not
exceed $5,500,000 and (ii) the consolidated operating income of such Foreign
Subsidiary (measured as of the end of the Borrower’s most recent fiscal month
end) does not exceed $500,000; and (b) any Foreign Subsidiary of the Borrower,
(i) with consolidated assets the net book value of which (measured as of the end
of the Borrower’s most recent fiscal month end) is less than $10,000 or
(ii) that has consolidated revenues (measured as of the end of Borrowers’ most
recent fiscal month end) of less than $10,000. Such determinations shall be made
with respect to the Foreign Subsidiaries at the time that the monthly financial
statements for Pacer and its Subsidiaries are delivered pursuant to
Section 6.01; provided, however, that if a Person becomes a Subsidiary pursuant
to or in connection with an Acquisition, then such determination shall be made
as of the date of such Acquisition, based on the financial statements of such
Person for its most recent month end for which financial statements are
available (which may be unaudited).

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of a Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes) or similar Taxes, by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which any Borrower is located and (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by Borrower Agent
under Section 11.13), any withholding tax that is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 3.01(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from any Borrower with respect to
such withholding tax pursuant to Section 3.01(a).

“Existing Commitments” means “Commitments” as defined in the Existing Credit
Agreement.

“Existing Credit Agreement” has the meaning specified in the recitals hereto.

 

19



--------------------------------------------------------------------------------

“Existing L/C Issuers” means the “L/C Issuers” as defined in the Existing Credit
Agreement.

“Existing Lenders” has the meaning specified in the recitals hereto.

“Existing Letters of Credit” means the standby letters of credit listed on
Schedule 1.01(b).

“Existing Loan Documents” means “Loan Documents” as defined in the Existing
Credit Agreement.

“Existing Loans” means the “Loans” as defined in the Existing Credit Agreement
which are outstanding on the Closing Date immediately prior to the effectiveness
of this Agreement.

“Extraordinary Expense” means all costs, expenses or advances that the
Administrative Agent may incur during a Default or Event of Default, or during
the pendency of an Insolvency Proceeding of a Loan Party, including those
relating to (a) any audit, inspection, repossession, storage, repair, appraisal,
insurance, manufacture, preparation or advertising for sale, sale, collection,
or other preservation of or realization upon any Collateral; (b) any action,
arbitration or other proceeding (whether instituted by or against the
Administrative Agent, any Lender, any Loan Party, any representative of
creditors of a Loan Party or any other Person) in any way relating to any
Collateral (including the validity, perfection, priority or avoidability of the
Administrative Agent’s Liens with respect to any Collateral), Loan Documents,
Letters of Credit or Obligations, including any lender liability or other
Claims; (c) the exercise, protection or enforcement of any rights or remedies of
Agent in, or the monitoring of, any Insolvency Proceeding; (d) settlement or
satisfaction of any taxes, charges or Liens with respect to any Collateral;
(e) any Enforcement Action; (f) negotiation and documentation of any
modification, waiver, workout, restructuring or forbearance with respect to any
Loan Documents or Obligations; and (g) Protective Advances. Such costs, expenses
and advances include transfer fees, Other Taxes, storage fees, insurance costs,
permit fees, utility reservation and standby fees, legal fees, appraisal fees,
brokers’ fees and commissions, auctioneers’ fees and commissions, accountants’
fees, environmental study fees, wages and salaries paid to employees of any Loan
Party or independent contractors in liquidating any Collateral, and travel
expenses.

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Loan Party not in the Ordinary Course of Business, including, without
limitation, purchase price adjustments, tax refunds, judgments and litigation
settlements, pension plan reversions, proceeds of insurance (excluding proceeds
of business interruption insurance to the extent such proceeds constitute
compensation for lost earnings), condemnation awards (and payments in lieu
thereof) and indemnity payments.

“FCCR Compliant Month” means any calendar month from and after the month of
March 2010 in respect of which a Compliance Certificate has been delivered that
demonstrates that the Borrowers have met the minimum Availability Block Fixed
Charge Coverage Ratio of greater than 1.25:1.00.

 

20



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letters” means the Agent/BAS Fee Letter and the Issuer Fee Letters.

“First Tier Foreign Subsidiary” means, at any date of determination, each
Foreign Subsidiary directly owned by any Borrower or any of its Domestic
Subsidiaries.

“Fiscal Year” means the fiscal year of Borrowers and Subsidiaries for accounting
and tax purposes, ending on December 31 of each year.

“Fixed Charge Coverage Ratio” means the ratio, determined on a consolidated
basis for Pacer and its Subsidiaries for any period, of (a) Consolidated EBITDA
for such period to (b) Fixed Charges for such period; provided, however, that
for the purpose of the computations of the Fixed Charge Coverage Ratio (as used
herein), if there has occurred an Acquisition during the relevant period,
Consolidated EBITDA, Consolidated Interest Charges and Fixed Charges shall be
calculated, at the option of the Borrowers, on a pro forma basis in accordance
with (i) the SEC pro forma reporting rules under the Exchange Act and
(ii) Regulation S-X promulgated under the Securities Act and as interpreted by
the staff of the SEC (which pro forma adjustments shall be certified by the
chief financial officer of Pacer), as if such Acquisition occurred on the first
day of the applicable period.

“Fixed Charges” means the sum of (i) Consolidated Interest Charges (other than
payment-in-kind and any other non-cash items included in Consolidated Interest
Charges, including, without limitation, amortization or write-off of fees and
original issue discount), (ii) regularly scheduled principal payments on or
redemptions or similar acquisitions for value of Borrower Money (other than
principal payments in connection with reductions of Availability after giving
effect to reductions provided for in the definition of Equipment Formula
Amount), (iii) the aggregate amount of Federal, state, local and foreign income
taxes paid in cash, and (iv) Capital Expenditures (other than those financed
with Borrowed Money (excluding the Loans hereunder)).

“FLSA” means the Fair Labor Standards Act of 1938.

“Foreign Lender” any Lender or L/C Issuer that is organized under the laws of a
jurisdiction other than the laws of the United States, or any state or district
thereof.

“Foreign Plan” means any employee benefit plan or arrangement (a) maintained or
contributed to by any Borrower or Subsidiary that is not subject to the laws of
the United States; or (b) mandated by a government other than the United States
for employees of any Borrower or Subsidiary.

 

21



--------------------------------------------------------------------------------

“Foreign Subsidiary” means any Subsidiary of any Borrower that is not a Domestic
Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Full Payment” means with respect to any Obligations, (a) the full and
indefeasible cash payment thereof, including any interest, fees and other
charges accruing during an Insolvency Proceeding (whether or not allowed in the
proceeding); (b) if such Obligations are L/C Obligations or inchoate or
contingent in nature, Cash Collateralization thereof (or delivery of a standby
letter of credit acceptable to the Administrative Agent in its discretion, in
the amount of required Cash Collateral); and (c) a release of any Claims of Loan
Parties against the Administrative Agent, Lenders and L/C Issuers arising on or
before the payment date. No Loans shall be deemed to have been paid in full
until all Commitments related to such Loans have expired or been terminated.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“FX/Cash Management Obligation Provider” means any Person making credit
extensions to Borrowers or Subsidiaries in respect of any FX/Cash Management
Obligations to the extent such Person (i) is a Lender or an Affiliate of a
Lender or (ii) is a Person that was a Lender (or an Affiliate of a Lender) at
the time any such FX/Cash Management Obligations were incurred but has ceased to
be a Lender (or whose Affiliate has ceased to be a Lender) hereunder.

“FX/Cash Management Obligations” means any and all obligations of Borrowers or
any of their respective Subsidiaries owing to any Person under any FX/Cash
Management Products.

“FX/Cash Management Product” means any agreement to provide foreign exchange or
cash management services (including treasury, depository, overdraft, credit or
debit card, operating, collections, payroll, trust, or other depository or
disbursement accounts, including automated clearinghouse, e-payable, electronic
funds transfer, wire transfer, controlled disbursement, overdraft, depository,
information reporting, lockbox and stop payment services and other cash
management arrangements).

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Global Intercompany Note” means a promissory note substantially in the form of
Exhibit K evidencing Indebtedness owed among the Borrowers and their respective
Subsidiaries.

 

22



--------------------------------------------------------------------------------

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Greenbrier Acknowledgement” means an acknowledgement by each of Greenbrier
Leasing Company LLC and Brandon Railroad LLC in form and substance reasonably
satisfactory to the Administrative Agent.

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease Property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided that the term
“Guarantee” shall not include endorsements for collection or deposit, in either
case in the Ordinary Course of Business, or contingent or inchoate indemnity
obligations in effect on the Closing Date or entered into in connection with any
Acquisition or disposition of assets or Permitted Acquisitions permitted under
this Agreement (other than such obligations with respect to Indebtedness). The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantor Payment” has the meaning specified in Section 2.16(c)(ii).

“Guarantors” means, collectively, the Domestic Subsidiaries of Pacer.

“Guaranty” means the Guaranty, dated as of April 5, 2007 and as amended by the
Guaranty Amendment, made by the Guarantors in favor of the Administrative Agent,
the L/C Issuers, the Lenders and the providers of Bank Products, including
without limitation the FX/Cash Management Obligation Providers and the Swap
Obligation Providers.

 

23



--------------------------------------------------------------------------------

“Guaranty Accession” means the Accession Agreement, substantially in the form of
Annex 1 to the Guaranty.

“Guaranty Amendment” means the Amendment to Guaranty, dated as of the date
hereof, substantially in the form of Exhibit F.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Impacted Lender” means a Defaulting Lender or a Lender (a) which has defaulted
in fulfilling its obligations under one or more other syndicated credit
facilities or (b) which is Controlled by an entity that has been deemed
insolvent or become subject to a bankruptcy or other similar proceeding.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
Property or services (other than trade accounts payable in the Ordinary Course
of Business and, in each case, not past due for more than 60 days after the date
on which such trade account payable was created);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
Property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) capital leases and Synthetic Lease Obligations; and

(g) all Guarantees of such Person in respect of any of the foregoing.

 

24



--------------------------------------------------------------------------------

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is
Non-Recourse to such Person. The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date. The amount of any capital lease or Synthetic Lease Obligation as
of any date shall be deemed to be the amount of Attributable Indebtedness in
respect thereof as of such date. The amount of any Non-Recourse Indebtedness
shall be the lesser of (x) the outstanding principal amount thereof and (y) the
fair market value of the collateral securing the same on the books of such
Person.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” means Agent Indemnitees, Lender Indemnitees, Issuing Bank
Indemnitees and Bank of America Indemnitees.

“Information” has the meaning specified in Section 11.07.

“Insolvency Proceeding” means any case or proceeding commenced by or against a
Person under any state, federal or foreign law for, or any agreement of such
Person to, (a) the entry of an order for relief under any Debtor Relief Laws;
(b) the appointment of a receiver, trustee, liquidator, administrator,
conservator or other custodian for such Person or any part of its Property; or
(c) an assignment or trust mortgage for the benefit of creditors.

“Insurance Assignment” means each collateral assignment of insurance pursuant to
which a Loan Party assigns to the Administrative Agent, for the benefit of
Secured Parties, such Loan Party’s rights under business interruption or other
insurance policies as the Administrative Agent deems appropriate, as security
for the Obligations.

“Intercompany Notes” has the meaning specified in Section 7.03(j).

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds one month, the respective dates that fall every month after the
beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the first day of
each month and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower Agent in its Committed Loan Notice or
such other period that is twelve months or less requested by the Borrower Agent
and consented to by all Lenders; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

 

25



--------------------------------------------------------------------------------

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“Inventory” has the meaning specified in the UCC, including all goods intended
for sale, lease, display or demonstration; all work in process; and all raw
materials, and other materials and supplies of any kind that are or could be
used in connection with the manufacture, printing, packing, shipping,
advertising, sale, lease or furnishing of such goods, or otherwise used or
consumed in a Borrower’s business (but excluding Equipment).

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“Intellectual Property” means all intellectual and similar Property of a Person,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, software and databases; all embodiments or fixations thereof
and all related documentation, applications, registrations and franchises; all
licenses or other rights to use any of the foregoing; and all books and records
relating to the foregoing.

“Intellectual Property Claim” means any claim or assertion (whether in writing,
by suit or otherwise) that a Borrower’s or Subsidiary’s ownership, use,
marketing, sale or distribution of any Inventory, Equipment, Intellectual
Property or other Property violates another Person’s Intellectual Property.

“IP Rights” has the meaning specified in Section 5.19.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by any L/C Issuer and any Borrower (or any Subsidiary) or in favor of any
L/C Issuer and relating to any Letter of Credit.

 

26



--------------------------------------------------------------------------------

“Issuer Fee Letters” means as to any L/C Issuer, any letter agreement or other
document, agreement or instrument setting forth the agreement between the
applicable Borrower and such L/C Issuer relating to fees payable to such L/C
Issuer pursuant to Section 2.03(j).

“Issuing Bank Indemnitees” means Issuing Bank and its officers, directors,
employees, Affiliates, agents and attorneys.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

“L/C Conditions” means the following conditions necessary for issuance of a
Letter of Credit: (a) each of the conditions set forth in Section 4.02;
(b) after giving effect to such issuance, total L/C Obligations do not exceed
the Letter of Credit Sublimit, no Overadvance exists and, if no Loans are
outstanding, the L/C Obligations do not exceed the Borrowing Base (without
giving effect to the L/C Reserve for purposes of this calculation); (c) the
expiration date of such Letter of Credit is (i) no more than 365 days from
issuance, unless the Required Lenders have approved such expiration date and
(ii) no later than the Letter of Credit Expiration Date, unless all the Lenders
have approved such expiration date; (d) the Letter of Credit and payments
thereunder are denominated in Dollars; and (e) the form of the proposed Letter
of Credit is satisfactory to the Administrative Agent and the applicable L/C
Issuer in their discretion.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means each of Bank of America, Bank of Montreal, and Deutsche Bank
Trust Company Americas for purposes of issuing Letters of Credit under
Section 2.03, and, with respect to any Existing Letters of Credit, each letter
of credit issuer named on Schedule 1.01(b), each in its capacity as issuer of
Letters of Credit hereunder, and any successor or additional issuer of Letters
of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.07. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

27



--------------------------------------------------------------------------------

“L/C Reserve” means the aggregate of all L/C Obligations, other than (a) those
that have been Cash Collateralized; and (b) if no Default or Event of Default
exists, those constituting charges owing to the L/C Issuers.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender and each L/C Issuer.

“Lender Indemnitees” means Lenders and their officers, directors, employees,
Affiliates, agents and attorneys.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower Agent
and the Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“Letter of Credit Sublimit” means an amount equal to $35,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.

“License” means any license or agreement under which a Loan Party is authorized
to use Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real Property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Committed Loan, Swing Line Loan, Overadvance Loan or Protective
Advance.

“Loan Account” has the meaning specified in Section 2.15.

 

28



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, each Note, each Issuer Document, each Fee
Letter, each Collateral Document, the Guaranty, the Reaffirmation Agreement and
each of the Existing Loan Documents that are reaffirmed by the applicable Loan
Parties pursuant to the Reaffirmation Agreement.

“Loan Parties” means, collectively, the Borrowers and each Guarantor.

“Loan Year” means each 12 month period commencing on the Closing Date and on
each anniversary of the Closing Date.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, Properties, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of Pacer
and its Subsidiaries taken as a whole; (b) a material impairment of the rights
and remedies of the Administrative Agent or any Lender under any of the Loan
Documents, or of the ability of any Loan Party to perform its obligations under
any Loan Document to which it is a party; (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party; or (d) a material adverse effect upon
the perfection or priority of any Lien granted under any of the Collateral
Documents.

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party involving aggregate consideration payable to or by such
Person of $2,500,000 or more or otherwise material to the business, condition
(financial or otherwise), operations, performance, Properties or prospects of
such Person.

“Maturity Date” means April 5, 2012; provided, however, that if such date is not
a Business Day, the Maturity Date shall be the next preceding Business Day.

“Mexican Pledge Agreement” means, collectively, the Pledge Agreement, dated as
of June 4, 2007, and made by Pacer in favor of the Administrative Agent (for the
benefit of the Secured Parties) and the Pledge Agreement, dated as of July 31,
2009, and made by Pacer in favor of the Administrative Agent (for the benefit of
the Secured Parties).

“Moody’s” means Moody’s Investors Service, Inc., and its successors.

“Mortgage” means each mortgage, deed of trust or deed to secure debt pursuant to
which a Borrower grants to the Administrative Agent, for the benefit of Secured
Parties, Liens upon the Real Estate owned by such Borrower, as security for the
Obligations.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Net Proceeds” means, with respect to a Disposition, proceeds (including, when
received, any deferred or escrowed payments) received by a Borrower or
Subsidiary in cash from such disposition, net of (a) reasonable and customary
costs and expenses actually incurred in connection therewith, including legal
fees and sales commissions; (b) amounts applied to

 

29



--------------------------------------------------------------------------------

repayment of Indebtedness secured by a Lien permitted by Section 7.01 that is
senior to the Administrative Agent’s Liens on Collateral sold; (c) transfer or
similar taxes; and (d) reserves for indemnities, until such reserves are no
longer needed.

“Non-Recourse Debt” with respect to Pacer or any of its Subsidiaries, means any
Indebtedness of such Person to the extent that the recourse of the lender (or of
any trustee or analogous person acting on such lender’s behalf) are limited to
rights against a particular asset or Property of Pacer or any of its
Subsidiaries and do not constitute a general obligation of Pacer or any of its
Subsidiaries.

“Note” means a promissory note made by Borrowers in favor of a Lender evidencing
Loans made by such Lender, substantially in the form of Exhibit C.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

“Ordinary Course of Business” means the ordinary course of business of Pacer or
any of its Subsidiaries, consistent with past practices and undertaken in good
faith.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such Person.

“OSHA” means the Occupational Safety and Hazard Act of 1970.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or Property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by any Borrower of
Unreimbursed Amounts.

 

30



--------------------------------------------------------------------------------

“Overadvance” has the meaning specified in Section 2.08.

“Overadvance Loan” means a Base Rate Loan made when an Overadvance exists or is
caused by the funding thereof.

“Pacer” has the meaning specified in the introductory paragraph hereto.

“Participant” has the meaning specified in Section 11.06(d).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107-56, 115 Stat. 272 (2001).

“Payment Item” means each check, draft or other item of payment payable to a
Borrower, including those constituting proceeds of any Collateral.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Borrower or
any ERISA Affiliate or to which such Borrower or such ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.

“Permitted Acquired Debt” shall mean Indebtedness of a Subsidiary acquired or
assumed after the Closing Date and Indebtedness of a Person merged or
consolidated with or into Pacer or any of its Subsidiaries after the Closing
Date, which Indebtedness in each case existed at the time of such acquisition,
merger, consolidation or conversion into a Subsidiary and was not created in
contemplation of such event and where such acquisition, merger or consolidation
is permitted by this Agreement and any Liens securing such Indebtedness shall be
in compliance with Section 7.01(o); provided that no Default or Event of Default
shall result from the assumption of such Indebtedness (regardless of principal
amount).

“Permitted Acquisition” means any Acquisition that conforms to the following
requirements:

(a) such Acquisition is consummated no earlier than twelve months after the
Closing Date;

(b) the aggregate cash and non-cash consideration paid in connection with all
Permitted Acquisitions since the Closing Date shall not exceed $25,000,000 in
the aggregate;

 

31



--------------------------------------------------------------------------------

(c)(i) the assets to be acquired shall be located in the United States or Canada
and (ii) the assets, Person, division or line of business to be acquired is a
Permitted Business, and which business would not subject the Administrative
Agent or any Lender to regulatory or third party approvals in connection with
the exercise of its rights and remedies under this Agreement or any other Loan
Documents other than approvals applicable to the exercise of such rights and
remedies with respect to Borrowers prior to such Acquisition;

(d) all transactions related to such Acquisition shall be consummated in all
material respects in accordance with Applicable Law;

(e) such Acquisition may not be an Unfriendly Acquisition;

(f) Borrower Agent shall have given the Administrative Agent and the Lenders at
least 30 Business Days’ prior written notice of such Acquisition, which notice
shall include a reasonably detailed description thereof;

(g) concurrently with delivery of the notice referred to in clause (f) above,
Borrowers shall have delivered to the Administrative Agent, in form and
substance reasonably satisfactory to the Administrative Agent:

(i) a pro forma consolidated balance sheet, income statement and cash flow
statement of Pacer and its Subsidiaries (the “Acquisition Pro Forma”), based on
recent financial statements, which shall be complete and shall accurately and
fairly present the assets, liabilities, financial condition and results of
operations of Pacer and its Subsidiaries in accordance with GAAP consistently
applied, but taking into account such Acquisition and the funding of all Loans
in connection therewith, and such Acquisition Pro Forma shall reflect that
(A) Availability for the 30-day period preceding the consummation of such
Acquisition would have exceeded $60,000,000 on a pro forma basis (after giving
effect to such Acquisition and all Loans funded in connection therewith as if
made on the first day of such period) and (B) on a pro forma basis, no Default
or Event of Default shall have occurred and be continuing or would result after
giving effect to such Acquisition and Borrowers would have been in compliance
with the financial covenant set forth in Section 7.12 as of the last day of the
month most recently ended prior to the consummation of such Acquisition (after
giving effect to such Acquisition and all Loans funded in connection therewith
as if made on the first day of such period), including for the purpose of
determining Availability during such period;

(ii) Acquisition Projections which shall reflect that Borrowers’ Availability
for the one-year period following the date of such Acquisition will not, on any
occasion, be less than $60,000,000; and

(iii) a certificate of the chief financial officer of Pacer to the effect that:
(A) each Borrower (after taking into consideration all rights of contribution
and indemnity that such Borrower has against the other Borrowers) will be
Solvent

 

32



--------------------------------------------------------------------------------

upon the consummation of such Acquisition; (B) the Acquisition Pro Forma fairly
presents the financial condition of Borrowers on a consolidated basis as of the
date thereof after giving effect to such Acquisition; (C) the Acquisition
Projections are reasonable estimates of the future financial performance of
Borrowers subsequent to the date thereof based upon the historical performance
of Borrowers and the Person to be acquired and show that Borrowers shall
continue to be in compliance with the financial covenant set forth in
Section 7.12 for the three-year period thereafter; and (D) Borrowers have
completed their due diligence investigation with respect to the Person to be
acquired and such Acquisition, which investigation was conducted in a manner
similar to that which would have been conducted by a prudent purchaser of a
comparable business and the results of which investigation were delivered to the
Administrative Agent and Lenders;

(h) no additional Indebtedness or other liabilities shall be incurred, assumed
or otherwise be reflected on a consolidated balance sheet of Borrowers or the
Person to be acquired after giving effect to such Acquisition, except (A) Loans
made hereunder and (B) ordinary course trade payables, accrued expenses and
unsecured Indebtedness of the Person to be acquired to the extent no Default or
Event of Default shall have occurred and be continuing or would result after
giving effect to such Acquisition.

(i) the Person to be acquired shall not have incurred an operating loss for the
trailing twelve-month period preceding the date of the Acquisition, as
determined based upon such Person’s financial statements for the Fiscal Year
most recently ended and its most recent interim financial period completed
within 60 days prior to the date of consummation of such Acquisition;

(j) the business and assets to be acquired in such Acquisition shall be free and
clear of all Liens (other than the Administrative Agent’s Liens and Liens
permitted by Section 7.01);

(k) all actions required to be taken under Section 6.12 with respect to any
acquired or newly formed Subsidiary in connection with such Acquisition, shall
have been or will be taken in accordance therewith;

(l) on or prior to the date of such Acquisition, the Administrative Agent and
the Lenders shall have received in form and substance reasonably satisfactory to
the Administrative Agent, a copy of any executed purchase agreement or similar
agreement with respect to such Acquisition; and

(m) at the time of such Acquisition and after giving effect thereto,
Availability shall exceed $60,000,000 on a pro forma basis (after giving effect
to such Acquisition and all Loans funded in connection therewith) and no Default
or Event of Default shall have occurred and be continuing.

 

33



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Accounts, Railcars and Chassis of any Person
acquired pursuant to a Permitted Acquisition (and the Railcars and Chassis
otherwise acquired by any Borrower other than Railcars and Chassis acquired in
connection with the replacement of damaged Railcars or Chassis if such
replacement Railcars and Chassis are (w) used or useful in the operation of the
business of the Borrowers, (x) of equal or greater value, (y) acquired with the
proceeds of insurance received with respect to such replaced Railcars or Chassis
and (z) free of Liens) shall not be included in Eligible Accounts, Eligible
Earned-But-Unbilled Accounts, or Eligible Equipment without the prior written
consent of the Administrative Agent and Required Lenders.

“Permitted Business” shall mean the freight and transportation-related services
and related businesses and including, without limitation, trucking (including
full truckload and less- than truckload trucking services, and dry-van
refrigerated, flatbed and specialized heavy haul trucking services), railway
shipping, intermodal and other marketing or brokerage services (by rail, truck,
air or water), warehousing, freight forwarding, ocean common carrier services,
customs brokerage, freight consolidation, deconsolidation, distribution and
cross-dock services, cartage and drayage, general consumer and specialized
freight services, comprehensive transportation management and services, traffic
management, railroad signal project management, rail terminal management and
logistics services to coordinate the foregoing services (including integrated
freight transportation), and any other business or activities as may be
substantially similar, incidental or related thereto, and reasonable extensions
of the foregoing.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by any Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Pledge Accession” means the Accession Agreement, substantially in the form of
Annex 2 to the Pledge Agreement.

“Pledge Agreement” means the Pledge Agreement, dated as of April 5, 2007 and as
amended by the Pledge Agreement Amendment, and made by each Borrower and each
Domestic Subsidiary in favor of the Administrative Agent (for the benefit of the
Secured Parties).

“Pledge Agreement Amendment” means the Amendment to Pledge Agreement,
substantially in the form of Exhibit G.

“Pledge Supplement” means the Pledge Supplement, substantially in the form of
Annex 1 to the Pledge Agreement.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

“Protective Advances” has the meaning specified in Section 2.09.

“Public Lender” has the meaning specified in Section 6.02.

 

34



--------------------------------------------------------------------------------

“Railcar Receivables” means an Account owing to a Borrower that arises in the
Ordinary Course of Business under or in connection with agreements associated
with car hire settlement managed by the Railroad Clearinghouse, an entity of
AAR.

“Railcars” means the intermodal double-stack railcars owned by any Borrower or
any other Loan Party and employed in the conduct of such Borrower’s or such
other Loan Party’s business.

“RCRA” means the Resource Conservation and Recovery Act (42 U.S.C. §§
6991-6991i).

“Reaffirmation Agreement” means the Reaffirmation Agreement, dated as of the
date hereof, and made by each Loan Party, substantially in the form of Exhibit
J.

“Real Estate” means all right, title and interest (whether as owner, lessor or
lessee) in any real Property or any buildings, structures, parking areas or
other improvements thereon.

“Register” has the meaning specified in Section 11.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Related Real Estate Documents” means with respect to any Real Estate subject to
a Mortgage, the following, in form and substance satisfactory to the
Administrative Agent and received by the Administrative Agent for review at
least 15 days prior to the effective date of the Mortgage: (a) a mortgagee title
policy (or binder therefor) covering the Administrative Agent’s interest under
the Mortgage, in a form and amount and by an insurer acceptable to the
Administrative Agent, which must be fully paid on such effective date; (b) such
assignments of leases, estoppel letters, attornment agreements, consents,
waivers and releases as the Administrative Agent may require with respect to
other Persons having an interest in the Real Estate; (c) a current, as-built
survey of the Real Estate, containing a metes-and-bounds property description
and flood plain certification, and certified by a licensed surveyor acceptable
to the Administrative Agent; (d) flood insurance in an amount, with endorsements
and by an insurer acceptable to the Administrative Agent, if the Real Estate is
within a flood plain; (e) a current appraisal of the Real Estate, prepared by an
appraiser acceptable to the Administrative Agent, and in form and substance
satisfactory to Required Lenders; (f) an environmental assessment, prepared by
environmental engineers acceptable to the Administrative Agent, and accompanied
by such reports, certificates, studies or data as the Administrative Agent may
reasonably require, which shall all be in form and substance satisfactory to
Required Lenders; and (g) an Environmental Agreement and such other documents,
instruments or agreements as the Administrative Agent may reasonably require
with respect to any environmental risks regarding the Real Estate.

“Report” has the meaning specified in Section 10.04(c).

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

35



--------------------------------------------------------------------------------

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuers to make L/C Credit Extensions
have been terminated pursuant to Section 9.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party.
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interest of any
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
Property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interest, or on account of any return of capital to a Borrower’s
stockholders, partners or members.

“Royalties” means all royalties, fees, expense reimbursement and other amounts
payable by a Borrower under a License.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and its successors.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Obligations” means, collectively, (i) the Obligations and (ii) subject
to the proviso in the definition of Bank Products (which shall apply solely for
purposes of any distribution under Section 9.03), the Bank Product Obligations.

“Secured Parties” means (i) the Administrative Agent, (ii) the L/C Issuers,
(iii) the Swing Line Lender, (iv) the Lenders and (v) subject to Bank Product
Obligations being deemed “Secured Obligations” in accordance with the terms of
this Agreement, providers of Bank Products, including without limitation the
FX/Cash Management Obligation Providers and the Swap Obligation Providers.

 

36



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Security Agreement” means the Amended and Restated Security Agreement, dated as
of the date hereof, and made by each Borrower and each Domestic Subsidiary in
favor of the Administrative Agent (for the benefit of the Secured Parties),
substantially in the form of Exhibit I.

“Security Agreement Accession” means an Accession Agreement, substantially in
the form of Exhibit A to the Security Agreement.

“Security Agreement Supplement” means the Security Agreement Supplement,
substantially in the form of Exhibit B to the Security Agreement.

“Solvent” means, with respect to any Person, that as of the date of
determination both (i) (a) the sum of such Person’s debt (including contingent
liabilities) does not exceed all of its Property, at a fair valuation; (b) the
Person is able to pay the probable liabilities on such Person’s then existing
debts as they become absolute and matured; (c) such Person’s capital is not
unreasonably small in relation to its business or any contemplated or undertaken
transaction; and (d) such Person does not intend to incur, or believe that it
will incur, debts beyond its ability to pay such debts as they become due; and
(ii) such Person is “solvent” within the meaning given that term and similar
terms under Applicable Laws relating to fraudulent transfers and conveyances.
For purposes of this definition, the amount of any contingent liability at any
time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (discounted to present
value at rates believed to be reasonable by such Person acting in good faith).

“Subordinated Debt Document” means all agreements, certificates, documents and
instruments executed or delivered by any Borrower or any Subsidiary thereof
evidencing unsecured Indebtedness of such Borrower or such Subsidiary which has
maturities and terms, and which is subordinated to payment of the Obligations in
a manner approved in writing by the Administrative Agent and the Required
Lenders, and any renewals, modifications, or amendments thereof which are
approved in writing by the Administrative Agent and the Required Lenders.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares or securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
a Borrower.

“Surface Transportation Board” means the Surface Transportation Board, an agency
of the Federal Government of the United States, and any successor agency
thereof.

 

37



--------------------------------------------------------------------------------

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation Provider” means a Person making credit extensions to Pacer or
any of its Subsidiaries in respect of any Swap Obligations to the extent such
Person (i) is a Lender or an Affiliate of a Lender or (ii) is a Person that was
a Lender (or an Affiliate of a Lender) at the time any such Swap Obligations
were incurred but has ceased to be a Lender (or whose Affiliate has ceased to be
a Lender) hereunder.

“Swap Obligations” means any and all obligations of Pacer or any of its
Subsidiaries owing to any Person under any Swap Contracts.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the mark-to-
market value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

 

38



--------------------------------------------------------------------------------

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of Property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Threshold Amount” means $5,000,000.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“UIAA” means that Uniform Intermodal Interchange and Facilities Access
Agreement, effective as of April 20, 2009, administered by The Intermodal
Association of North America, together with each addendum thereto executed by
Pacer Stacktrain, Inc. and each Motor Carrier party thereto, each in the form
delivered to the Administrative Agent prior to the Closing Date, pursuant to
which Pacer Stacktrain, Inc. and each Motor Carrier have agreed additional terms
and conditions applicable to the interchange of Chassis to such Motor Carrier by
Pacer Stacktrain, Inc.

“Unfriendly Acquisition” means any Acquisition that has not, at the time of the
first public announcement of an offer relating thereto, been approved by the
board of directors (or other legally recognized governing body) of the Person to
be acquired; except that with respect to any Acquisition of a non-U.S. Person,
an otherwise friendly Acquisition shall not be deemed to be unfriendly if it is
not customary in such jurisdiction to obtain such approval prior to the first
public announcement of an offer relating to a friendly Acquisition.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Value” means (a) for Equipment, its net orderly liquidation value, expected to
be realized at an orderly, negotiated sale held within a reasonable period of
time, net of all liquidation expenses, as determined from the most recent
Equipment Appraisal; provided that after calculating any Value giving effect to
the most recent Equipment Appraisal, in no event

 

39



--------------------------------------------------------------------------------

shall the Value attributed to any item of Equipment (or the aggregate Value
attributed to all Equipment) be greater than the Value of such item of Equipment
(or the aggregate Value attributed to all Equipment) as determined by
calculating Value based on the Equipment Appraisal immediately preceding such
most recent Equipment Appraisal; and (b) for an Account, its face amount, net of
any returns, rebates, discounts (calculated on the shortest terms), credits,
allowances or Taxes (including sales, excise or other Taxes) that have been or
could be claimed by the Account Debtor or any other Person.

“Wholly-Owned Subsidiary” means any Subsidiary of Pacer in which (other than
directors’ qualifying shares or other amounts of Equity Interests required to be
held other than by Pacer or any Subsidiary by any Applicable Laws) 100% of the
Equity Interests at the time as of which any determination is being made is
owned, beneficially and of record, by Pacer, or by one or more of the other
Wholly-Owned Subsidiaries, or both.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

40



--------------------------------------------------------------------------------

1.03 Accounting Terms. (a) Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrowers or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrowers shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrowers shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

1.04 UCC Terms. As used herein, the following terms have the meanings ascribed
to them in the UCC: “Chattel Paper,” “Deposit Account,” “General Intangibles”
and “Instrument.”

1.05 Rounding. Any financial ratios required to be maintained by the Borrowers
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.06 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Pacific time (daylight or standard, as applicable).

1.07 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

1.08 Borrowing Base Calculations. Borrowing Base calculations shall be
consistent with historical methods of valuation and calculation, and otherwise
satisfactory to the Administrative Agent (and not necessarily calculated in
accordance with GAAP).

 

41



--------------------------------------------------------------------------------

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Committed Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Committed Loan”) to
each Borrower from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Lender’s Commitment; provided, however, that after giving effect to any
Committed Borrowing, (i) the Total Outstandings shall not exceed the Borrowing
Base, and (ii) the aggregate Outstanding Amount of the Committed Loans of any
Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount of
all L/C Obligations, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s pro rata share of
the Borrowing Base. Within the limits of each Lender’s Commitment, and subject
to the other terms and conditions hereof, the Borrowers may borrow under this
Section 2.01, prepay under Section 2.06, and reborrow under this Section 2.01.
Committed Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein, provided that Loans made on the Closing Date shall be Base Rate
Loans.

2.02 Borrowings, Conversions and Continuations of Committed Loans. (a) Each
Committed Borrowing, each conversion of Committed Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower Agent’s irrevocable notice to the Administrative Agent, which may be
given by telephone. Each such notice must be received by the Administrative
Agent not later than 10:00 a.m. (i) three Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of Eurodollar Rate Loans
or of any conversion of Eurodollar Rate Loans to Base Rate Committed Loans, and
(ii) on the requested date of any Borrowing of Base Rate Committed Loans;
provided, however, that if any Borrower wishes to request Eurodollar Rate Loans
having an Interest Period other than one, two, three or six months in duration
as provided in the definition of “Interest Period,” the applicable notice must
be received by the Administrative Agent not later than 10:00 a.m. four Business
Days prior to the requested date of such Borrowing, conversion or continuation,
whereupon the Administrative Agent shall give prompt notice to the Lenders of
such request and determine whether the requested Interest Period is acceptable
to all of them. Not later than 10:00 a.m., three Business Days before the
requested date of such Borrowing, conversion or continuation, the Administrative
Agent shall notify the Borrower Agent (which notice may be by telephone) whether
or not the requested Interest Period has been consented to by all the Lenders.
Each telephonic notice by the Borrower Agent pursuant to this Section 2.02(a)
must be confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower Agent. Each Borrowing of, conversion to or continuation
of Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof. Except as provided in Sections 2.03(c)
and 2.04(c), each Borrowing of or conversion to Base Rate Committed Loans shall
be in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof. No more than five (5) Borrowings of Eurodollar Rate Loans may be
outstanding at any time, and all Eurodollar Rate Loans having the same length
and beginning date of their Interest Periods shall be aggregated together and
considered one Borrowing for this purpose. Each Committed Loan Notice (whether
telephonic or written) shall specify (i) whether

 

42



--------------------------------------------------------------------------------

the applicable Borrower is requesting a Committed Borrowing, a conversion of
Committed Loans from one Type to the other, or a continuation of Eurodollar Rate
Loans, (ii) the requested date of the Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount of
Committed Loans to be borrowed, converted or continued, (iv) the Type of
Committed Loans to be borrowed or to which existing Committed Loans are to be
converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower Agent fails to specify a Type of Committed Loan
in a Committed Loan Notice or if the Borrower Agent fails to give a timely
notice requesting a conversion or continuation, then the applicable Committed
Loans shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans. If the applicable Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Committed Loans and the requested date of the Borrowing specified in
such Committed Loan Notice, and if no timely notice of a conversion or
continuation is provided by the Borrower Agent, the Administrative Agent shall
notify each Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding subsection. In the case of a Committed Borrowing,
each Lender shall make the amount of its Committed Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 12:00 noon on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), or waiver in accordance with Section 11.01, the
Administrative Agent shall make all funds so received available to the
applicable Borrower in like funds as received by the Administrative Agent either
by (i) crediting the account of the applicable Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrower Agent; provided, however, that if
on the date the Committed Loan Notice with respect to such Borrowing is given by
the Borrower Agent, there are L/C Borrowings outstanding, then the proceeds of
such Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the applicable Borrower as
provided above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.

(d) The Administrative Agent shall promptly notify the Borrower Agent and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower Agent
and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

 

43



--------------------------------------------------------------------------------

(e) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than ten Interest Periods in
effect with respect to Committed Loans.

2.03 Letters of Credit.

(a) The Letter of Credit Commitments.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of Pacer or its Subsidiaries, and to amend Letters of
Credit previously issued by it, in accordance with subsection (b) below, and
(2) to honor drawings under the Letters of Credit; and (B) the Lenders severally
agree to participate in Letters of Credit issued for the account of Pacer or its
Subsidiaries and any drawings thereunder; provided that after giving effect to
any L/C Credit Extension with respect to any Letter of Credit, (x) the Total
Outstandings shall not exceed the Borrowing Base, (y) the aggregate Outstanding
Amount of the Committed Loans of any Lender, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed such Lender’s pro rata share of the Borrowing Base, and (z) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit. Each request by the Borrower Agent on behalf of a Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by such Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrowers’ ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrowers may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof.

(ii) No L/C Issuer shall issue any Letter of Credit if such L/C Issuer receives
written notice from a Lender, the Administrative Agent or any Borrower at least
one Business Day before issuance of a Letter of Credit that one or more L/C
Conditions has not been satisfied. Upon receipt of such notice, no L/C Issuer
shall issue any Letter of Credit until such notice is withdrawn in writing by
that Lender, the Administrative Agent or that Borrower or until Required Lenders
have waived such condition in accordance with this Agreement.

(iii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or

 

44



--------------------------------------------------------------------------------

directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
such Letter of Credit is in an initial stated amount less than $500,000;

(D) a default of any Lender’s obligations to fund under Section 2.03(c) exists
or any such Lender is at such time a Defaulting Lender hereunder, unless Cash
Collateral or other credit support satisfactory to such L/C Issuer has been
pledged or otherwise provided to such L/C Issuer in respect of such Defaulting
Lender’s participation in such Letter of Credit or such L/C Issuer has otherwise
entered into arrangements satisfactory to such L/C Issuer to eliminate such L/C
Issuer’s risk with respect to such Defaulting Lender; or

(E) any Lender is at such time an Impacted Lender hereunder, unless Cash
Collateral or other credit support satisfactory to such L/C Issuer has been
pledged or otherwise provided to such L/C Issuer in respect of such Impacted
Lender’s participation in such Letter of Credit or such L/C Issuer has otherwise
entered into arrangements satisfactory to such L/C Issuer to eliminate such L/C
Issuer’s risk with respect to such Impacted Lender.

(iv) No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would not
be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) No L/C Issuer shall be under any obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article X
included such L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to such L/C Issuer.

 

45



--------------------------------------------------------------------------------

(b) Procedures for Issuance and Amendment of Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower Agent delivered to the applicable L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower
Agent. Such Letter of Credit Application must be received by the applicable L/C
Issuer and the Administrative Agent not later than 11:00 a.m. at least two
Business Days (or such later date and time as the Administrative Agent and such
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be. In the case
of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to applicable
L/C Issuer: (A) the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day); (B) the amount thereof; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as such L/C Issuer may require. In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to such L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as such L/C Issuer may require.
Additionally, the Borrower Agent shall furnish to such L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such L/C Issuer or the Administrative Agent may require. Upon the
effectiveness of any issuance, amendment or renewal of a letter of credit that
will constitute a Letter of Credit hereunder, the Administrative Agent and the
Lenders shall be entitled to assume that the relevant L/C Issuer has obtained
such Issuer Documents as it shall have requested, executed by the relevant
parties thereto to the extent required thereby.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower Agent and, if not, such L/C Issuer will
provide the Administrative Agent with a copy thereof. Unless such L/C Issuer has
received written notice from any Lender, the Administrative Agent or any
Borrower, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more L/C Conditions
(other than the condition set forth in clause (a) of the definition of L/C
Conditions) shall not then be satisfied, then, subject to the terms and
conditions hereof, such L/C Issuer shall, on the requested date (subject to the
satisfaction of the condition set forth in clause (a) of the definition of L/C
Conditions on such date), issue a Letter of Credit for the account of the
applicable Borrower (or the applicable Subsidiary) or enter into the applicable
amendment, as the case may be, in each case in accordance with such L/C Issuer’s
usual and customary business practices. Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably

 

46



--------------------------------------------------------------------------------

and unconditionally agrees to, purchase from such L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Applicable Percentage times the stated amount of such Letter of Credit.

(iii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Borrower Agent and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Borrower Agent and the Administrative Agent thereof. Not later than 10:00 a.m.
on the date of any payment by an L/C Issuer under a Letter of Credit (each such
date, an “Honor Date”), the applicable Borrower shall reimburse such L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing. If such Borrower fails to so reimburse such L/C Issuer by such time,
the Administrative Agent shall promptly notify each Lender of the Honor Date,
the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the
amount of such Lender’s Applicable Percentage thereof. In such event, such
Borrower shall be deemed to have requested a Committed Borrowing of Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Loans, but subject to the amount of the
unutilized portion of the Aggregate Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice). Any notice
given by any L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the applicable L/C
Issuer at the Administrative Agent’s Office in an amount equal to its Applicable
Percentage of the Unreimbursed Amount not later than 12:00 noon on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Committed Loan to the
applicable Borrower in such amount. The Administrative Agent shall remit the
funds so received to such L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the applicable
Borrower shall be deemed to have incurred from the applicable L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate. In such event, each Lender’s
payment to the Administrative Agent for the account of such L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

 

47



--------------------------------------------------------------------------------

(iv) Until each Lender funds its Committed Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the applicable L/C Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Applicable
Percentage of such amount shall be solely for the account of such L/C Issuer.

(v) Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the applicable L/C Issuer for amounts drawn under Letters of Credit,
issued by such L/C Issuer as contemplated by this Section 2.03(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against such L/C Issuer, the Borrowers or any other Person
for any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Lender’s obligation to make
Committed Loans pursuant to this Section 2.03(c) is subject to the conditions
set forth in Section 4.02 (other than delivery by the Borrower Agent of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the applicable Borrower to reimburse such L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of any L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), such L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to such L/C Issuer at a rate
per annum equal to the greater of the Federal Funds Rate and a rate determined
by such L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by such L/C Issuer in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Committed Loan included in the relevant Committed
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the applicable L/C Issuer submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after any L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of such L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
applicable Borrower or otherwise, including

 

48



--------------------------------------------------------------------------------

proceeds of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Lender its Applicable Percentage
thereof in the same funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of any
L/C Issuer pursuant to Section 2.03(c) (i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of such L/C Issuer its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.

(e) Obligations Absolute. The obligation of the Borrowers to reimburse an L/C
Issuer for each drawing under each Letter of Credit issued by such L/C Issuer
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), such L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower or any
Subsidiary.

 

49



--------------------------------------------------------------------------------

The Borrower Agent shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower Agent’s instructions or other irregularity, the
Borrower Agent will promptly notify the applicable L/C Issuer. The applicable
Borrower shall be conclusively deemed to have waived any such claim against such
L/C Issuer and its correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuers. Each Lender and each Borrower agree that, in paying any
drawing under a Letter of Credit, no L/C Issuer shall have any responsibility to
obtain any document (other than any sight draft, certificates and documents
expressly required by such Letter of Credit) or to ascertain or inquire as to
the validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. None of the L/C Issuers, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuers shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct of such Person (determined by a court of competent jurisdiction by
final and nonappealable judgment); or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. Each Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude such Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuers, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuers shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.03(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the applicable Borrower may have a
claim against an L/C Issuer, and such L/C Issuer may be liable to the such
Borrower, to the extent, but only to the extent, of any direct, as opposed to
indirect, consequential or exemplary, damages suffered by such Borrower which
such Borrower proves were caused by such L/C Issuer’s willful misconduct or
gross negligence or such L/C Issuer’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, such L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and no L/C Issuer shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

(g) Cash Collateral. Upon the request of the Administrative Agent or any L/C
Issuer, (i) if any L/C Issuer has honored any full or partial drawing request
under any Letter of Credit and such drawing has resulted in an L/C Borrowing,
(ii) if, as of the Letter of Credit Expiration Date, any L/C Obligation for any
reason remains outstanding, or (iii) if, when Availability is less than zero,
any L/C Obligations are outstanding, the Borrowers shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations.

 

50



--------------------------------------------------------------------------------

Borrowers shall, on demand by the applicable L/C Issuer or the Administrative
Agent from time to time, Cash Collateralize the L/C Obligations of any
Defaulting Lender. Sections 2.06 and 9.02(c) set forth certain additional
requirements to deliver Cash Collateral hereunder. Each Borrower hereby grants
to the Administrative Agent, for the benefit of the applicable L/C Issuers and
the Lenders, a Lien on all Cash Collateral. Cash Collateral shall be maintained
in a Cash Collateral Account.

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the applicable Borrower when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), the rules of the ISP shall apply to each Letter of Credit.

(i) Letter of Credit Fees. Borrowers shall pay to the Administrative Agent for
the account of each Lender in accordance with its Applicable Percentage a Letter
of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit equal to
the Applicable Rate times the daily amount available to be drawn under such
Letter of Credit. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.07. Letter of Credit Fees shall be
(i) due and payable on the first day of each month, commencing with the first
such date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand and (ii) computed on a monthly
basis in arrears. If there is any change in the Applicable Rate during any
month, the daily amount available to be drawn under each Letter of Credit shall
be computed and multiplied by the Applicable Rate separately for each period
during such month that such Applicable Rate was in effect. Notwithstanding
anything to the contrary contained herein, upon the request of the Required
Lenders, while any Event of Default exists, all Letter of Credit Fees shall
accrue at the Default Rate.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
Borrowers shall pay directly to each L/C Issuer for its own account a fronting
fee with respect to each Letter of Credit issued by such L/C Issuer, at a rate
equal to 0.25% per annum, computed on the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears. Such fronting fee
shall be due and payable on the first day after the end of each March, June,
September and December in respect of the most recently-ended quarterly period
(or portion thereof, in the case of the first payment), commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.07. In addition, the Borrowers shall pay directly to each L/C Issuer
for its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

 

51



--------------------------------------------------------------------------------

(l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrowers shall be obligated to
reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit. Each Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of such
Borrower, and that such Borrower’s business derives substantial benefits from
the businesses of such Subsidiaries.

(m) Additional L/C Issuers. (i) The Borrower Agent may from time to time, upon
not less than 15 Business Days’ notice from the Borrower to the Administrative
Agent (or such shorter period as may be agreed by the Administrative Agent in
its sole discretion), replace a previously designated L/C Issuer by designating
another Lender as L/C Issuer (upon obtaining such Lender’s prior consent thereto
and provided that there are no outstanding Letters of Credit issued by, or L/C
Obligations owing to, such L/C Issuer to be replaced). Any such designation
shall be subject to the approval of the Administrative Agent (such approval not
to be unreasonably withheld or delayed). The Administrative Agent will promptly
notify the Borrower Agent and the Lenders of any designation and approval of a
replacement L/C Issuer. Upon any such approval of an L/C Issuer by the
Administrative Agent and delivery by such L/C Issuer to the Administrative Agent
of such contact and other information regarding such L/C Issuer as the
Administrative Agent shall reasonably request, such Lender shall be an L/C
Issuer for all purposes of this Agreement, and references to the L/C Issuers
shall mean and include such Lender in its capacity as L/C Issuer.

(n) Reconciliation of Outstanding Letters of Credit. Concurrently with the
effectiveness of any change in the face amount (by way of issuance, amendment,
modification, whole or partial termination or release thereof or otherwise) or
other material terms of the Letters of Credit issued by any L/C Issuer other
than Bank of America, each of the Borrowers and the applicable L/C Issuer shall
provide to the Administrative with notice of the same. On the last Business Day
of each month, each of the Borrower Agent and the L/C Issuers shall provide to
the Administrative Agent such information regarding the outstanding Letters of
Credit as the Administrative Agent shall reasonably request, in form and
substance satisfactory to the Administrative Agent (and in such standard
electronic format as the Administrative Agent shall reasonably specify), for
purposes of the Administrative Agent’s ongoing tracking and reporting of
outstanding Letters of Credit. The Administrative Agent shall maintain a record
of all outstanding Letters of Credit based upon information provided by the
Borrower Agent and the L/C Issuers pursuant to this Section 2.03(n), and such
record of the Administrative Agent shall, absent manifest error, be deemed a
correct and conclusive record of all Letters of Credit outstanding from time to
time hereunder. Notwithstanding the foregoing, if and to the extent the
Administrative Agent determines that there are one or more discrepancies between
information provided by the Borrower Agent and any L/C Issuer hereunder, the
Administrative Agent will notify the Borrower Agent and such L/C Issuer thereof
shall endeavor to reconcile any such discrepancy.

(o) Notice to Lenders. The Administrative Agent shall provide notice to the
Lenders not less frequently than quarterly as to the Letters of Credit
outstanding hereunder (and in any event, to an individual Lender from time to
time upon the request of such Lender).

 

52



--------------------------------------------------------------------------------

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, to make loans (each such loan, a “Swing Line
Loan”) to the Borrowers from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Applicable Percentage of the Outstanding
Amount of Committed Loans and L/C Obligations of the Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Commitment; provided, however,
that after giving effect to any Swing Line Loan, (i) the Total Outstandings
shall not exceed the Borrowing Base, and (ii) the aggregate Outstanding Amount
of the Committed Loans of any Lender, plus such Lender’s Applicable Percentage
of the Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s pro rata share of the Borrowing Base, and provided, further, that
the Borrowers shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan. Within the foregoing limits, and subject to the
other terms and conditions hereof, the Borrowers may borrow under this
Section 2.04, prepay under Section 2.06, and reborrow under this Section 2.04.
Each Swing Line Loan shall be a Base Rate Loan. Immediately upon the making of a
Swing Line Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Swing Line Loan. The
Swing Line Lender may require, as a condition to making any Swing Line Loans at
any time that (i) a default of any Lender’s obligations to fund under
Section 2.04 exists or any such Lender is at such time a Defaulting Lender
hereunder, that Cash Collateral or other credit support satisfactory to the
Swing Line Lender has been pledged or otherwise provided to the Swing Line
Lender in respect of such Defaulting Lender’s participation in such Swing Line
Loans or the Swing Lien Lender has otherwise entered into arrangements
satisfactory to the Swing Line Lender to eliminate its risk with respect to such
Defaulting Lenders; or (ii) any Lender is at such time an Impacted Lender
hereunder, that Cash Collateral or other credit support satisfactory to the
Swing Line Lender has been pledged or otherwise provided to the Swing Line
Lender in respect of such Impacted Lender’s participation in such Swing Line
Loan or the Swing Line Lender has otherwise entered into arrangements
satisfactory to the Swing Line Lender to eliminate its risk with respect to such
Impacted Lender.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower Agent’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed and (ii) the requested borrowing date, which shall be a Business
Day. Each such telephonic notice must be confirmed promptly by delivery to the
Swing Line Lender and the Administrative Agent of a written Swing Line Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Borrower Agent. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing

 

53



--------------------------------------------------------------------------------

Line Lender will notify the Administrative Agent (by telephone or in writing) of
the contents thereof. Unless the Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Lender) prior to 2:00 p.m. on the date of the proposed Swing Line
Borrowing (A) directing the Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the applicable Borrower at its office
by crediting the account of the applicable Borrower on the books of the Swing
Line Lender in immediately available funds.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the applicable Borrower (each Borrower hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each Lender
make a Base Rate Committed Loan in an amount equal to such Lender’s Applicable
Percentage of the amount of Swing Line Loans then outstanding. Such request
shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Commitments and the conditions set forth
in Section 4.02. The Swing Line Lender shall furnish the Borrower Agent with a
copy of the applicable Committed Loan Notice promptly after delivering such
notice to the Administrative Agent. Each Lender shall make an amount equal to
its Applicable Percentage of the amount specified in such Committed Loan Notice
available to the Administrative Agent in immediately available funds for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 12:00 noon on the day specified in such Committed Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Lender that so makes funds available shall
be deemed to have made a Base Rate Committed Loan to the applicable Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Committed Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon

 

54



--------------------------------------------------------------------------------

for the period from the date such payment is required to the date on which such
payment is immediately available to the Swing Line Lender at a rate per annum
equal to the greater of the Federal Funds Rate and a rate determined by the
Swing Line Lender in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Swing Line Lender in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Committed Loan included in the relevant
Committed Borrowing or funded participation in the relevant Swing Line Loan, as
the case may be. A certificate of the Swing Line Lender submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

(iv) Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Borrowers or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Committed Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the applicable Borrower to
repay Swing Line Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the applicable Borrower for interest on the Swing Line
Loans. Until each Lender funds its Base Rate Committed Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.

 

55



--------------------------------------------------------------------------------

(f) Payments Directly to Swing Line Lender. The applicable Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.

2.05 Borrower Agent.

Each Borrower hereby designates Pacer (“Borrower Agent”) as its representative
and agent for all purposes under the Loan Documents, including, without
limitation, requests for Loans and Letters of Credit, designation of interest
rates, delivery or receipt of communications, preparation and delivery of
Borrowing Base and financial reports, receipt and payment of Obligations,
requests for waivers, amendments or other accommodations, actions under the Loan
Documents (including in respect of compliance with covenants), and all other
dealings with the Administrative Agent, any L/C Issuer or any Lender. Borrower
Agent hereby accepts such appointment. The Administrative Agent and Lenders
shall be entitled to rely upon, and shall be fully protected in relying upon,
any notice or communication (including any notice of borrowing) delivered by
Borrower Agent on behalf of any Borrower. The Administrative Agent and Lenders
may give any notice or communication with a Borrower hereunder to Borrower Agent
on behalf of such Borrower. Each of the Administrative Agent, the L/C Issuers
and the Lenders shall have the right, in its discretion, to deal exclusively
with Borrower Agent for any or all purposes under the Loan Documents. Each
Borrower agrees that any notice, election, communication, representation,
agreement or undertaking made on its behalf by Borrower Agent shall be binding
upon and enforceable against it.

2.06 Prepayments.

(a) The Borrowers may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Committed Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
Administrative Agent not later than 10:00 a.m. (A) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Committed Loans; (ii) any prepayment of Eurodollar Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; and (iii) any prepayment of Base Rate Committed
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Committed Loans to be prepaid and, if Eurodollar
Rate Loans are to be prepaid, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by the applicable Borrower (or by the
Borrower Agent on its behalf), such Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied
by all accrued interest on the amount prepaid, together with any additional
amounts required pursuant to Section 3.05. Each such prepayment shall be applied
to the Committed Loans of the Lenders in accordance with their respective
Applicable Percentages.

 

56



--------------------------------------------------------------------------------

(b) The Borrowers may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 10:00 a.m. on the date of the prepayment. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the applicable Borrower (or by the Borrower Agent on its behalf), such Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein.

(c) Notwithstanding anything herein to the contrary, but subject to
Section 2.08, if for any reason the Total Outstandings at any time exceed the
Borrowing Base then in effect, Borrowers shall immediately prepay Loans and/or
Cash Collateralize the L/C Obligations in an aggregate amount equal to such
excess; provided, however, that Borrowers shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.06(c) unless after
the prepayment in full of all outstanding Loans, the Total Outstandings exceed
the Borrowing Base then in effect.

(d) Concurrently with any Disposition of Accounts or Railcars or Chassis (other
than any Disposition of Accounts or Railcars or Chassis permitted by
Section 7.05), (i) Net Proceeds of such Disposition shall be immediately used to
prepay Loans and/or Cash Collateralize the L/C Obligations; provided, however,
that Borrowers shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.06(d) unless after the prepayment in full of all
outstanding Loans, the Total Outstandings exceed the Borrowing Base then in
effect and (ii) the Account Formula Amount, in the case of a Disposition of
Accounts, or the Equipment Formula Amount, in the case of a Disposition of
Railcars or Chassis, shall be immediately reduced by an amount equal to the
amount, if any, attributed to such Accounts or Railcars or Chassis, as
applicable, in the calculation of the Borrowing Base at the time of its
Disposition.

(e) Concurrently with the receipt of Net Proceeds from any Extraordinary
Receipt, such Net Proceeds shall be immediately used to prepay Loans and/or Cash
Collateralize the L/C Obligations; provided, however, that Borrowers shall not
be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.06(e) unless after the prepayment in full of all outstanding Loans,
the Total Outstandings exceed the Borrowing Base then in effect.

(f) Concurrently with the receipt of any proceeds of insurance (other than
proceeds from workers’ compensation or D&O insurance) or condemnation awards
paid in respect of any Railcars or Chassis, (i) such proceeds or awards shall be
immediately used to prepay Loans and/or Cash Collateralize the L/C Obligations;
provided, however, that Borrowers shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.06(f) unless after the prepayment
in full of all outstanding Loans, the Total Outstandings exceed the Borrowing
Base then in effect and (ii) the Equipment Formula Amount shall be immediately
reduced by an amount equal to the amount, if any, attributed to such Railcars or
Chassis in the calculation of the Borrowing Base at the time of the receipt of
such proceeds.

(g) Neither the Commitments nor the Letter of Credit Sublimit shall be
permanently reduced by the amount of any prepayments made pursuant to Sections
2.06(a)-(f).

 

57



--------------------------------------------------------------------------------

2.07 Termination or Reduction of Commitments. The Borrowers may, upon notice to
the Administrative Agent, terminate the Aggregate Commitments, or from time to
time permanently reduce the Aggregate Commitments; provided that (a) any such
notice shall be received by the Administrative Agent not later than 11:00 a.m.
five Business Days prior to the date of termination or reduction, (b) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof, (c) the Borrowers shall not terminate
or reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Borrowing Base, and (d) if, after giving effect to any reduction of the
Aggregate Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit
exceeds the amount of the Aggregate Commitments, such Sublimit shall be
automatically reduced by the amount of such excess. The Administrative Agent
will promptly notify the Lenders of any such notice of termination or reduction
of the Aggregate Commitments. Any reduction of the Aggregate Commitments shall
be applied to the Commitment of each Lender according to its Applicable
Percentage. All fees accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination.

 

58



--------------------------------------------------------------------------------

2.08 Overadvances. If the Total Outstandings exceed the Borrowing Base
(“Overadvance”) or the Aggregate Commitments at any time, the excess amount
shall be payable by Borrowers on demand by the Administrative Agent, but all
such Loans shall nevertheless constitute Obligations secured by the Collateral
and entitled to all benefits of the Loan Documents. Unless its authority has
been revoked in writing by Required Lenders, the Administrative Agent may
require Lenders to honor requests for Overadvance Loans and to forbear from
requiring Borrowers to cure an Overadvance, when no other Event of Default is
known to the Administrative Agent, as long as (i) the Overadvance does not
continue for more than 30 consecutive days (and no Overadvance may exist for at
least five consecutive days thereafter before further Overadvance Loans are
required), and (ii) the Overadvance is not known by the Administrative Agent to
exceed the greater of (x) $5,000,000 and (y) 5.0% of the Aggregate Commitments.
In no event shall Overadvance Loans be required that would cause the outstanding
Loans and L/C Obligations to exceed the Aggregate Commitments. Any funding of an
Overadvance Loan or sufferance of an Overadvance shall not constitute a waiver
by Agent or Lenders of the Event of Default caused thereby. In no event shall
any Borrower or other Loan Party be deemed a beneficiary of this Section nor
authorized to enforce any of its terms.

2.09 Protective Advances. The Administrative Agent shall be authorized, in its
discretion, at any time that any conditions in Article IV are not satisfied, and
without regard to the Aggregate Commitments, to make Base Rate Loans
(“Protective Advances”) (a) up to an aggregate amount equal to $10,000,000 less
the amount of any Overadvances outstanding at such time, if the Administrative
Agent deems such Loans necessary or desirable to preserve or protect Collateral,
or to enhance the collectibility or repayment of Obligations; or (b) to pay any
other amounts chargeable to Loan Parties under any Loan Documents, including
costs, fees and expenses. Each Lender shall participate in each Protective
Advance on a pro rata basis. Required Lenders may at any time revoke the
Administrative Agent’s authority to make further Protective Advances by written
notice to the Administrative Agent. Absent such revocation, the Administrative
Agent’s determination that funding of a Protective Advance is appropriate shall
be conclusive.

2.10 Repayment of the Loans.

(a) The Borrowers shall repay to the Lenders on the Maturity Date the aggregate
principal amount of Committed Loans outstanding on such date.

(b) The Borrowers shall repay each Swing Line Loan on the earlier to occur of
(i) the date ten Business Days after such Loan is made and (ii) the Maturity
Date.

2.11 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Committed Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.

 

59



--------------------------------------------------------------------------------

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by Applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrowers
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by Applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
Applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.12 Fees. In addition to certain fees described in subsections (i) and (j) of
Section 2.03:

(a) Commitment Fee. The Borrowers shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to the Applicable Rate times the average daily amount by
which the Aggregate Commitments exceed the sum of (i) the Outstanding Amount of
Committed Loans and (ii) the Outstanding Amount of L/C Obligations. The
commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable monthly in arrears on the first day of
each month, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period. The commitment fee shall be
calculated monthly in arrears, and if there is any change in the Applicable Rate
during any month, the actual daily amount shall be computed and multiplied by
the Applicable Rate separately for each period during such month that such
Applicable Rate was in effect.

 

60



--------------------------------------------------------------------------------

(b) Other Fees. (i) The Borrowers shall pay to the Arrangers and the
Administrative Agent for their own respective accounts such fees in the amounts
and at the times as may be specified in the Fee Letters. Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever.

(ii) The Borrowers shall pay or cause to be paid (A) to the Administrative Agent
for the account of each the Lenders having approved this amendment and
restatement by 5:00 p.m. Pacific Time on August 20, 2009, an amendment fee in an
aggregate amount equal to $587,500 (the “Amendment Fee”) such fee to be payable,
at the time of effectiveness of this Agreement, as set forth in Section 4.01,
pro rata to such Lenders as specified above and (B) such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

(iii) Except as otherwise specifically provided herein, the Borrowers shall pay
to each L/C Issuer fees in the amounts and at the times specified in the
applicable Issuer Fee Letter(s). Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.

2.13 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate. (a) All computations of interest for Base Rate Loans shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.17(a), bear interest for one
day.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrowers or for any other reason, the Borrowers or the
Lenders determine that (i) the Fixed Charge Coverage Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Fixed Charge Coverage Ratio would have resulted in higher pricing for
such period, the Borrowers shall immediately and retroactively be obligated to
pay to the Administrative Agent for the account of the applicable Lenders,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to any Borrower under
the Bankruptcy Code, automatically and without further action by the
Administrative Agent, any Lender or any L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
any L/C Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(i) or
2.11(b) or under Article IX. The Borrowers’ obligations under this paragraph
shall survive the termination of the Aggregate Commitments and the repayment of
all other Obligations hereunder.

(c) Each determination by the Administrative Agent of interest and fees payable
by the Borrowers hereunder, in the absence of manifest error, shall be
conclusive and binding upon all parties hereto. Notwithstanding the foregoing,
in the event that, as a result of any reconciliation of the Administrative
Agent’s record of outstanding Letters of Credit pursuant to

 

61



--------------------------------------------------------------------------------

Section 2.03(n) or otherwise, the Administrative Agent determines that there has
been an underpayment or overpayment of any fees payable by the Borrowers
hereunder, the Administrative Agent shall promptly notify the Borrower Agent,
the L/C Issuers and the Lenders thereof, and the Borrowers shall pay to the
Administrative Agent for the account of the L/C Issuers or the Lenders, as the
case may be (in the case of any underpayment) or the L/C Issuers or the Lenders,
as the case may be, shall pay to the Administrative Agent for the account of the
applicable Borrower (in the case of any overpayment), any amount due as a result
of such reconciliation, on the next regularly occurring payment date for such
fee.

2.14 Application of Payments. From and after the Cash Management Implementation
Date, the ledger balance in the main Dominion Account at Bank of America as of
the end of a Business Day shall be applied to the Obligations at the beginning
of the next Business Day. If, as a result of such application, a credit balance
exists, the balance shall not accrue interest in favor of Borrowers and shall be
made available to Borrowers as long as no Default or Event of Default exists.
Each Borrower irrevocably waives the right to direct the application of any
payments or Collateral proceeds, and agrees that the Administrative Agent shall
have the continuing, exclusive right to apply and reapply same against the
Obligations, in such manner as the Administrative Agent deems advisable.

2.15 Loan Account. The Administrative Agent shall maintain in accordance with
its usual and customary practices an account or accounts (“Loan Account”)
evidencing the Indebtedness of Borrowers resulting from each Loan or issuance of
a Letter of Credit from time to time. Any failure of the Administrative Agent to
record anything in the Loan Account, or any error in doing so, shall not limit
or otherwise affect the obligation of Borrowers to pay any amount owing
hereunder. The Administrative Agent may maintain a single Loan Account in the
name of Borrower Agent, and each Borrower confirms that such arrangement shall
have no effect on the joint and several character of its liability for the
Obligations. Upon the request of any Lender made through the Administrative
Agent, the Borrowers shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

2.16 Nature and Extent of Each Borrower’s Liability.

(a) Joint and Several Liability. Each Borrower agrees that it is jointly and
severally liable for, and absolutely and unconditionally guarantees to the
Administrative Agent, Lenders, the L/C Issuers and the Swing Line Lender the
prompt payment and performance of, all Obligations and all agreements under the
Loan Documents. Each Borrower agrees that its guaranty obligations hereunder
constitute a continuing guaranty of payment and not of collection, that such
obligations shall not be discharged until Full Payment of the Obligations, and
that such obligations are absolute and unconditional, irrespective of (a) the
genuineness, validity, regularity, enforceability, subordination or any future
modification of, or change in, any Obligations or Loan Document, or any other
document, instrument or agreement to which any Obligor is or may become a party
or be bound; (b) the absence of any action to enforce this Agreement (including
this Section) or any other Loan Document, or any waiver, consent or indulgence
of any kind by the Administrative Agent, any Lender, any L/C Issuer or the Swing

 

62



--------------------------------------------------------------------------------

Line Lender with respect thereto; (c) the existence, value or condition of, or
failure to perfect a Lien or to preserve rights against, any security or
guaranty for the Obligations or any action, or the absence of any action, by the
Administrative Agent, any Lender, any L/C Issuer or the Swing Line Lender in
respect thereof (including the release of any security or guaranty); (d) the
insolvency of any Loan Party; (e) any election by the Administrative Agent or
any Lender in an Insolvency Proceeding for the application of Section 1111(b)(2)
of the Bankruptcy Code; (f) any borrowing or grant of a Lien by any other
Borrower, as debtor-in-possession under Section 364 of the Bankruptcy Code or
otherwise; (g) the disallowance of any Claims of the Administrative Agent or any
Lender against any Loan Party for the repayment of any Obligations under
Section 502 of the Bankruptcy Code or otherwise; or (h) any other action or
circumstances that might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor, except Full Payment of all Obligations.

(b) Waivers.

(i) Each Borrower expressly waives all rights that it may have now or in the
future under any statute, at common law, in equity or otherwise, to compel the
Administrative Agent or Lenders to marshal assets or to proceed against any Loan
Party, other Person or security for the payment or performance of any
Obligations before, or as a condition to, proceeding against such Borrower. Each
Borrower waives all defenses available to a surety, guarantor or accommodation
co-obligor other than Full Payment of all Obligations. It is agreed among each
Borrower, the Administrative Agent and Lenders that the provisions of this
Section 2.16 are of the essence of the transaction contemplated by the Loan
Documents and that, but for such provisions, the Administrative Agent and
Lenders would decline to make Loans and issue Letters of Credit. Each Borrower
acknowledges that its guaranty pursuant to this Section is necessary to the
conduct and promotion of its business, and can be expected to benefit such
business.

(ii) The Administrative Agent and Lenders may, in their discretion, pursue such
rights and remedies as they deem appropriate, including realization upon
Collateral by judicial foreclosure or non-judicial sale or enforcement, without
affecting any rights and remedies under this Section 2.16. If, in taking any
action in connection with the exercise of any rights or remedies, the
Administrative Agent or any Lender shall forfeit any other rights or remedies,
including the right to enter a deficiency judgment against any Borrower or other
Person, whether because of any Applicable Laws pertaining to “election of
remedies” or otherwise, each Borrower consents to such action and waives any
claim based upon it, even if the action may result in loss of any rights of
subrogation that any Borrower might otherwise have had. Any election of remedies
that results in denial or impairment of the right of the Administrative Agent or
any Lender to seek a deficiency judgment against any Borrower shall not impair
any other Borrower’s obligation to pay the full amount of the Obligations. Each
Borrower waives all rights and defenses arising out of an election of remedies,
such as nonjudicial foreclosure with respect to any security for the
Obligations, even though that election of remedies destroys such Borrower’s
rights of subrogation against any other Person. The Administrative Agent may bid
all or a portion of the Obligations at any foreclosure or trustee’s sale or at
any private sale, and the amount of such bid need not be paid by the
Administrative

 

63



--------------------------------------------------------------------------------

Agent but shall be credited against the Obligations. The amount of the
successful bid at any such sale, whether the Administrative Agent or any other
Person is the successful bidder, shall be conclusively deemed to be the fair
market value of the Collateral, and the difference between such bid amount and
the remaining balance of the Obligations shall be conclusively deemed to be the
amount of the Obligations guaranteed under this Section 2.16, notwithstanding
that any present or future law or court decision may have the effect of reducing
the amount of any deficiency claim to which the Administrative Agent or any
Lender might otherwise be entitled but for such bidding at any such sale.

(c) Extent of Liability; Contribution.

(i) Notwithstanding anything herein to the contrary, each Borrower’s liability
under this Section 2.16 shall be limited to the greater of (i) all amounts for
which such Borrower is primarily liable, as described below, and (ii) such
Borrower’s Allocable Amount.

(ii) If any Borrower makes a payment under this Section 2.16 of any Obligations
(other than amounts for which such Borrower is primarily liable) (a “Guarantor
Payment”) that, taking into account all other Guarantor Payments previously or
concurrently made by any other Borrower, exceeds the amount that such Borrower
would otherwise have paid if each Borrower had paid the aggregate Obligations
satisfied by such Guarantor Payments in the same proportion that such Borrower’s
Allocable Amount bore to the total Allocable Amounts of all Borrowers, then such
Borrower shall be entitled to receive contribution and indemnification payments
from, and to be reimbursed by, each other Borrower for the amount of such
excess, pro rata based upon their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment. The “Allocable Amount” for any
Borrower shall be the maximum amount that could then be recovered from such
Borrower under this Section 2.16 without rendering such payment voidable under
Section 548 of the Bankruptcy Code or under any applicable state fraudulent
transfer or conveyance act, or similar statute or common law.

(iii) Nothing contained in this Section 2.16 shall limit the liability of any
Borrower to pay Loans made directly or indirectly to that Borrower (including
Loans advanced to any other Borrower and then re-loaned or otherwise transferred
to, or for the benefit of, such Borrower), L/C Obligations relating to Letters
of Credit issued to support such Borrower’s business, and all accrued interest,
fees, expenses and other related Obligations with respect thereto, for which
such Borrower shall be primarily liable for all purposes hereunder. The
Administrative Agent and Lenders shall have the right, at any time in their
discretion, to condition Loans and Letters of Credit upon a separate calculation
of borrowing availability for each Borrower and to restrict the disbursement and
use of such Loans and Letters of Credit to such Borrower.

(d) Joint Enterprise. Each Borrower has requested that the Administrative Agent
and Lenders make this credit facility available to Borrowers on a combined
basis, in order to finance Borrowers’ business most efficiently and
economically. Borrowers’ business is a mutual and collective enterprise, and
Borrowers believe that consolidation of their credit facility will enhance the
borrowing power of each Borrower and ease the administration of their

 

64



--------------------------------------------------------------------------------

relationship with Lenders, all to the mutual advantage of Borrowers. Borrowers
acknowledge and agree that the Administrative Agent’s and Lenders’ willingness
to extend credit to Borrowers and to administer the Collateral on a combined
basis, as set forth herein, is done solely as an accommodation to Borrowers and
at Borrowers’ request.

(e) Subordination. Each Borrower hereby subordinates any Claims, including any
rights at law or in equity to payment, subrogation, reimbursement, exoneration,
contribution, indemnification or set off, that it may have at any time against
any other Loan Party, howsoever arising, to the Full Payment of all Obligations.

2.17 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein all payments by the Borrowers
hereunder to be made directly to an L/C Issuer shall be made to such L/C Issuer
in accordance with its payment instructions in Dollars and in immediately
available funds, not later than the times and on the dates specified herein or
the applicable Issuer Documents. Except as otherwise expressly provided herein
and except with respect to such payments to be made directly to an L/C Issuer,
all payments by the Borrowers hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders or L/C Issuers to which such
payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein. The Administrative Agent will promptly distribute to each L/C Issuer its
applicable share as provided herein, or to each Lender its Applicable Percentage
(or other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such L/C Issuer in accordance with its payment
instructions or to such Lender at its Lending Office. All payments received by
the Administrative Agent after 2:00 p.m., or by an L/C Issuer after the time
specified herein or in any Issuer Document, shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrowers shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurodollar Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Committed Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the applicable Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Committed Borrowing available to the Administrative Agent, then the
applicable Lender and each Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is

 

65



--------------------------------------------------------------------------------

made available to the applicable Borrower to but excluding the date of payment
to the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrowers, the interest rate applicable
to Base Rate Loans. If the Borrowers and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrowers the amount of such
interest paid by the Borrowers for such period. If such Lender pays its share of
the applicable Committed Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Committed Loan included in such Committed
Borrowing. Any payment by the Borrowers shall be without prejudice to any claim
the Borrowers may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower Agent prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders or the L/C Issuers hereunder that the Borrowers will not make
such payment, the Administrative Agent may assume that the Borrowers have made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the applicable L/C Issuer, as the case
may be, the amount due. In such event, if the Borrowers have not in fact made
such payment, then each of the Lenders or the applicable L/C Issuer, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the applicable L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower Agent with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the applicable Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments pursuant to Section 11.04(c) are several and not
joint. The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its

 

66



--------------------------------------------------------------------------------

corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Committed Loan,
to purchase its participation or to make its payment under Section 11.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.18 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Committed Loans
or subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than to any Borrower or any Subsidiary thereof (as to which
the provisions of this Section shall apply) or (1) any Cash Collateral or credit
support pledged or otherwise provided to any L/C Issuer pursuant to clauses
(iii)(E) and (iii)(F) of Section 2.03(a) or (2) any Cash Collateral or credit
support pledged or otherwise provided to the Swing Line Lender pursuant to
Section 2.04(a).

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

 

67



--------------------------------------------------------------------------------

2.19 Increase in Commitments.

(a) Request for Increase. Provided there exists no Default or Event of Default,
upon notice to and the consent of the Administrative Agent (not to be
unreasonably withheld, delayed or conditioned, and the Administrative Agent, if
it shall so consent, shall promptly after such consent notify the Lenders), the
Borrowers may from time to time, request an increase in the Aggregate
Commitments by an amount (for all such requests) not exceeding $50,000,000;
provided that any such request for an increase shall be in a minimum amount of
$25,000,000 and there shall be no more than two such increases from and after
the Closing Date. At the time of sending such notice, the Borrower Agent (in
consultation with the Administrative Agent) shall specify the time period within
which each Lender is requested to respond (which shall in no event be less than
ten Business Days from the date of delivery of such notice to the Lenders).

(b) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment.

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Borrower Agent and each Lender of the Lenders’ responses
to each request made hereunder. To achieve the full amount of a requested
increase and subject to the approval of the Administrative Agent, the applicable
L/C Issuers and the Swing Line Lender (which approvals shall be in the
reasonable discretion of the Administrative Agent, the applicable L/C Issuers
and the Swing Line Lender), the applicable Borrower may also invite additional
Eligible Assignees to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to the Administrative Agent and its counsel.

(d) Effective Date and Allocations. If the Aggregate Commitments are increased
in accordance with this Section 2.19, the Administrative Agent and the Borrower
Agent shall determine the effective date (the “Increase Effective Date”) and the
final allocation of such increase. The Administrative Agent shall promptly
notify the Borrower Agent and the Lenders of the final allocation of such
increase and the Increase Effective Date.

(e) Conditions to Effectiveness of Increase. As conditions precedent to such
increase, the Borrowers shall (i) pay all fees and expenses associated with any
such increase, including, without limitation, an arrangement fee to Bank of
America and closing fees to the participating Lenders and each other
participating Eligible Assignee, all in amounts to be agreed prior to any
Increase Effective Date, and (ii) deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date, signed
by a Responsible Officer of such Loan Party (A) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (B) in the case of the Borrowers, certifying that, before and after giving
effect to such increase, (I) the representations and warranties contained in
Article V and the other Loan Documents (x) that are qualified by materiality
shall be true and correct on and as of the Increase Effective Date and (y) that
are not qualified by materiality shall be true and correct in all material
respects on and as of the Increase Effective

 

68



--------------------------------------------------------------------------------

Date except, in each case, to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.19, the representations and warranties contained in subsection (a) of
Section 5.05 shall be deemed to refer to the most recent audited financial
statements furnished pursuant to subsection (a) of Section 6.01, and (II) no
Default or Event of Default exists. The Borrowers shall prepay any Committed
Loans outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Committed Loans ratable with any revised Applicable Percentages
arising from any nonratable increase in the Commitments under this Section.

(f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.18 or 11.01 to the contrary.

2.20 Amendment and Restatement. On the Closing Date, the Existing Credit
Agreement shall be amended and restated in its entirety as more particularly
described herein and neither the Loan Parties nor the Lenders shall be subject
to or bound by any of the terms or provisions of the Existing Credit Agreement
and shall only be subject to or bound by the terms and provisions of this
Agreement in respect of the Commitments, the Loans and other Obligations and the
transactions contemplated hereby and thereby, as set forth herein and therein.
The parties acknowledge and agree that this Agreement and the other Loan
Documents do not constitute a novation, payment and reborrowing or termination
of the Existing Loans and other obligations under the Existing Credit Agreement
and that all such obligations are in all respects continued and outstanding as
obligations under this Agreement with only the terms being modified from and
after the Closing Date as provided in this Agreement and the other Loan
Documents. By its execution hereof, each Required Lender consents to the
amendment, amendment and restatement, replacement or other modification to any
other Loan Document being so amended, amended and restated, replaced or
otherwise modified on the Closing Date in the form approved by the
Administrative Agent.

2.21 Payments as Loans. At the election of the Administrative Agent, all
payments of principal of or interest on the Loans, reimbursement obligations in
connection with Letters of Credit, fees, premiums, reimbursable expenses and
other sums payable hereunder may be paid from the proceeds of Loans made
hereunder. Each Borrower hereby irrevocably authorizes the Administrative Agent
to charge the Loan Account for the purpose of paying all amounts from time to
time due from any Borrower and agrees that all such amounts charged shall
constitute Loans (including Overadvance Loans and Protective Advances).

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrowers hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrowers shall be required by
Applicable Law to deduct any Indemnified

 

69



--------------------------------------------------------------------------------

Taxes (including any Other Taxes) from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, each Lender or each L/C Issuer, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrowers shall make such deductions and
(iii) the Borrowers shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with Applicable Law.

(b) Payment of Other Taxes by Each Borrower. Without limiting the provisions of
subsection (a) above, each Borrower, to the extent it is required to do so,
shall timely pay any Other Taxes to the relevant Governmental Authority in
accordance with Applicable Law.

(c) Indemnification by Each Borrower. Each Borrower shall indemnify the
Administrative Agent, each Lender and each L/C Issuer, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or such L/C Issuer, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower Agent by a
Lender or an L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or an L/C
Issuer, shall be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Borrower to a Governmental Authority,
the Borrower Agent shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which any
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrower Agent (with a copy to the Administrative Agent),
at the time or times prescribed by Applicable Law or reasonably requested by the
Borrower Agent or the Administrative Agent, such properly completed and executed
documentation prescribed by Applicable Law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Borrower Agent or the Administrative Agent, shall
deliver such other documentation prescribed by Applicable Law or reasonably
requested by the Borrower Agent or the Administrative Agent as will enable the
Borrowers or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.

Without limiting the generality of the foregoing, in the event that any Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Borrower Agent and the Administrative Agent (in such number of
copies as shall be requested by the

 

70



--------------------------------------------------------------------------------

recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower Agent or the Administrative Agent, but only if such Foreign Lender is
legally entitled to do so), whichever of the following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881 (c)(3)(A) of the Code, (B) a “10 percent shareholder” of any
Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN,

(iv) two (2) duly completed copies of Internal Revenue Service Form W-8IMY
(together with forms listed under clauses (i) through (iii) hereof, as may be
required), or

(v) any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Borrowers to determine the withholding or deduction
required to be made.

(f) Treatment of Certain Refunds. If the Administrative Agent, any Lender or any
L/C Issuer determines, in its sole discretion, that it has received a refund of
any Taxes or Other Taxes as to which it has been indemnified by the Borrowers or
with respect to which the Borrowers have paid additional amounts pursuant to
this Section, it shall pay to the Borrowers an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrowers under this Section with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent, such Lender or such L/C Issuer, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that each Borrower, upon the request of the
Administrative Agent, such Lender or such L/C Issuer, agrees to repay the amount
paid over to such Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Lender or such L/C Issuer in the event the Administrative Agent, such
Lender or such L/C Issuer is required to repay such refund to such Governmental
Authority. This subsection shall not be construed to require the Administrative
Agent, any Lender or any L/C Issuer to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to any
Borrower or any other Person.

 

71



--------------------------------------------------------------------------------

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Rate
Loans, or to determine or charge interest rates based upon the Eurodollar Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank market, then, on notice thereof by such Lender to the Borrower
Agent through the Administrative Agent, any obligation of such Lender to make or
continue Eurodollar Rate Loans or to convert Base Rate Committed Loans to
Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower Agent that the circumstances giving rise
to such determination no longer exist. Upon receipt of such notice, the
Borrowers shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurodollar Rate Loans of such
Lender to Base Rate Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans. Upon any such prepayment or conversion, the
Borrowers shall also pay accrued interest on the amount so prepaid or converted.

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower Agent and each Lender. Thereafter, the obligation of the
Lenders to make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrowers may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Committed Borrowing of Base Rate Loans in the amount specified
therein.

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or any L/C
Issuer;

(ii) subject any Lender or any L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or such L/C Issuer in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 3.01 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or such L/C Issuer); or

 

72



--------------------------------------------------------------------------------

(iii) impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, the Borrowers will
pay to such Lender or such L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or such L/C Issuer, as the case
may be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such L/C Issuer’s capital or on the capital of
such Lender’s or such L/C Issuer’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such L/C Issuer, to a level below that which such Lender or
such L/C Issuer or such Lender’s or such L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such L/C Issuer’s policies and the policies of such Lender’s or such L/C
Issuer’s holding company with respect to capital adequacy), then from time to
time the Borrowers will pay to such Lender or such L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or such L/C
Issuer or such Lender’s or such L/C Issuer’s holding company for any such
reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or any L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower Agent shall
be conclusive absent manifest error. Any such certificate shall set forth in
reasonable detail the reasons for, and the basis of the calculation of, such
additional amounts. The Borrowers shall pay such Lender or such L/C Issuer, as
the case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof. In determining any additional amounts owing under
subsections (a) or (b) of this Section, each Lender or L/C Issuer will act
reasonably and in good faith and will use averaging and attribution methods
which are reasonable.

(d) Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Borrowers shall not be
required to compensate a Lender or such L/C Issuer

 

73



--------------------------------------------------------------------------------

pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender or such L/C Issuer, as the case may be, notifies the Borrower Agent
of the Change in Law giving rise to such increased costs or reductions and of
such Lender’s or such L/C Issuer’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

(e) Reserves on Eurodollar Rate Loans. The Borrowers shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower Agent shall have received at least 10 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.
If a Lender fails to give notice 10 days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable 10 days from receipt of
such notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower
Agent; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower Agent
pursuant to Section 11.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrowers shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.

 

74



--------------------------------------------------------------------------------

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. Each Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, the Borrowers may replace such Lender in accordance with
Section 11.13.

3.07 Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The effectiveness of this Agreement
and the obligations of the Lenders and L/C Issuers to make their initial Credit
Extensions hereunder are subject to satisfaction of the following conditions
precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:

(i) executed counterparts of this Agreement, the Security Agreement, the
Guaranty Amendment, the Pledge Agreement Amendment and the Reaffirmation
Agreement sufficient in number for distribution to the Administrative Agent,
each Lender and the Borrower Agent;

(ii) a Note executed by the Borrowers in favor of each Lender requesting a Note;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;

 

75



--------------------------------------------------------------------------------

(iv) such documents and certifications from the Secretary of State (or similar,
applicable Governmental Authority) as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each Loan Party is validly existing, in good standing and qualified to engage in
business in its state of incorporation, formation or organization, and each
state in which its principal offices are located, as the case may be, as of a
recent date;

(v) (A) favorable opinions of (i) Nixon Peabody LLP, New York counsel to the
Loan Parties, addressed to the Administrative Agent, each L/C Issuer and each
Lender, as to the matters set forth in Exhibit H-1, (ii) Bass, Berry & Sims PLC,
Tennessee counsel to the Loan Parties, addressed to the Administrative Agent,
each L/C Issuer and each Lender, as to the matters set forth in Exhibit H-2,
(iii) Vorys, Sater, Seymour & Pease LLP, Ohio counsel to the Loan Parties,
addressed to the Administrative Agent, each L/C Issuer and each Lender, as to
the matters set forth in Exhibit H-3, (iv) Law Offices of Louis E. Gitomer, LLC,
Surface Transportation Board counsel to the Loan Parties, as to matters set
forth in Exhibit H-4, and (v) McCarthy Tetrault LLP, Canadian counsel to the
Loan Parties, addressed to the Administrative Agent, each L/C Issuer and each
Lender, as to the matters set forth in Exhibit H-5;

(vi) (A) the unaudited balance sheets as of July 31, 2009 and the related
statements of income and cash flow for such month and for the portion of the
Fiscal Year then elapsed, on consolidated bases for Borrowers and Subsidiaries,
setting forth in comparative form corresponding figures for the preceding Fiscal
Year and certified by the chief financial officer of Borrower Agent as prepared
in accordance with GAAP and fairly presenting the financial position and results
of operations for such month and period, subject to normal year-end adjustments
and the absence of footnotes, and (ii) the projections of Borrowers and the
Subsidiaries for the period of August 1, 2009 through December 31, 2012
(presented on a monthly basis for the period of August 1, 2009 through
December 31, 2010 and on an annual basis thereafter) evidencing Borrowers’
ability to comply with the financial covenant set forth in Section 7.12;

(vii) a certificate of a Responsible Officer of each Loan Party certifying that
all Governmental Approvals and all consents of other Persons, in each case that
are necessary or advisable (including, without limitation, the necessary
consents of the Existing Lenders to amend and restate the Existing Credit
Agreement) in connection with the transactions contemplated by the Loan
Documents and each of the foregoing shall be in full force and effect;

(viii) a certificate signed by a Responsible Officer of each Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, and (B) that there has been no event or circumstance since March 31,
2009 that has had or could be reasonably expected to have, either individually
or in the aggregate, a Material Adverse Effect;

 

76



--------------------------------------------------------------------------------

(ix) a certificate signed by a Responsible Officer of each Borrower certifying
that such Borrower is Solvent;

(x) (A) delivery to the Administrative Agent of the certificates, if any,
evidencing the Equity Interests in the Borrowers’ Subsidiaries pledged under the
Pledge Agreement on the Closing Date, together with undated stock powers duly
executed in blank with respect thereto, (B) delivery to the Administrative Agent
of a Global Intercompany Note executed by and among the Borrowers and their
respective Subsidiaries, accompanied by instruments of transfer undated and
endorsed in blank and (C) acknowledgments of all filings or recordations
necessary or desirable to perfect the Administrative Agent’s Liens in the
Collateral, as well as UCC and Lien searches and other evidence satisfactory to
the Administrative Agent that such Liens are the only Liens upon the Collateral
(other than as expressly permitted by the Collateral Documents);

(xi) duly executed agreements establishing each Dominion Account and related
lockbox, in form and substance, and with financial institutions, reasonably
satisfactory to the Administrative Agent;

(xii) (A) copies of policies or certificates of insurance for the insurance
policies carried by Borrowers, all in compliance with the Loan Documents and
(B) the Insurance Assignment required under Section 6.07, in form and substance
reasonably satisfactory to the Administrative Agent;

(xiii) all field examinations, Equipment Appraisals and such other reports,
audits or certifications as the Administrative Agent may reasonably request, all
in form and substance reasonably satisfactory to the Administrative Agent;

(xiv) such documentation and evidence as the Administrative Agent may reasonably
request in order for it to carry out all “know your customer” or other checks
(including checks with the Office of Foreign Assets Control of the U.S. Treasury
Department) in relation to the identify of the Borrowers and their officers,
that it is required to carry out in relation to the transactions contemplated by
this Agreement, and the Administrative Agent shall be satisfied with the results
of all such “know your customer” or other checks;

(xv) a Borrowing Base Certificate based on July 31, 2009 accounting records; and

(xvi) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuers, the Swing Line Lender or the Required
Lenders reasonably may require.

(b) Each Borrower shall have obtained all Governmental Approvals and all
consents of other Persons, in each case that are necessary or advisable
(including, without limitation, the necessary consents of the Existing Lenders
to amend and restate the Existing Credit Agreement) in connection with the
transactions contemplated by the Loan Documents and each of the foregoing shall
be in full force and effect and in form and substance reasonably satisfactory to
the Administrative Agent.

 

77



--------------------------------------------------------------------------------

(c) There shall be no any action, suit, investigation or proceeding pending or,
to the knowledge of the Borrowers, threatened in any court or before any
arbitrator or Governmental Authority that could reasonably be expected to have a
Material Adverse Effect.

(d) Any fees required to be paid on or before the Closing Date shall have been
paid.

(e) Unless waived by the Administrative Agent, the Borrowers shall have paid all
reasonable fees, charges and disbursements of counsel to the Administrative
Agent (directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such reasonable fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrowers
and the Administrative Agent).

(f) The Closing Date shall have occurred on or before August 31, 2009.

(g) Upon giving effect to (i) all fees and expenses incurred in connection
herewith that are required to be paid on or before the Closing Date and (ii) the
prepayment of the Existing Loans with the remaining proceeds of the refund from
SAP America, Inc. received in June 2009, Availability shall be at least
$20,000,000.

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to satisfaction, or waiver in accordance with
Section 11.01, of the following conditions precedent:

(a) The representations and warranties of the Borrowers and each other Loan
Party contained in Article V or any other Loan Document (i) that are qualified
by materiality shall be true and correct, and (ii) that are not qualified by
materiality, shall be true and correct in all material respects, in each case,
on and as of the date of such Credit Extension, except, in each case, to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date, and
except that for purposes of this Section 4.02, the representations and
warranties contained in subsection (a) of Section 5.05 shall be deemed to refer
to the most recent audited financial statements furnished pursuant to subsection
(a) of Section 6.01.

(b) No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof.

 

78



--------------------------------------------------------------------------------

(c) The Administrative Agent and, if applicable, the applicable L/C Issuer or
the Swing Line Lender, shall have received a Request for Credit Extension in
accordance with the requirements hereof.

(d) All conditions precedent in any other Loan Document shall be satisfied.

(e) No event shall have occurred or circumstance exists that has or could
reasonably be expected to have a Material Adverse Effect.

(f) With respect to issuance of a Letter of Credit, the L/C Conditions shall be
satisfied.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower Agent shall be deemed to be a
representation and warranty by each Borrower that the conditions specified in
Sections 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:

5.01 Existence, Qualification and Power. Each Loan Party and each Subsidiary
thereof (a) is duly organized or formed, validly existing and, as applicable, in
good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of Properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any material provision of any Contractual Obligation to which
such Person is a party or affecting such Person or the Properties of such Person
or any of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
Property is subject; or (c) violate any Law.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required to be
obtained or made by any Loan Party in connection with the execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement or any
other Loan Document except such as have been or will be obtained or made.

 

79



--------------------------------------------------------------------------------

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws affecting creditor’s rights generally
and by equitable principles (regardless of whether enforcement is sought in
equity or at law).

5.05 Financial Statements; No Material Adverse Effect. (a) The Audited Financial
Statements (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; (ii) fairly present in all material respects the financial condition of
Pacer and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of Pacer and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness, in each
case to the extent required by GAAP.

(b) The unaudited consolidated balance sheet of Pacer and its Subsidiaries as of
the end of any fiscal quarter or month of the Borrowers delivered to the
Administrative Agent and each Lender under Section 6.01(b) and (c),
respectively, and any related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal quarter or month (i) will be
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (ii) will
fairly present in all material respects the financial condition of Pacer and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.

(c) All financial projections and forecasts delivered to the Lenders in
connection herewith were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed by the Borrowers to be
reasonable in light of the conditions existing at the time of delivery of such
projections and forecasts, and represented, at the time of delivery, the
Borrowers’ best estimate of its future financial condition and performance (it
being understood that nothing contained in this Section 5.05(c) shall constitute
a representation or warranty that the results forecasted by such projections or
forecasts will be achieved).

(d) Since March 31, 2009, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

 

80



--------------------------------------------------------------------------------

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of any Borrower, threatened or contemplated, at
law, in equity, in arbitration or before any Governmental Authority, by or
against Pacer or any of its Subsidiaries or against any of their Properties or
revenues that (a) purport to affect or challenge the validity of this Agreement
or any other Loan Document, or any of the transactions contemplated hereby, or
(b) except as specifically disclosed in Schedule 5.06, either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.

5.07 No Default. Neither any Loan Party nor any Subsidiary thereof is in default
under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.08 Ownership of Property; Liens. Each of Pacer and its Subsidiaries has good
and marketable title to (or valid leasehold interests in) all of its Real
Estate, and good title to all of its personal Property, including all Property
reflected in any financial statements delivered to the Administrative Agent or
Lenders. The Real Estate of Borrowers and Subsidiaries is subject to no Lien and
the personal Property of Borrowers and Subsidiaries is subject only to the
Administrative Agent’s Lien, in each case other than Liens permitted by
Section 7.01. Each Borrower and Subsidiary has paid and discharged all lawful
claims that, if unpaid, could become a Lien on its Properties, other than Liens
permitted by Section 7.01. All Liens of the Administrative Agent in the
Collateral are duly perfected, first priority Liens, subject only to the Liens
permitted by Section 7.01 to have priority over the Administrative Agent’s
Liens.

5.09 Accounts. The Administrative Agent may rely, in determining which Accounts
are Eligible Accounts, on all statements and representations made by Borrowers
with respect thereto. Borrowers warrant, with respect to each Account at the
time it is shown as an Eligible Account in a Borrowing Base Certificate, that:

(a) it is genuine and in all respects what it purports to be, and is not
evidenced by a judgment;

(b) it arises out of a completed, bona fide sale and delivery of goods or
rendition of services in the Ordinary Course of Business, and substantially in
accordance with any purchase order, contract or other document relating thereto;

(c) it is for a sum certain, maturing as stated in the invoice covering such
sale or rendition of services, a copy of which has been furnished or is
available to the Administrative Agent on request; provided that no such invoice
shall be required for any Railcar Receivables;

(d) it is not subject to any offset, Lien (other than the Administrative Agent’s
Lien), deduction, defense, dispute, counterclaim or other adverse condition
except as arising in the Ordinary Course of Business and disclosed to the
Administrative Agent; and it is absolutely owing by the Account Debtor, without
contingency in any respect;

(e) no purchase order, agreement, document or Applicable Law restricts
assignment of the Account to the Administrative Agent (regardless of whether,
under the UCC, the restriction is ineffective), and the applicable Borrower is
the sole payee or remittance party shown on the invoice;

 

81



--------------------------------------------------------------------------------

(f) no extension, compromise, settlement, modification, credit, deduction or
return has been authorized with respect to the Account, except discounts or
allowances granted in the Ordinary Course of Business for prompt payment that
are reflected on the face of the invoice related thereto and in the reports
submitted to Agent hereunder; and

(g) to the Borrowers’ actual knowledge, (i) there are no facts or circumstances
that are reasonably likely to impair the enforceability or collectibility of
such Account; (ii) the Account Debtor had the capacity to contract when the
Account arose, continues to meet the applicable Borrower’s customary credit
standards, is Solvent, is not contemplating or subject to an Insolvency
Proceeding, and has not failed, or suspended or ceased doing business; and
(iii) there are no proceedings or actions threatened or pending against any
Account Debtor that could reasonably be expected to have a material adverse
effect on the Account Debtor’s financial condition.

5.10 Environmental Compliance. Except as specifically disclosed in Schedule
5.10:

(a) Borrowers and Subsidiaries are in compliance with all applicable
Environmental Laws, except to the extent non-compliance with such applicable
Environmental Laws could not be reasonably expected to have a Material Adverse
Effect;

(b) Borrowers and Subsidiaries have all the Environmental Permits necessary for
the conduct and operation of their businesses as now being conducted, and any
such permits are in good standing, except to the extent failure to have such
Environmental Permits to maintain such permits in good standing could not be
reasonably expected to have a Material Adverse Effect;

(c) no Borrower’s or Subsidiary’s past or present operations, Real Estate or
other Properties are subject to any federal, state or local investigation to
determine whether any remedial action is needed to address and environmental
pollution, Hazardous Materials or environmental clean-up;

(d) no Borrower or Subsidiary has received any Environmental Notice; and

(e) no Borrower or Subsidiary has any material contingent liability with respect
to any Environmental Release, environmental pollution or Hazardous Materials on
any Real Estate now or previously owned, leased or operated by it.

5.11 Insurance. The Properties of Borrowers and Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of any
Borrower, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar Properties in localities where the applicable Borrower or the applicable
Subsidiary operates.

5.12 Taxes. The Borrower and its Subsidiaries have filed all Federal, material
state and other material tax returns and reports required to be filed, and have
paid all Federal, material state and other material Taxes, assessments, fees and
other governmental charges levied or imposed upon them or their Properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for

 

82



--------------------------------------------------------------------------------

which adequate reserves have been provided in accordance with GAAP. There is no
proposed tax assessment against the Borrower or any Subsidiary that would, if
made, have a Material Adverse Effect. Neither any Loan Party nor any Subsidiary
thereof is party to any tax sharing agreement with any Person.

5.13 ERISA Compliance. (a) Each Plan is in compliance with all material
provisions of ERISA, the Code and other Federal or state Laws, except where
non-compliance could not result in or could not reasonably be expected to result
in a Material Adverse Effect. Each Borrower and each ERISA Affiliate have made
all required contributions to each Plan subject to Section 412 of the Code, and
no application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan, if
the failure to make such contributions or obtain such funding waiver or
extension could reasonably be expected to result in a Material Adverse Effect.

(b) There are no pending or, to the knowledge of any Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) neither any Borrower nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any material liability under Title IV of ERISA with respect to
any Pension Plan (other than premiums due and not delinquent under Section 4007
of ERISA); (iii) neither any Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Section 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (iv) neither any Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or 4212(c)of ERISA; provided
that in each of the preceding instances, the individual event described has
resulted in or could reasonably be expected to result in a Material Adverse
Effect.

5.14 Subsidiaries; Equity Interests. (a) As of the Closing Date, the Borrowers
have no Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 5.14, and all of the outstanding Equity Interests in such Subsidiaries
have been validly issued, are fully paid and nonassessable and are owned by a
Loan Party in the amounts specified on Part (a) of Schedule 5.14 free and clear
of all Liens except for those granted under the Collateral Documents. No
Borrower has any equity investments in any other Person other than those
specifically disclosed in Part (b) of Schedule 5.14. There are no outstanding
purchase options, warrants, subscription rights, agreements to issue or sell,
convertible interests, phantom rights or powers of attorney relating to Equity
Interests of any Borrower or Subsidiary.

(b) Schedule 5.14 accurately sets forth as of the date hereof (i) the status of
each Subsidiary as either a Domestic Subsidiary, a First Tier Foreign
Subsidiary, any other Foreign Subsidiary or an Excluded Subsidiary, (ii) a list
of all issued and outstanding Equity Interests of each such Domestic Subsidiary
or Foreign Subsidiary, (iii) the percentage of such Equity Interests that is
directly owned by any Borrower or any Domestic Subsidiary and (iv) all

 

83



--------------------------------------------------------------------------------

agreements binding on the owners of such Equity Interests with respect to their
Equity Interests. Except as disclosed on Schedule 5.14, in the five years
preceding the Closing Date, no Borrower or Subsidiary has acquired any
substantial assets from any other Person nor been the surviving entity in a
merger or combination.

5.15 Margin Regulations; Investment Company Act. (a) No Borrower or Subsidiary
is engaged, nor will it engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the FRB), or extending credit for the purpose
of purchasing or carrying margin stock. No Loan proceeds or Letters of Credit
will be used by Borrowers to purchase or carry, or to reduce or refinance any
Indebtedness incurred to purchase or carry, any margin stock or for any related
purpose governed by Regulations T, U or X of the FRB.

(b) No Borrower or Subsidiary is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.

5.16 Disclosure. To the extent not reflected in filings with the Securities and
Exchange Commission, each Borrower has disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries is subject, and all other matters known to
it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. No report, financial statement, certificate
or other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrowers represent only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

5.17 Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its Properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.18 Taxpayer Identification Number. As of the Closing Date, each Domestic
Subsidiary’s true and correct U.S. taxpayer identification number is set forth
on Schedule 5.14.

5.19 Intellectual Property; Licenses, Etc. The Borrowers and their Subsidiaries
own, or possess the right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are necessary for
the operation of their respective businesses, without conflict with the rights
of any other Person, except where the failure to own or possess the right to use
any such IP

 

84



--------------------------------------------------------------------------------

Rights, or where such conflict, could not reasonably be expected to have a
Material Adverse Effect. To the knowledge of each Borrower, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by any Borrower or any
Subsidiary infringes upon any rights held by any other Person, except where such
infringement could not reasonably be expected to have a Material Adverse. No
claim or litigation regarding any of the foregoing is pending or, to the best
knowledge of any Borrower, threatened, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
Except as disclosed on Schedule 5.19, no Borrower or Subsidiary pays or owes any
Royalty or other compensation to any Person with respect to any material
Intellectual Property. All registered and other material Intellectual Property
owned, used or licensed by, or otherwise subject to any interests of, any
Borrower or Subsidiary is shown on Schedule 5.19.

5.20 Security Interest. The Collateral Documents create in favor of the
Administrative Agent (for the benefit of the Secured Parties) a valid and
perfected first priority Lien on the Collateral described in the Collateral
Documents, subject to no other Liens (other than as expressly permitted by the
Collateral Documents), securing in each case the payment of the Secured
Obligations, and all filings and other actions necessary or desirable to perfect
or protect such Lien have been duly taken or arrangements therefor reasonably
satisfactory to the Administrative Agent have been made.

5.21 Solvency. Each Loan Party is, and upon the incurrence of any Obligation by
such Loan Party on any date on which this representation and warrant is made
will be, Solvent.

5.22 Labor Matters. There are no collective bargaining agreements or
Multiemployer Plans in which any of the Loan Parties or their Subsidiaries are
participating employers as of the Closing Date, other than as set forth in
Schedule 5.22, and none of the Loan Parties and their Subsidiaries (a) has
suffered any strikes, walkouts, work stoppages or other material labor
difficulty, (b) has knowledge as of the Closing Date of any pending strike,
walkout or work stoppage, or (c) has knowledge of any existing strike, walkout
or work stoppage, except (with respect to any specific matters set forth in
clauses (a), (b) and (c) above) which in the aggregate could not reasonably be
expected to cause a Material Adverse Effect. Other than as set forth on Schedule
5.22, no material unfair labor practice complaint is pending against any Loan
Party or any of its Subsidiaries as of the Closing Date.

5.23 Governmental Contracts. Except as set forth in Schedule 5.23, as of the
Closing Date, no Borrower or Subsidiary is a party to any contract or agreement
with any Governmental Authority and no Accounts of any Borrower or any
Subsidiary are subject to the Assignment of Claims Act or any similar state or
local law.

5.24 Casualty, Etc. Neither the businesses nor the Properties of any Loan Party
or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

85



--------------------------------------------------------------------------------

5.25 Payable Practices. No Borrower or Subsidiary has made any material change
in its historical accounts payable practices from those in effect on the Closing
Date.

5.26 Surety Obligations. No Borrower or Subsidiary is obligated as surety or
indemnitor under any bond or other contract that assures payment or performance
of any obligation of any Person, except as permitted hereunder.

5.27 Foreign Plans. No Borrower or Subsidiary is a party to any Foreign Plan.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than inchoate indemnity obligations) hereunder shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding, each
Borrower shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02, and 6.03) cause each Subsidiary to:

6.01 Financial Statements. Deliver to the Administrative Agent, in form and
detail satisfactory to the Administrative Agent and the Required Lenders:

(a) as soon as available, but in any event within 90 days after the end of each
Fiscal Year of Pacer and its Subsidiaries (commencing with the Fiscal Year
ending December 31, 2009), a consolidated balance sheet of Pacer and its
Subsidiaries as at the end of such Fiscal Year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
Fiscal Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Required Lenders, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit;

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each Fiscal Year of Pacer of its
Subsidiaries, a consolidated balance sheet of Pacer and its Subsidiaries as at
the end of such fiscal quarter, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal
quarter and for the portion of the Fiscal Year of Pacer and its Subsidiaries
then ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous Fiscal Year and the corresponding
portion of the previous Fiscal Year, all in reasonable detail, certified by the
chief executive officer, chief financial officer, treasurer or controller of
Borrower Agent as fairly presenting in all material respects the financial
condition, results of operations, shareholders’ equity and cash flows of Pacer
and its Subsidiaries in accordance with GAAP, subject only to normal year-end
audit adjustments and the absence of footnotes;

 

86



--------------------------------------------------------------------------------

(c) as soon as available, and in any event within 20 days after the end of each
month, a consolidated (and, to the extent requested by the Administrative Agent,
consolidating) balance sheet of Pacer and its Subsidiaries as at the end of such
month, and the related consolidated (and, to the extent requested by the
Administrative Agent, consolidating) statements of income or operations,
shareholders’ equity and cash flows for such month and for the portion of the
Fiscal Year of Pacer and its Subsidiaries then ended, setting forth in
comparative form the figures for the corresponding preceding Fiscal Year and
certified by the chief executive officer, chief financial officer, treasurer or
controller of Borrower Agent as fairly presenting in all material respects the
financial conditions, results of operations, shareholders’ equity and cash flows
of Pacer and its Subsidiaries in accordance with GAAP, subject only to normal
year-end adjustments and the absence of footnotes; and

(d) within 60 days following the conclusion of each Fiscal Year, the Borrowers’
annual operating and capital expenditure budgets for the following Fiscal Year
presented on a monthly basis, which shall be solely as prepared for the
Borrowers’ management for its internal use and shall, to the extent consistent
with the foregoing, be in a format reasonably consistent with projections and
budgets theretofore provided to the Administrative Agent and the Lenders
hereunder.

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrowers shall not be separately required to furnish such
information under clause (a), (b) or (c) above, but the foregoing shall not be
in derogation of the obligation of the Borrowers to furnish the information and
materials described in clauses (a), (b) and (c) above at the times specified
therein.

The Administrative Agent agrees promptly to provide copies to the Lenders of all
such financial statements, reports and other information furnished to the
Administrative Agent by the Borrowers pursuant to the terms of this Section 6.01
(which may be effected by posting the foregoing on Intralinks or other similar
electronic system then in use hereunder).

6.02 Certificates; Other Information. Deliver to the Administrative Agent, in
form and detail satisfactory to the Administrative Agent and the Required
Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a), (b) and (c) (commencing with the delivery of the financial
statements for the month ending August 31, 2009), a duly completed Compliance
Certificate signed by the chief executive officer, chief financial officer,
treasurer or controller of Borrower Agent setting forth, without limitation,
(i) detailed calculations of the Fixed Charge Coverage Ratio for all applicable
periods (irrespective of whether the financial covenant set forth in
Section 7.12 is subject to being tested in accordance with the terms thereof),
(ii) for the Compliance Certificate delivered in respect of the month ending
March 31, 2010 and for each Compliance Certificate delivered thereafter,
detailed calculations of the Availability Block Fixed Charge Coverage Ratio,
(iii) demonstration of compliance with Section 7.13, (iv) a monthly breakdown of
Consolidated EBITDA for each month represented in the calculation of the Fixed
Charge Coverage Ratio or the Availability Block Fixed Charge Coverage Ratio in
clauses (i) and (ii) of this Section 6.02(a), respectively, and (v) a list of
any additions, deletions, modifications or other supplements to the information
disclosed in Schedule 5.14 regarding any Domestic

 

87



--------------------------------------------------------------------------------

Subsidiaries, First Tier Foreign Subsidiaries, other Foreign Subsidiaries and
Excluded Subsidiaries since the date of the last Compliance Certificate
delivered hereunder (or the Closing Date in the case of the first Compliance
Certificate delivered hereunder);

(b) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
the Borrower Agent by independent accountants in connection with the accounts or
books of any Borrower or any Subsidiary, or any audit of any of them;

(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower Agent, and copies of all annual, regular, periodic and special
reports and registration statements which the Borrower Agent may file or be
required to file with the SEC under Section 13 or 15(d) of the Exchange Act, and
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

(d) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;

(e) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof where such investigation or the subject
of such investigation or notice could be reasonably expected to result in a
Material Adverse Effect, unless, in each case, such Loan Party or Subsidiary is
otherwise required by the SEC (or comparable agency in any applicable non-U.S.
jurisdiction) to keep such information confidential; and

(f) promptly, such additional information regarding the business, financial or
corporate affairs of any Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01 (a), (b) or (c) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower Agent posts such documents, or provides a link thereto on the Borrower
Agent’s website on the Internet at the website address listed on Schedule 11.02;
or (ii) on which such documents are posted on the Borrowers’ behalf on an
Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Borrower
shall deliver paper copies of such documents to the Administrative Agent or any
Lender that requests the Borrower to deliver such paper copies until

 

88



--------------------------------------------------------------------------------

a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender and (ii) the Borrower shall notify the
Administrative Agent (by telecopier or electronic mail) of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Notwithstanding
anything contained herein, in every instance the Borrower shall be required to
provide paper copies of the Compliance Certificates required by Section 6.02(a)
to the Administrative Agent. Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers, the L/C Issuers and the Lenders to treat
such Borrower Materials as not containing any material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 11.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Administrative Agent and the Arrangers shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”
Notwithstanding the foregoing, the Borrower shall be under no obligation to mark
any Borrower Materials “PUBLIC.”

The Administrative Agent agrees promptly to provide copies to the Lenders of all
such notices, reports and other information furnished to the Administrative
Agent by the Borrower pursuant to the terms of this Section 6.02 (which may be
effected by posting the foregoing on Intralinks or other similar electronic
system then in use hereunder).

6.03 Notices. Promptly notify the Administrative Agent (who shall promptly
notify the Lenders):

(a) of the occurrence of any Default or Event of Default;

 

89



--------------------------------------------------------------------------------

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Borrower or any Subsidiary and any Governmental Authority; (iii) the
assertion of any Intellectual Property Claim; (iv) the violation or asserted
violation of any Applicable Law (including ERISA, OSHA, FLSA, or any
Environmental Laws) or (v) the commencement of, or any material development in,
any litigation or proceeding affecting the Borrower or any Subsidiary, including
pursuant to any applicable Environmental Laws;

(c) of any material Environmental Release by a Loan Party or on any Property
owned, leased or occupied by a Loan Party, or receipt of any Environmental
Notice;

(d) of the occurrence of any ERISA Event;

(e) of any material change in accounting policies or financial reporting
practices by any Borrower or any Subsidiary, including any determination by the
Borrower Agent referred to in Section 2.13(b); provided that, the description of
any such changes set forth in the Borrower Agent’s filings with the SEC, or the
notes to any financial statements included therein, when delivered to the
Administrative Agent, shall constitute notice sufficient under this subsection
(d); and

(f) of any judgment entered against any Loan Party in an amount exceeding
$2,000,000;

(g) of any pending or threatened labor dispute, strike or walkout that has
resulted in or could reasonably be expected to result in a Material Adverse
Effect;

(h) of the discharge of or any withdrawal or resignation by Borrowers’
independent accountants;

(i) within 30 days thereafter, of any opening of a new principal place of
business of any Borrower or the establishment of any new location (including
without limitation, rail yards, rail ramps or other container terminal
operations) at which Chassis shall be stored when such Chassis are not
interchanged to or in use by Motor Carriers (as defined in the UIAA) in
accordance with the UIAA; or

(j) of the (i) occurrence of any Disposition of Accounts or Railcars or Chassis
for which the Borrower is required to make a mandatory prepayment pursuant to
Section 2.06(d) and (ii) receipt of any Extraordinary Receipt in an amount
greater than $50,000 for which the Borrower is required to make a mandatory
prepayment pursuant to Section 2.06(e), but which has not been deposited in the
Dominion Account.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

90



--------------------------------------------------------------------------------

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its material obligations and material liabilities, including
(a) all material tax liabilities, assessments and governmental charges or levies
upon it or its Properties or assets, unless the same are being contested in good
faith by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the Borrower or such Subsidiary;
(b) all material lawful claims which, if unpaid, would by law become a Lien upon
its Property; and (c) all Indebtedness, as and when due and payable, but subject
to any subordination provisions contained in any instrument or agreement
evidencing such Indebtedness, in all cases mentioned in this Section 6.04 where
failure to pay or discharge any of the foregoing could reasonably be expected to
have a Material Adverse Effect or result in an Event of Default hereunder.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization, except in a transaction permitted by
Section 7.04 or 7.05, and except that no Subsidiary shall be required to
preserve, renew and maintain its corporate existence and good standing, if the
Borrower or such Subsidiary shall reasonably determine that the preservation
thereof is no longer desirable in the conduct of the business of the Borrower
and its Subsidiaries, taken as a whole, and that the loss thereof could not be
reasonably expected to have a Material Adverse Effect; (b) continue to conduct
its business substantially as now conducted or as otherwise permitted hereunder;
(c) transact business only in such corporate and trade names as are set forth in
Schedule 6.05; and (d) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
assets and Properties used or useful in the operation of its business, and keep
the same in good repair, working order and condition, ordinary wear and tear
excepted, and (b) make all necessary repairs thereto and renewals and
replacements thereof, except in the case of clauses (a) and (b) where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower, (a) insurance with respect
to its Properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types (including, without limitation, casualty, hazard, theft, malicious
mischief, flood and other risks) and in such amounts as are customarily carried
under similar circumstances by such other Persons; (b) business interruption
insurance in an amount reasonably satisfactory to the Administrative Agent, with
deductibles and subject to an Insurance Assignment reasonably satisfactory to
the Administrative Agent; and (c) any other insurance that the Administrative
Agent, in its commercially reasonable opinion, requires in order to adequately
protect both the Administrative Agent’s and Lenders’ interests in all or any
portion of the Collateral and to ensure that each Borrower and each Subsidiary
is protected by insurance in amounts and with coverage customary for its
industry. Unless the Administrative Agent shall agree otherwise, each policy
shall include satisfactory endorsements (i) showing the Administrative Agent as
loss payee or an additional insured, as applicable; (ii) (unless waived by the
Administrative Agent) requiring 30 days prior written notice to the
Administrative Agent in

 

91



--------------------------------------------------------------------------------

the event of termination, lapse or cancellation of any policy for any reason
whatsoever; and (iii) (unless waived by the Administrative Agent) specifying
that the interest of the Administrative Agent shall not be impaired or
invalidated by any act or neglect of any Borrower or the owner of the Property.
Unless the Administrative Agent shall agree otherwise, as soon as is reasonably
practicable but in any event on or prior to the expiration date of any policy
evidencing insurance required under this Section 6.07, a renewal thereof
reasonably satisfactory to the Administrative Agent shall be delivered to the
Administrative Agent or substitution thereof, together with receipts or other
evidence of the payment of any premiums then due on such renewal policy or
substitute policy. If any Borrower fails to provide and pay for any insurance,
the Administrative Agent may, at its option, but shall not be required to,
procure the insurance and charge Borrowers therefor. Each Borrower agrees to
deliver to the Administrative Agent, promptly as rendered, copies of all reports
made to insurance companies. If reasonably requested by the Administrative
Agent, each Borrower shall and shall cause each Subsidiary to deliver to the
Administrative Agent from time to time a report of a reputable insurance broker
reasonably satisfactory to the Administrative Agent, with respect to its
insurance policies. From time to time upon request, Borrowers shall deliver to
the Administrative Agent the originals or certified copies of its insurance
policies and updated flood plain searches. If an Event of Default occurs and is
continuing, and at the request of the Administrative Agent, Borrowers shall
deposit with the Administrative Agent on the first day of each calendar month
thereafter, a sum in an amount determined by the Administrative Agent from time
to time by written notice to Borrower Agent, in order to accumulate funds
sufficient to permit the Administrative Agent to pay all premiums payable in
connection with the insurance required hereunder at least thirty (30) days prior
to the date or dates on which they shall become due. Upon demand by the
Administrative Agent, Borrowers shall deliver to the Administrative Agent such
additional monies as are required to satisfy any deficiencies in the amounts
necessary to enable the Administrative Agent to pay such premiums thirty
(30) days prior to the date they shall become due. The Administrative Agent
shall pay such premiums as they become due to the extent of the funds on deposit
with the Administrative Agent from time to time.

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Applicable Laws, including, without limitation, ERISA, Environmental
Laws, FLSA, OSHA and Anti-Terrorism Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or Property, except in such
instances in which (a) such requirement of Applicable Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted; or (b) the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.

6.09 Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in all material respects, in material
conformity with GAAP consistently applied shall be made of all financial
transactions and matters involving the assets and business of the Borrower or
such Subsidiary, as the case may be; and (b) maintain such books of record and
account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over the Borrower or such
Subsidiary, as the case may be.

 

92



--------------------------------------------------------------------------------

6.10 Inspection Rights; Appraisals.

(a) Permit representatives, officers, employees and independent contractors of
the Administrative Agent and each Lender, from time to time, to visit and
inspect the Properties of any Borrower, to examine any Borrower’s or
Subsidiary’s corporate, financial and operating records, and make copies thereof
or abstracts therefrom, to conduct field audits (in the name of the
Administrative Agent, or any designee of the Administrative Agent or the
Borrowers) of the financial affairs and Collateral of the Borrowers, and to
discuss such Borrower’s or Subsidiary’s affairs, finances and accounts with its
directors, officers, employees, agents and independent public accountants,
during normal business hours and upon reasonable advance notice to the Borrower
(and Borrowers shall cooperate fully with the Administrative Agent in an effort
to facilitate and promptly conclude such inspections and field audits);
provided, however, that when a Default or an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at any time and without
advance notice.

(b) Reimburse the Administrative Agent and each Lender for all charges, costs
and expenses of the Administrative Agent and such Lender in connection with
(i) examinations of any Loan Party’s books and records or any other financial or
Collateral matters or such other visits, inspections, field audits or other
similar activities as the Administrative Agent or such Lender deems appropriate
undertaken in accordance with Section 6.10(a); and (ii) appraisals of Railcars
or Chassis as set forth in Section 8.03(d); provided that the charges, costs and
expenses described in clauses (i) and (ii) of this Section 6.10(b) shall be
borne by the Borrowers no more than three times per calendar year and once per
calendar year, respectively, except that this limitation shall not apply during
the existence and continuation of any Event of Default. Subject to and without
limiting the foregoing, Borrowers specifically agree to pay the Administrative
Agent’s or such Lender’s then standard charges for each day that an employee of
the Administrative Agent, such Lender or any of their respective Affiliates is
engaged in any examination activities, and shall pay the standard charges of the
Administrative Agent’s or such Lender’s internal appraisal group. This Section
shall not be construed to limit the Administrative Agent’s or any Lender’s right
to conduct examinations or to obtain appraisals at any time in its discretion,
nor to use third parties for such purposes.

6.11 Use of Proceeds. Use the proceeds of the Credit Extensions (a) to repay all
obligations in respect of the Existing Credit Agreement, (b) to finance
Permitted Acquisitions and repurchases of Equity Interests of the Borrowers
permitted hereunder, and (c) for working capital, Capital Expenditures and other
lawful purposes, in each case not in contravention of any Law or of any Loan
Document.

6.12 Covenant to Guarantee Obligations and Give Security; Subsidiaries.

(a) With respect to Collateral acquired after the Closing Date as to which the
Administrative Agent, for the benefit of the Secured Parties, does not have a
first priority perfected security interest, the applicable Borrowers shall,
within ten days (which period may be extended by the Administrative Agent in its
sole discretion) of the acquisition of such Collateral, (i) execute and deliver
to the Administrative Agent such amendments to the Collateral Documents as may
be requested by the Administrative Agent and as the Administrative Agent deems
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Secured Parties, a security interest in such Collateral and (ii) take all
actions

 

93



--------------------------------------------------------------------------------

necessary or advisable to grant to, or continue on behalf of, the Administrative
Agent, for the benefit of the Secured Parties, a perfected first priority
security interest in such Collateral, including the filing of UCC financing
statements in such jurisdictions as may be required by the Collateral Documents
or by law or as may be requested by the Administrative Agent. Borrowers shall
otherwise take such actions and execute and/or deliver to the Administrative
Agent such documents as the Administrative Agent shall reasonably require to
confirm the validity, perfection and priority of the Lien of the Collateral
Documents against such after-acquired Collateral.

(b) Within (a) ten days (which period may be extended by the Administrative
Agent in its sole discretion) after the time that any Person becomes a Domestic
Subsidiary as a result of the creation or formation of such Subsidiary, a
Permitted Acquisition or otherwise, then, unless such Domestic Subsidiary is
merged into a Borrower or a Guarantor (with such Borrower or such Guarantor
being the surviving Person) prior to the expiration of such ten-day period, each
Borrower shall (i) cause such Subsidiary to execute and deliver to the
Administrative Agent a Guaranty Accession, a Security Agreement Accession and a
Pledge Accession, and take such action and deliver such evidence as shall be
satisfactory to the Administrative Agent to confirm that the Administrative
Agent (for the benefit of the Secured Parties) has a valid, perfected, first
priority Lien, subject to no other Liens (except as permitted by this Agreement
and any other Loan Document), in all Collateral (as described in the Security
Agreement) of such Domestic Subsidiary under the Security Agreement,
(ii) execute and deliver (or cause its Subsidiary which is the direct owner of
such new Domestic Subsidiary to execute and deliver) to the Administrative Agent
a Pledge Supplement and a Security Agreement Supplement, (iii) take such action
and deliver such evidence as shall be satisfactory to the Administrative Agent
to confirm that the Administrative Agent (for the benefit of the Secured
Parties) has a valid, perfected, first priority Lien, subject to no other Liens
(excepted as permitted by the Collateral Documents), in 100% of the Equity
Interests of such Domestic Subsidiary securing the Secured Obligations,
including delivery to the Administrative Agent of the certificates, if any,
evidencing such Equity Interests, and (iv) provide the Administrative Agent such
board resolutions, officer’s certificates, corporate and other documents and
opinions of counsel as the Administrative Agent shall reasonably request in
connection with the actions described in clauses (i), (ii) and (iii) above, and
(b) ten days after the time that any Person becomes a First Tier Foreign
Subsidiary (other than an Excluded Subsidiary) as a result of the creation or
formation of such Foreign Subsidiary, a Permitted Acquisition or otherwise, or
the time that the status of any existing First Tier Foreign Subsidiary not
subject to the Pledge Agreement shall have changed such that it no longer meets
the definition of Excluded Subsidiary, then prior to the expiration of such
ten-day period, each Borrower shall (i) execute and deliver (or cause its
Subsidiary which is the direct owner of such First Tier Foreign Subsidiary to
execute and deliver) to the Administrative Agent a Pledge Supplement, (ii) take
such action and deliver such evidence as shall be satisfactory to the
Administrative Agent to confirm that the Administrative Agent (for the benefit
of the Secured Parties) has a valid, perfected, first priority Lien, subject to
no other Liens (excepted as permitted by the Collateral Documents), in 100% of
the Equity Interests of such First Tier Foreign Subsidiary securing the Secured
Obligations (such Lien to be limited to a Lien in 66% of such Equity Interests
to the extent that the pledge of any greater percentage would result in adverse
tax consequences to any Loan Party), including delivery to the Administrative
Agent of the certificates, if any, evidencing such Equity Interests, and
(iii) provide the Administrative Agent such board

 

94



--------------------------------------------------------------------------------

resolutions, officer’s certificates, corporate and other documents and opinions
of counsel as the Administrative Agent shall reasonably request in connection
with the actions described in clauses (i) and (ii) above. If 100% of the Equity
Interests in a First Tier Foreign Subsidiary have been pledged in accordance
with clause (b)(ii), above, such pledge may be reduced to 66% of such Equity
Interests in the event that the pledge of any greater percentage could
reasonably be expected to result in adverse tax consequences to any Loan Party.

(c) If any Borrower acquires fee-owned Real Estate hereafter that, together with
any improvements thereon, individually has a fair market value of $1,000,000,
Borrowers shall, within 30 days (which period may be extended by the
Administrative Agent in its sole discretion), execute, deliver and record, all
at Borrowers’ expense, a Mortgage sufficient to create a first priority Lien in
favor of the Administrative Agent on such fee-owned Real Estate, and shall
deliver all Related Real Estate Documents, in each case in a form reasonably
satisfactory to the Administrative Agent.

6.13 Lenders Meetings. Borrowers will, upon the request of the Administrative
Agent or Required Lenders, participate in a meeting of the Administrative Agent
and Lenders once during each Fiscal Year to be held at Pacer’s corporate offices
(or at such other location as may be agreed to by Borrowers and the
Administrative Agent) at such time as may be agreed to by Borrowers and the
Administrative Agent.

6.14 Compliance with Environmental Laws. Comply, and cause all lessees and other
Persons operating or occupying its Properties to comply, in all material
respects, with all applicable Environmental Laws and Environmental Permits;
obtain and renew all Environmental Permits necessary for its operations and
Properties; and conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its Properties, in accordance with
the requirements of all Environmental Laws; provided, however, that neither any
Borrower nor any Subsidiary shall be required to undertake any such cleanup,
removal, remedial or other action to the extent that its obligation to do so is
being contested in good faith and by proper proceedings and appropriate reserves
are being maintained with respect to such circumstances in accordance with GAAP.

6.15 Preparation of Environmental Reports. At the request of the Required
Lenders from time to time, provide to the Lenders within 60 days after such
request, at the expense of the Borrowers, an environmental site assessment
report for any of its Properties described in such request, prepared by an
environmental consulting firm acceptable to the Administrative Agent, indicating
the presence or absence of Hazardous Materials and the estimated cost of any
compliance, removal or remedial action in connection with any Hazardous
Materials on such Properties; without limiting the generality of the foregoing,
if the Administrative Agent determines at any time that a material risk exists
that any such report will not be provided within the time referred to above, the
Administrative Agent may retain an environmental consulting firm to prepare such
report at the expense of the Borrowers, and each Borrower hereby grants and
agrees to cause any Subsidiary that owns any Property described in such request
to grant at the time of such request to the Administrative Agent, the Lenders,
such firm and any agents or representatives thereof an irrevocable non-exclusive
license, subject to the rights of tenants, to enter onto their respective
Properties to undertake such an assessment.

 

95



--------------------------------------------------------------------------------

6.16 Further Assurances. Promptly upon request by the Administrative Agent, or
any Lender through the Administrative Agent, (a) correct any material defect or
error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
Applicable Law, subject any Loan Party’s or any of its Subsidiaries’ Properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.

6.17 Material Contracts. Perform and observe all the terms and provisions of
each Material Contract to be performed or observed by it, maintain each such
Material Contract in full force and effect, enforce each such Material Contract
in accordance with its terms, take all such action to such end as may be from
time to time reasonably requested by the Administrative Agent and, upon request
of the Administrative Agent, make to each other party to each such Material
Contract such demands and requests for information and reports or for action as
any Loan Party or any of its Subsidiaries is entitled to make under such
Material Contract, and cause each of its Subsidiaries to do so.

6.18 Designation as Senior Debt. Designate all Obligations as “Designated Senior
Indebtedness” under, and defined in, any Subordinated Debt Documents.

6.19 Landlord and Storage Agreements. Upon reasonable request, provide the
Administrative Agent with copies of all existing agreements, and promptly after
execution, thereof provide the Administrative Agent with copies of all future
agreements, between a Loan Party and any landlord, warehouseman, processor,
shipper, bailee or other Person that owns, leases or occupies any premises at
which any Collateral may be kept or that otherwise may possess or handle any
Collateral.

6.20 Post-Closing Matters. Notwithstanding anything set forth herein to the
contrary, execute and deliver the documents and complete the tasks set forth on
Schedule 6.20, in each case within the time limits specified on such schedule.

 

96



--------------------------------------------------------------------------------

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than inchoate indemnity obligations) hereunder shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding, each
Borrower shall not, and shall cause each Subsidiary not to, directly or
indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
Property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the Property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.03(b), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 7.03(b);

(c) Liens for Taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, statutory
and common law landlords’ or other like Liens arising in the Ordinary Course of
Business which are not overdue for a period of more than 30 days or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person;

(e) pledges or deposits in the Ordinary Course of Business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
Ordinary Course of Business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real Property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the Property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 9.01(h);

 

97



--------------------------------------------------------------------------------

(i) Liens securing Indebtedness permitted under Section 7.03(e); provided that
(i) such Liens do not at any time encumber any Property other than the Property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the Property being
acquired on the date of acquisition;

(j) Liens arising from precautionary filings in respect of operating leases;

(k) Liens arising from leases, licenses, subleases or sublicenses granted to
others in the Ordinary Course of Business which do not interfere in any material
respect with the business of any Borrower or any Subsidiary;

(l) Liens arising by virtue of any contractual, statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights and
remedies as to deposit accounts, other funds maintained with a creditor
depository institution, or investment or securities accounts; provided that
(i) such account is not a dedicated cash collateral account and is not subject
to restrictions against access by the relevant Borrower or the relevant
Subsidiary in excess of those set forth by the regulations promulgated by the
FRB, and (ii) such account is not intended by any Borrower or any of their
respective Subsidiaries to provide collateral to the depository institution with
respect to otherwise unrelated obligations of any such Borrower or any such
Subsidiary to such depository institution;

(m) Liens in favor of customs and revenue authorities or freight handlers of
forwarders arising as a matter of law to secure payment of customs duties in
connection with the importation of goods;

(n) Liens solely on deposits, advances, contractual payments, including
implementation allowances or escrows to or with landlords, customers or clients
or in connection with insurance arrangements in the Ordinary Course of Business;

(o) Liens on specific tangible assets (including real estate, but not including
inventory and other current assets) acquired in any Permitted Acquisitions after
the date of this Agreement; provided, however, that, subject to limitations in
Section 7.03(e), (i) such Liens existed at the time of such Permitted
Acquisition and were not created in anticipation thereof, (ii) any such Lien
does not by its terms cover any assets after the time of such Permitted
Acquisition which were not covered immediately prior thereto, and (iii) any such
Lien does not by its terms secure any Indebtedness other than Indebtedness
existing immediately prior to the time of such Permitted Acquisition;

(p) Liens arising out of consignment or similar arrangements for the sale of
goods or services entered into by any Borrower or any Subsidiary in the Ordinary
Course of Business;

(q) other Liens securing Indebtedness in an aggregate amount at any time
outstanding not exceeding $5,000,000; and

(r) any other Cash Collateral or other credit support provided to any L/C Issuer
or Swing Line Lender in respect of a Defaulting Lender or Impacted Lender
pursuant to Sections 2.03(a)(iii)(E), 2.03(a)(iii)(F) and Section 2.04(a).

 

98



--------------------------------------------------------------------------------

7.02 Investments. Make any Investments, except:

(a) Investments existing as of the date hereof and listed on Schedule 7.02;

(b) Investments held by such Borrower or such Subsidiary in the form of Cash
Equivalents;

(c) advances to officers, directors and employees of Borrowers and Subsidiaries
for travel, entertainment, relocation and similar ordinary business purposes in
an aggregate amount at any time outstanding not exceeding $500,000;

(d) Investments of any Borrower in any other Borrower, Investments of any
Borrower in any Wholly-Owned Subsidiary and Investments of any Wholly-Owned
Subsidiary in any Borrower or in another Wholly-Owned Subsidiary; provided that
any Investment in the form of a loan or advance shall be permitted only to the
extent made in compliance with Section 7.03(j);

(e) receivables owing to any Borrower or any Subsidiary, if created or acquired
in the Ordinary Course of Business and payable or dischargeable in accordance
with customary trade terms (including the dating of receivables) of such
Borrower or such Subsidiary;

(f) Investments (including debt obligations and equity securities) received by
any Borrower or any Subsidiary in connection with the bankruptcy or
reorganization of suppliers and customers and in settlement of delinquent
obligations of, and other disputes with, customers and suppliers arising in the
Ordinary Course of Business;

(g) Guarantees permitted by Section 7.03;

(h) Acquisitions which constitute Permitted Acquisitions;

(i) Investments constituting Swap Contracts permitted under Section 7.03(d);

(j) Investments by any Borrower consisting of obligations of one or more
officers or employees of such Borrower or any of its Subsidiaries in connection
with such officers’ or employees’ acquisition of such Borrower’s authorized
shares of common stock, so long as no cash is actually advanced by such Borrower
or any such Subsidiary to such officers or employees in connection with the
acquisition of such obligations, in an aggregate amount at any time outstanding
not exceeding $500,000;

(k) Investments consisting of advances by any Borrower or any Subsidiary in the
form of a prepayment of expenses, so long as such expenses were incurred in the
Ordinary Course of Business and are being paid in accordance with customary
trade terms of such Borrower or such Subsidiary; and

(l) other Investments not exceeding $5,000,000 in the aggregate in any Fiscal
Year of the Borrowers; provided that if (and for so long as) Borrowing Base
Certificates are required to be delivered weekly (rather than monthly) in
accordance with Section 8.01(a), such other investments shall not exceed the
greater of $2,500,000 and the aggregate amount of such

 

99



--------------------------------------------------------------------------------

Investments for such fiscal year that are outstanding at the time such
requirement to provide weekly Borrowing Base Certificates becomes effective.

Notwithstanding anything in this Section 7.02, Section 7.03, Section 7.04,
Section 7.05 or elsewhere in this Agreement to the contrary, after the Closing
Date in no event shall aggregate Investments made in, intercompany Indebtedness
incurred by, and Dispositions to, all Subsidiaries that are not Loan Parties,
including Investments as a result of Acquisitions, Investments in Foreign
Subsidiaries, intercompany Indebtedness incurred by Foreign Subsidiaries, and
Dispositions to Foreign Subsidiaries, exceed $5,000,000 in the aggregate at any
one time outstanding.

7.03 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness outstanding on the date hereof and listed on Schedule 7.03 and
any refinancings, refundings, renewals, reissuances or extensions thereof;
provided that (i) the amount of such Indebtedness is not increased at the time
of such refinancing, refunding, renewal or extension except by an amount equal
to a reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder; and (ii) the terms relating
to principal amount, amortization, maturity, collateral (if any) and
subordination (if any), and other material terms taken as a whole, of any such
refinancing, refunding, renewing or extending Indebtedness, and of any agreement
entered into and of any instrument issued in connection therewith, are no less
favorable in any material respect to the Loan Parties or the Lenders than the
terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed or extended and the interest rate applicable to
any such refinancing, refunding, renewing or extending Indebtedness does not
exceed the then applicable market interest rate;

(c) Guarantees of any Borrower or any Subsidiary in respect of Indebtedness
otherwise permitted hereunder of any Borrower or any Subsidiary;

(d) obligations (contingent or otherwise) of any Borrower or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the Ordinary Course of Business for
the purpose of mitigating risks associated with liabilities, commitments,
investments, assets, or Property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person, and not for
purposes of speculation or taking a “market view;” and (ii) such Swap Contract
does not contain any provision exonerating the non-defaulting party from its
obligation to make payments on outstanding transactions to the defaulting party;

(e) Indebtedness in respect of capital leases, Synthetic Lease Obligations,
Permitted Acquired Debt and other purchase money obligations for fixed or
capital assets within the limitations set forth in Section 7.01(i) and (o);
provided, however, that the aggregate amount of all such Indebtedness at any one
time outstanding shall not exceed $10,000,000;

 

100



--------------------------------------------------------------------------------

(f) Indebtedness of any Borrower or any Subsidiary which may be deemed to exist
in connection with agreements providing for indemnification, purchase price
adjustments and similar obligations in connection with acquisitions or sales of
assets and/or businesses effected in accordance with the requirements of this
Agreement (so long as such obligations are those of the Person making the
respective acquisition or sale, and are not guaranteed by any other Person);

(g) Indebtedness with respect to performance bonds, surety bonds, appeal bonds
or customs bonds required in the Ordinary Course of Business or in connection
with the enforcement of rights or claims of any Borrower or any Subsidiary or in
connection with judgments that do not result in a Default or Event of Default,
provided that the aggregate outstanding amount of all such performance bonds,
surety bonds, appeal bonds and customs bonds permitted by this subsection
(g) shall not at any time exceed $3,500,000.

(h) Indebtedness of any Borrower or any Subsidiary arising in connection with
the third-party financing of insurance premiums in the Ordinary Course of
Business, so long as the aggregate amount of all such Indebtedness incurred
pursuant to this clause (h) does not exceed 5,000,000 at any time outstanding;

(i) Indebtedness constituting a permitted Investment under Section 7.02(d);

(j) Indebtedness consisting of intercompany loans and advances made by any Loan
Party to any other Loan Party; provided that: (A) each such loan or advance is
evidenced by either the Global Intercompany Note or another demand note
(collectively, the “Intercompany Notes”) to evidence any such intercompany
Indebtedness owing at any time by such Loan Party to such other Loan Parties,
which Intercompany Notes shall be in form and substance reasonably satisfactory
to the Administrative Agent and shall be pledged and delivered to the
Administrative Agent pursuant to the Collateral Documents as additional
collateral security for the Obligations; (B) each Loan Party shall record all
intercompany transactions on its books and records in a manner reasonably
satisfactory to the Administrative Agent; (C) the obligations of each Loan Party
under any such Intercompany Notes shall be subordinated to the Obligations of
such Loan Party hereunder in a manner reasonably satisfactory to the
Administrative Agent; (D) at the time any such intercompany loan or advance is
made by any Loan Party to any other Loan Party and after giving effect thereto,
each such Loan Party shall be Solvent; and (E) no Default or Event of Default
would occur and be continuing after giving effect to any such proposed
intercompany loan; and

(k) other unsecured Indebtedness (including Indebtedness pursuant to any
Subordinated Debt Documents) in an aggregate principal amount not to exceed
$5,000,000 at any time outstanding.

Notwithstanding anything in this Section 7.03, Section 7.02, Section 7.04,
Section 7.05 or elsewhere in this Agreement to the contrary, after the Closing
Date in no event shall aggregate Investments made in, intercompany Indebtedness
incurred by, and Dispositions to, all Subsidiaries that are not Loan Parties,
including Investments as a result of Acquisitions, Investments in Foreign
Subsidiaries, intercompany Indebtedness incurred by Foreign Subsidiaries, and
Dispositions to Foreign Subsidiaries, exceed $5,000,000 in the aggregate at any
one time outstanding.

 

101



--------------------------------------------------------------------------------

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default or Event of Default exists or would result therefrom:

(a) any Borrower may merge with (i) any one or more other Borrowers, provided
that any such merger involving Pacer shall result in Pacer being the surviving
Person, or (ii) any other Person so long as (A) such Borrower shall be the
continuing or surviving Person and (B) immediately prior to, and immediately
after and giving effect thereto, no Default or Event of Default exists;

(b) any Subsidiary may merge into or consolidate with (i) any Borrower, provided
that such Borrower shall be the continuing or surviving Person, or (ii) any one
or more other Subsidiaries, provided that when any Guarantor is merging with
another Subsidiary, a Guarantor shall be the continuing or surviving Person;

(c) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to any Borrower or to another Subsidiary;
provided that if the transferor in such a transaction is a Guarantor, then the
transferee must either be a Borrower or a Guarantor; and

(d) any Borrower or any Subsidiary may make any Investment permitted by
Section 7.02.

7.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition (including, without limitation, with respect to Chassis and
Railcars, making the same available for interchange to or use by third parties),
except, subject to Section 8.03(b):

(a) Dispositions constituting sales of obsolete, surplus or worn out Property or
Property which any Borrower or any Subsidiary determines, in its reasonable
business judgment, to be no longer useful or desirable, whether now owned or
hereafter acquired, in the Ordinary Course of Business;

(b) Dispositions of assets in the Ordinary Course of Business; provided, for the
avoidance of doubt, that Dispositions of Chassis and Railcars in the Ordinary
Course of Business shall be limited to making the same available to third
parties in accordance with the UIAA and the AAR Rules, respectively, in each
case in the ordinary course of business of any Borrower, consistent with past
practices and undertaken in good faith;

(c) Dispositions of any Property to the extent that (i) such Property is
exchanged for credit against the purchase price of similar replacement Property
or (ii) the proceeds of such Disposition are reasonably promptly applied to the
purchase price of such replacement Property;

 

102



--------------------------------------------------------------------------------

(d) Dispositions of Property by any Subsidiary to any Borrower or to a
Wholly-Owned Subsidiary and Dispositions of Property by any Borrower to any
other Borrower or to any Wholly-Owned Subsidiary;

(e) Dispositions permitted by Section 7.04;

(f) Dispositions which constitute Investments permitted by Section 7.02;

(g) Dispositions which constitute non-exclusive licenses of IP Rights in the
Ordinary Course of Business;

(h) Dispositions by Borrowers and Subsidiaries of Property pursuant to
sale-leaseback transactions, provided that the book value of all Property so
Disposed of shall not exceed $5,000,000 from and after the Closing Date; and

(i) Dispositions by Borrowers and Subsidiaries not otherwise permitted under
this Section 7.05; provided that (i) at the time of such Disposition, no Default
or Event of Default shall exist or would result from such Disposition and
(ii) the aggregate book value of all Property Disposed of in reliance on this
clause (i) in any Fiscal Year shall not exceed $5,000,000;

provided, however, that any Disposition pursuant to clauses (a) through
(i) shall be for fair market value; and, notwithstanding anything in this
Section 7.05, Section 7.02, Section 7.03, Section 7.04 or elsewhere in this
Agreement to the contrary, after the Closing Date in no event shall aggregate
Investments made in, intercompany Indebtedness incurred by, and Dispositions to,
all Subsidiaries that are not Loan Parties, including Investments as a result of
Acquisitions, Investments in Foreign Subsidiaries, intercompany Indebtedness
incurred by Foreign Subsidiaries, and Dispositions to Foreign Subsidiaries,
exceed $5,000,000 in the aggregate at any one time outstanding.

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except that, so long as no Default or Event of Default shall
have occurred and be continuing at the time of any action described below or
would result therefrom:

(a) each Subsidiary may make Restricted Payments to the Borrowers, the
Guarantors and any other Person that owns an Equity Interest in such Subsidiary,
ratably according to their respective holdings of the type of Equity Interest in
respect of which such Restricted Payment is being made;

(b) each Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person;

(c) any Borrower and any Subsidiary may purchase, redeem or otherwise acquire
Equity Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its common stock or other common Equity
Interests;

 

103



--------------------------------------------------------------------------------

(d) any Borrower may repurchase the stock of former employees, in an aggregate
amount not to exceed $500,000 in any calendar year and each Borrower may
repurchase stock deemed to occur upon exercise of stock options, warrants or
other convertible securities to the extent the shares of such stock represent a
portion of the exercise price of such options, warrants or convertible
securities; and

(e) any Borrower may (i) declare or pay cash dividends or distributions to its
stockholders or other holders of Equity Interests in it and (ii) purchase,
redeem or otherwise acquire for cash Equity Interests issued by it; provided
that, in the case of any declaration, payment, distribution, purchase,
redemption or other acquisition (any of the foregoing, an “Equity
Distribution”):

(A) such Equity Distribution occurs no earlier than twelve months after the
Closing Date,

(B) the aggregate amount of all Equity Distributions in any Fiscal Year shall
not exceed $10,000,000,

(C) Borrowers shall have delivered to the Administrative Agent, at least 30
Business Days prior to such Equity Distribution, in form and substance
reasonably satisfactory to the Administrative Agent, Equity Distribution
Projections which shall reflect that Borrowers’ Availability for the one-year
period following the date of such Equity Distribution will not, on any occasion,
be less than $60,000,000

(D) Borrowers shall have delivered to the Administrative Agent, at least 30
Business Days prior to such Equity Distribution, in form and substance
reasonably satisfactory to the Administrative Agent, a pro forma consolidated
balance sheet, income statement and cash flow statement of Pacer and its
Subsidiaries (the “Equity Distribution Pro Forma”), based on recent financial
statements, which shall be complete and shall accurately and fairly present the
assets, liabilities, financial condition and results of operations of Pacer and
its Subsidiaries in accordance with GAAP consistently applied, but taking into
account such Equity Distribution and the funding of all Loans in connection
therewith, and such Acquisition Pro Forma shall reflect that (A) Availability
for the 30-day period preceding the consummation of such Equity Distribution
would have exceeded $60,000,000 on a pro forma basis (after giving effect to
such Equity Distribution and all Loans funded in connection therewith as if made
on the first day of such period) and (B) on a pro forma basis, no Default or
Event of Default shall have occurred and be continuing or would result after
giving effect to such Equity Distribution and Borrowers would have been in
compliance with the financial covenant set forth in Section 7.12 as of the last
day of the month most recently ended prior to the occurrence of such Equity
Distribution (after giving effect to such Equity Distribution and all Loans
funded in connection

 

104



--------------------------------------------------------------------------------

therewith as if made on the first day of such period), including for the purpose
of determining Availability during such period; and

(E) Borrowers shall have delivered to the Administrative Agent, at least 30
Business Days prior to such Equity Distribution, in form and substance
reasonably satisfactory to the Administrative Agent, a certificate of the chief
financial officer of Pacer to the effect that: (A) each Borrower (after taking
into consideration all rights of contribution and indemnity that such Borrower
has against the other Borrowers) will be Solvent upon the consummation of such
Equity Distribution; (B) the Equity Distribution Pro Forma fairly presents the
financial condition of Borrowers on a consolidated basis as of the date thereof
after giving effect to such Equity Distribution; and (C) the Equity Distribution
Projections are reasonable estimates of the future financial performance of
Borrowers subsequent to the date thereof based upon the historical performance
of Borrowers and show that Borrowers shall continue to be in compliance with the
financial covenant set forth in Section 7.12 for the three-year period
thereafter; and

(F) at the time of such Equity Distribution and after giving effect thereto,
Availability shall exceed $60,000,000 on a pro forma basis (after giving effect
to such Equity Distribution and all Loans funded in connection therewith).

7.07 Change in Nature of Business. Engage in any line of business other than a
Permitted Business.

7.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of any Borrower, whether or not in the Ordinary Course of
Business, other than (i) any such transaction that is on fair and reasonable
terms substantially as favorable to such Borrower or such Subsidiary as would be
obtainable by such Borrower or such Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate and (ii) any such
transaction between or among any Borrowers, between or among any Borrowers and
any Wholly-Owned Subsidiaries or between or among any Wholly-Owned Subsidiaries.
If any such transaction or series of related transactions in the foregoing
clauses (i) and (ii) involves non-Borrower Affiliates and payments in excess of
$1,000,000 in the aggregate, the terms of these transactions (other than agency
fees payable by Pacer Stacktrain S. de R.L. de C.V. and Stacktrain Mexico S. de.
R.L. de C.V. to any Borrower in the Ordinary Course of Business) must be
disclosed in advance to the Administrative Agent.

7.09 Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that limits in any material respect
the ability (a) of any Subsidiary to make Restricted Payments to any Borrower or
any Guarantor or to otherwise transfer Property to any Borrower or any
Guarantor, (b) of any Subsidiary to Guarantee the Indebtedness of the Borrowers
or (c) of any Borrower or any Subsidiary to create, incur, assume or suffer to
exist Liens (other than Liens permitted under Section 7.01) on Property of such
Person; provided, however, that the foregoing clauses (a), (b) and (c) shall not
apply to Contractual Obligations which:

(a) are negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 7.03 but solely to the extent any negative
pledge relates to the Property financed by or the subject of such Indebtedness,

 

105



--------------------------------------------------------------------------------

(b) are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto;

(c) require the grant of a Lien to secure an obligation of such Person if a Lien
is granted to secure another obligation of such Person; or

(d) are customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of any Borrower or any Subsidiary.

7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to
(a) purchase or carry margin stock (within the meaning of Regulation U of the
FRB) or to extend credit to others for the purpose of purchasing or carrying
margin stock or to refund indebtedness originally incurred for such purpose, in
each case in violation of, or for a purpose which violates, or would be
inconsistent with, Regulation T, U or X of the FRB, or (b) finance any
Unfriendly Acquisition.

7.11 Subordinated Debt. (a) Amend, modify, supplement, waive compliance with, or
consent to noncompliance with any Subordinated Debt Document, unless the
amendment, modification, supplement, waiver or consent (i) does not adversely
affect any Borrower’s ability to pay and perform each of its Obligations at the
time and in the manner set forth herein and in the other Loan Documents and is
not otherwise adverse to the Administrative Agent and the Lenders, and (ii) is
not prohibited by the subordination provisions therein in favor of the
Administrative Agent and the Lenders.

(b) Make any voluntary or optional payment or repayment on, redemption, exchange
or acquisition for value of, or any sinking fund or similar payment with respect
to, any Indebtedness governed by any Subordinated Debt Documents, except as
permitted by the subordination provisions with respect thereto in favor of the
Administrative Agent and the Lenders.

 

106



--------------------------------------------------------------------------------

7.12 Financial Covenant. Permit the Fixed Charge Coverage Ratio as of the last
day of each period identified in the table below to be less than the correlative
ratio indicated:

 

Period

   Minimum Fixed Charge
Coverage Ratio

August 1, 2009 – August 31, 2009

   1.00:1.00

August 1, 2009 – September 30, 2009

   1.00:1.00

August 1, 2009 – October 31, 2009

   1.00:1.00

August 1, 2009 – November 30, 2009

   1.00:1.00

August 1, 2009 – December 31, 2009

   1.25:1.00

August 1, 2009 – January 31, 2010

   1.25:1.00

August 1, 2009 – February 28, 2010

   1.25:1.00

August 1, 2009 – March 31, 2010

   1.25:1.00

August 1, 2009 – April 30, 2010

   1.25:1.00

August 1, 2009 – May 31, 2010

   1.25:1.00

August 1, 2009 – June 30, 2010

   1.25:1.00

August 1, 2009 – July 31, 2010

   1.25:1.00

Each trailing 12 month period ending on the final date of each month thereafter

   1.25:1.00

provided that if (i) Pacer shall have delivered to the Lenders its (A) Form 10-K
report for the Fiscal Year ending December 31, 2009 and (B) Form 10-Q report for
the fiscal quarter ending March 31, 2010 and (ii) as of the date of delivery of
any Compliance Certificate thereafter, the Borrowers have demonstrated therein
at least $50,000,000 of average daily Availability for the most recently
completed preceding calendar month described in such Compliance Certificate,
such financial covenant shall be tested for the most recently ended period set
forth above solely if Availability, calculated on any Business Day following
such calendar month, is less than $50,000,000; provided further that if such
financial covenant is so tested following Availability being less than
$50,000,000 on any Business Day, such financial covenant shall continue to be so
tested for each subsequent period regardless of Availability until such time as
daily Availability shall have been greater than or equal to $50,000,000 for 45
consecutive calendar days (and thereafter such financial covenant shall again be
tested for the most recently ended period set forth above solely if
Availability, calculated on any Business Day following such calendar month, is
less than $50,000,000, subject to this further proviso).

7.13 Capital Expenditures. Make any Capital Expenditure, except for Capital
Expenditures for Pacer and its Subsidiaries during each Fiscal Year set forth
below, not exceeding in the aggregate, the amount set forth opposite such Fiscal
Year:

 

Fiscal Year

   Amount

2009

   $ 13,500,000

2010 and thereafter

   $ 6,500,000

 

107



--------------------------------------------------------------------------------

provided, however, that so long as no Default or Event of Default has occurred
and is continuing or would result from such Capital Expenditure, the excess of
the amount of such Capital Expenditures that may be made in any Fiscal Year over
the amount of such Capital Expenditures actually made in such Fiscal Year, may
be carried over for expenditure in the immediately succeeding Fiscal Year, so
long as such amount carried over from any year to the immediately succeeding
year does not exceed the Annual Capex Carryover Limit.

7.14 Amendments of Organization Documents. Amend any of its Organization
Documents, except for such amendments or other modifications required by Law or
that could not reasonably be considered to be adverse to the Administrative
Agent or to the Lenders and fully disclosed to Administrative Agent.

7.15 Accounting Changes. Make any change in (a) accounting policies or reporting
practices, except as required by GAAP, or (b) Fiscal Year.

7.16 Subsidiaries. Form or acquire any Subsidiary after the Closing Date except
in accordance with Sections 6.12, 7.02 and 7.04.

7.17 Plans. Become a party to any Foreign Plan.

ARTICLE VIII

COLLATERAL ADMINISTRATION

8.01 Borrowing Base Certificates.

(a) By the 20th day of each month, Borrowers shall deliver to the Administrative
Agent (and the Administrative Agent shall promptly deliver same to Lenders) a
Borrowing Base Certificate prepared as of the close of business of the previous
month, with such weekly updates as the Administrative Agent may request;
provided that if at any time Availability is less than $15,000,000, Borrower
Agent shall, by the fourth Business Day of each week, deliver to the
Administrative Agent (and the Administrative Agent shall promptly deliver same
to Lenders) a Borrowing Base Certificate prepared as of the close of business of
the previous week and shall continue to so deliver weekly Borrowing Base
Certificates until such time that daily Availability shall have been greater
than or equal to $15,000,000 for 45 consecutive calendar days, in which case
Borrower Agent shall deliver monthly Borrowing Base Certificates consistent with
the timing and manner of delivery for monthly Borrowing Base Certificates
contemplated by this Section 8.01(a) (but only for so long as Availability is
not, at any time after such 45 consecutive calendar days, less than
$15,000,000); provided, further, that in no event shall ineligibles be required
to be delivered more frequently than on a monthly basis. All calculations of
Availability in any Borrowing Base Certificate shall originally be made by
Borrower Agent and certified by a Responsible Officer of Borrower Agent,
provided that the Administrative Agent may from time to time review and adjust
any such calculation (a) to reflect its reasonable estimate of declines in value
of any Collateral, due to collections received in the Dominion Account or
otherwise; (b) to adjust advance rates to reflect changes in dilution, quality,
mix and other factors affecting Collateral (a determination to be made by the

 

108



--------------------------------------------------------------------------------

Administrative Agent in its reasonable discretion); and (c) to the extent the
calculation is not made in accordance with this Agreement or does not accurately
reflect the Availability Reserve.

(b) Within 20 days after the end of each calendar month, Borrowers shall have
delivered to the Administrative Agent, in form and detail satisfactory to the
Administrative Agent and the Required Lenders, (i) a listing of each Borrower’s
trade payables, specifying the trade creditor and balance due, a detailed
listing of each Borrower’s accrued payables, a detailed trade payable aging and
a listing of each Borrower’s outstanding checks; and (ii) a detailed aged trial
balance of all Accounts as of the end of the preceding month, specifying each
Account’s Account Debtor name, amount, invoice date and due date.

(c) For so long as any Account of Pacer Transport Inc. constitutes an Eligible
Account, weekly, on the fourth Business Day of each week (or such later date as
may be agreed by the Administrative Agent in its sole discretion), the Borrowers
shall have delivered to the Administrative Agent, in form and detail
satisfactory to the Administrative Agent and the Required Lenders, an updated
listing of Accounts of Pacer Transport Inc. (and, for the avoidance of doubt,
the Administrative Agent may adjust the calculations in the most recently
delivered Borrowing Base Certificate in order to account for each such Account
that had constituted an Eligible Accounts in the most recently delivered
Borrowing Base Certificate but that is no longer an Eligible Account on account
of payments received in the Dominion Account or otherwise).

8.02 Administration of Accounts.

(a) Records and Schedules of Accounts. Each Borrower shall keep accurate and
complete records of its Accounts, including all payments and collections
thereon, and shall submit to the Administrative Agent sales, collection,
reconciliation and other reports in form reasonably satisfactory to the
Administrative Agent, on such periodic basis as the Administrative Agent may
request. Each Borrower shall also provide to the Administrative Agent, such
addresses of Account Debtors, proofs of delivery, copies of invoices and invoice
registers, copies of related documents, repayment histories, status reports and
other information as the Administrative Agent may reasonably request. If
Accounts that constitute Eligible Accounts in the most recently delivered
Borrowing Base Certificate, in an aggregate face amount of $500,000 or more,
cease to be Eligible Accounts, Borrowers shall notify the Administrative Agent
of such occurrence promptly (and in any event within three Business Days) after
any Borrower has knowledge thereof.

(b) Taxes. If an Account of any Borrower includes a charge for any Taxes, the
Administrative Agent is authorized, in its discretion, to pay the amount thereof
to the proper taxing authority for the account of such Borrower and to charge
Borrowers therefor; provided, however, that neither the Administrative Agent nor
Lenders shall be liable for any Taxes that may be due from Borrowers or with
respect to any Collateral.

(c) Account Verification. Whether or not a Default or Event of Default exists,
the Administrative Agent shall have the right at any time, in the name of the
Administrative Agent, any designee of the Administrative Agent or any Borrower,
to verify the validity, amount or any other matter relating to any Accounts of
Borrowers by mail, telephone or otherwise.

 

109



--------------------------------------------------------------------------------

Borrowers shall cooperate fully with the Administrative Agent in an effort to
facilitate and promptly conclude any such verification process.

(d) Cash Management System. The Borrowers shall maintain a cash management
system which shall be established within forty five (45) days (or such extended
period as the Administrative Agent may permit) of the Closing Date (such date
the “Cash Management Implementation Date”) and which shall be reasonably
acceptable to the Administrative Agent, and which shall operate as follows

(i) General. All funds held by Borrowers shall be deposited in one or more bank
accounts or securities investment accounts, in form and substance reasonably
satisfactory to Administrative Agent subject to the terms of the Security
Agreements and applicable Control Agreements.

(ii) Maintenance of Dominion Account. Borrowers shall maintain one or more
Dominion Accounts pursuant to lockbox or other arrangements reasonably
acceptable to the Administrative Agent. Borrowers shall obtain an agreement (in
form and substance reasonably satisfactory to the Administrative Agent) from
each lockbox servicer and Dominion Account bank, establishing the Administrative
Agent’s control over and Lien in the lockbox or Dominion Accounts, requiring
immediate deposit of all remittances received in the lockbox to a Dominion
Account and (unless otherwise agreed by the Administrative Agent in its sole
discretion) waiving offset rights of such servicer or bank, except for customary
administrative charges. If a Dominion Account is not maintained with Bank of
America, from and after the Cash Management Implementation Date, the
Administrative Agent may require immediate transfer of all funds in such account
to a Dominion Account maintained with Bank of America. The Administrative Agent
and Lenders assume no responsibility to Borrowers for any lockbox arrangement or
Dominion Account, including any claim of accord and satisfaction or release with
respect to any Payment Items accepted by any bank.

(e) Proceeds of Collateral. Borrowers shall request in writing and otherwise
take all necessary steps to ensure that all payments on Accounts or otherwise
relating to Collateral are made directly to a Dominion Account (or a lockbox
relating to a Dominion Account). If any Borrower or Subsidiary receives cash or
Payment Items with respect to any Collateral, it shall hold same in trust for
the Administrative Agent and promptly (not later than the next Business Day)
deposit same into a Dominion Account.

8.03 Administration of Railcars and Chassis.

(a) Records and Schedules of Railcars and Chassis. Each Borrower shall keep
accurate and complete records of its Railcars and Chassis, including kind,
quality, quantity, cost, acquisitions and dispositions thereof, and shall submit
to the Administrative Agent, monthly (concurrent with the delivery of each
Borrowing Base Certificate) and on such additional periodic basis as the
Administrative Agent may reasonably request, a current schedule thereof
(including a description of all such Railcars and Chassis acquired or disposed
of since the date of the last delivered schedule), in form reasonably
satisfactory to the

 

110



--------------------------------------------------------------------------------

Administrative Agent. Promptly upon request, Borrowers shall deliver to the
Administrative Agent evidence of their ownership or interests in any Railcars
and Chassis.

(b) Dispositions of Railcars and Chassis. No Borrower shall sell, lease or
otherwise Dispose of any Railcars or Chassis, without the prior written consent
of the Administrative Agent, other than a Disposition permitted pursuant to
Section 7.05; provided that in no event shall a Railcar or Chassis be Disposed
of pursuant to Section 7.05(c) unless (i) it has been damaged, (ii) replacement
Railcars or Chassis used or useful in the operation of the business of the
Borrowers that are of equal or greater value are acquired with the proceeds of
insurance substantially contemporaneously with such disposition and (iii) such
Railcars or Chassis are free of Liens.

(c) Condition of Railcars and Chassis. The Railcars and Chassis are in good
operating condition and repair, and all necessary replacements and repairs have
been made so that the value and operating efficiency of the Equipment is
preserved at all times, reasonable wear and tear excepted. Each Borrower shall
ensure that the Railcars and Chassis are mechanically and structurally sound,
and capable of performing the functions for which they were designed, in
accordance with manufacturer specifications. No Borrower shall permit any
Railcars or Chassis to become affixed to real Property.

(d) Equipment Appraisals.

(i) Borrowers shall cooperate fully with the Administrative Agent and its agents
during all Equipment Appraisals which shall be conducted at the discretion of
the Administrative Agent, and shall be at the expense of the Borrowers; provided
that absent the occurrence and continuation of an Event of Default, the
Borrowers’ obligation to pay for such expense shall be limited to not more than
once annually.

(ii) Borrowers shall notify the Administrative Agent promptly of any event or
circumstance which, to any Borrower’s knowledge, would result in any Railcars or
Chassis of any Borrower no longer constituting Eligible Equipment.

 

111



--------------------------------------------------------------------------------

8.04 Administration of Deposit Accounts. Schedule 8.04 sets forth all Deposit
Accounts maintained by Borrowers, including all Dominion Accounts. Each Borrower
shall take all actions necessary to establish the Administrative Agent’s control
of each such Deposit Account (other than an account exclusively used for
payroll, payroll taxes or employee benefits, or an account that individually
contains not more than $100,000 (or the Dollar Equivalent thereof) but only to
the extent that all such accounts containing not more than $100,000 (or the
Dollar Equivalent thereof) contain an aggregate amount of not more than of
$250,000 (or the Dollar Equivalent thereof)). Each Borrower shall be the sole
account holder of each Deposit Account and shall not allow any other Person
(other than the Administrative Agent) to have control over a Deposit Account or
any Property deposited therein. Borrowers shall not establish any Deposit
Accounts after the Closing Date, unless such Borrower has complied in full with
the provisions of Section 8.02(d) and this Section 8.04 with respect to such
Deposit Accounts. Each Borrower shall promptly notify the Administrative Agent
of any opening or closing of a Deposit Account and, with the consent of the
Administrative Agent, will amend Schedule 8.04 to reflect same.

8.05 Administration of Assigned Contracts. Each Borrower shall fully perform all
of its obligations under each of the Assigned Contracts to which it is a party,
and shall enforce all of its rights and remedies thereunder, in each case, as it
deems appropriate in its business judgment. Without limiting the generality of
the foregoing, each Borrower shall take all action necessary or appropriate in
the exercise of its business judgment to permit, and shall not take any action
which would have any materially adverse effect upon, the full enforcement of all
indemnification rights under its Assigned Contracts. Borrower Agent shall notify
the Administrative Agent in writing, promptly after any Borrower becomes aware
thereof, of any event or fact which could give rise to a material claim by it
for indemnification under any of its Assigned Contracts, and shall (consistent
with the exercise of its business judgment) diligently pursue such right and
report to the Administrative Agent on all further material developments with
respect thereto. Each Borrower shall deposit into the main Dominion Account or
remit directly to the Administrative Agent for application to the Obligations in
accordance with Section 2.14, all amounts received by such Borrower as
indemnification or otherwise pursuant to its Assigned Contracts. If any Borrower
shall fail after the Administrative Agent’s demand to pursue diligently any
right under its Assigned Contracts, or if an Event of Default has occurred and
is continuing, the Administrative Agent may, and at the direction of the
Required Lenders shall, directly enforce such right in its own or such
Borrower’s name and may enter into such settlements or other agreements with
respect thereto as the Administrative Agent or the Required Lenders, as
applicable, shall determine. In any suit, proceeding or action brought by the
Administrative Agent for the benefit of the Lenders under any Assigned Contract
for any sum owing thereunder or to enforce any provision thereof, the Borrowers
shall indemnify and hold the Administrative Agent and Lenders harmless from and
against all expense, loss or damage suffered by reason of any defense, setoff,
counterclaims, recoupment, or reduction of liability whatsoever of the obligor
thereunder arising out of a breach by any Borrower of any obligation thereunder
or arising out of any other agreement, indebtedness or liability at any time
owing from any Borrower to or in favor of such obligor or its successors. All
such obligations of the Borrowers shall be and remain enforceable only against
the Borrowers and shall not be enforceable against the Administrative Agent or
the Lenders. Notwithstanding any provision hereof to the contrary, each Borrower
shall at all times remain liable to observe and perform all of its duties and
obligations under its Assigned Contracts, and the Administrative Agent’s or any

 

112



--------------------------------------------------------------------------------

Lender’s exercise of any of their respective rights with respect to the
Collateral shall not release any such Borrower from any of such duties and
obligations. Neither the Administrative Agent nor any Lender shall be obligated
to perform or fulfill any Borrower’s duties or obligations under its Assigned
Contracts or to make any payment thereunder, or to make any inquiry as to the
nature or sufficiency of any payment or Property received by it thereunder or
the sufficiency of performance by any party thereunder, or to present or file
any claim, or to take any action to collect or enforce any performance, any
payment of any amounts, or any delivery of any Property.

8.06 General Provisions.

(a) Location of Collateral. All tangible items of Collateral (other than
(i) Inventory in transit, (ii) Railcars that are made available to third parties
in accordance with the AAR Rules in the ordinary course of business of any
Borrower, consistent with past practices and undertaken in good faith,
(iii) Chassis that are interchanged to or in use by Motor Carriers (as defined
in the UIAA) in accordance with the UIAA and (iv) vehicles, trailers and
containers owned by any Borrower used in the ordinary course of business,
consistent with past practices and undertaken in good faith), shall at all times
be kept by Borrowers at the business locations (including rail yards, rail ramps
or other container terminal operation locations, with respect to Chassis) set
forth in Schedule 8.06(a), except that Borrowers may (a) make sales or other
Dispositions of Collateral in accordance with Section 7.05; and (b) move
Collateral to another location in the United States; provided that such
locations shall be notified to the Administrative Agent in accordance with
Section 6.03(e) and the terms of the Security Agreement.

(b) Insurance and Condemnation Proceeds.

(i) While no Event of Default exists, Borrowers may settle, adjust or compromise
any insurance claim, as long as the proceeds are delivered to the Administrative
Agent. If an Event of Default exists, only the Administrative Agent shall be
authorized to settle, adjust and compromise such claims.

(ii) Any proceeds of insurance and any awards arising from condemnation of any
Collateral in excess of $500,000 in the aggregate shall be paid to the
Administrative Agent and, subject to Section 8.06(b)(iii), such insurance
proceeds or condemnation awards (other than proceeds from workers’ compensation
insurance and D&O insurance) shall be applied in accordance with
Section 2.06(f).

(iii) If requested by Borrowers in writing within 15 days after the
Administrative Agent’s receipt of any insurance proceeds or condemnation awards
relating to any loss or destruction of Railcars or Chassis, Borrowers may use
such proceeds or awards to repair or replace such Railcars and Chassis (and
until so used, the proceeds shall be held by the Administrative Agent as Cash
Collateral) as long as (i) no Default or Event of Default exists; (ii) such
repair or replacement is promptly undertaken and concluded, in accordance with
plans reasonably satisfactory to the Administrative Agent; (iii) such repaired
or replacement Railcars or Chassis used or useful in the operation of the
business of the Borrowers and are of equal or greater value; (iv) such

 

113



--------------------------------------------------------------------------------

Railcars or Chassis are free of Liens and (vi) the aggregate amount of such
proceeds or awards from any single casualty or condemnation does not exceed
$500,000.

(c) Protection of Collateral. All expenses of protecting, storing, warehousing,
insuring, handling, maintaining and shipping any Collateral, all Taxes payable
with respect to any Collateral (including any sale thereof), and all other
payments required to be made by the Administrative Agent to any Person to
realize upon any Collateral, shall be borne and paid by Borrowers. The
Administrative Agent shall not be liable or responsible in any way for the
safekeeping of any Collateral, for any loss or damage thereto (except for
reasonable care in its custody while Collateral is in the Administrative Agent’s
actual possession), for any diminution in the value thereof, or for any act or
default of any warehouseman, carrier, forwarding agency or other Person
whatsoever, but the same shall be at Borrowers’ sole risk.

(e) Defense of Title to Collateral. Each Borrower shall at all times defend its
title to Collateral and the Administrative Agent’s Liens therein against all
Persons, claims and demands whatsoever, except Liens permitted by Section 7.01.

ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES

9.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. Any Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, or (ii) within three Business Days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee or other amount
payable hereunder or under any other Loan Document hereunder; or

(b) Specific Covenants. Any Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01(a) through (c),
Section 6.02(a), Section 6.03(a) through (d), (i), or (j), Section 6.05,
Section 6.07, Section 6.10 or Section 6.11 or Article VII; Sections 8.01,
Sections 8.02(d), Section 8.03(d), or Section 8.04.

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier of (i) any Borrower having Actual
Knowledge thereof, and (ii) the receipt by the Borrower Agent of notice from the
Administrative Agent or any Lender thereof;

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith (i) if not qualified by
materiality, shall be incorrect or misleading when made or deemed made, or
(ii) if qualified by materiality, shall be incorrect or misleading when made or
deemed made; or

 

114



--------------------------------------------------------------------------------

(e) Cross-Default. (i) Any Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or Cash Collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which any Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which any Borrower or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by such Borrower or such Subsidiary as a result thereof is greater than the
Threshold Amount; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its Property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its Property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Borrower or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
Property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or

(h) Judgments. There is entered against any Borrower or any Subsidiary (i) one
or more final judgments or orders for the payment of money in an aggregate
amount (as to all such judgments or orders) exceeding the Threshold Amount (to
the extent not covered by independent third-party insurance), or (ii) any one or
more non-monetary final judgments that have, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect and, in either
case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of 60 consecutive days during which
a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

 

115



--------------------------------------------------------------------------------

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) any Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect (other than as a result of any action taken or
omitted to be taken by the Administrative Agent or any Lender); or any Loan
Party or any other Person (other than the Administrative Agent or any Lender)
contests in any manner the validity or enforceability of any Loan Document; or
any Loan Party denies that it has any or further liability or obligation under
any Loan Document, or purports to revoke, terminate or rescind any Loan
Document; or

(k) Impairment of Security, etc. Any Collateral Document or any Lien granted
thereunder shall (except in accordance with its terms), in whole or in part,
terminate, cease to be effective or cease to be the legally valid, binding and
enforceable obligation of any Loan Party thereto; any Loan Party or any other
Person (other than the Administrative Agent or any Lender) shall, directly or
indirectly, contest in any manner such effectiveness, validity, binding nature
or enforceability; or, except as permitted under any Loan Document, any Lien
securing any Secured Obligation shall, in whole or in part, cease to be a valid,
perfected, first priority Lien, subject to no other Liens (other than as
expressly permitted by the Collateral Documents or as a result of any action
taken or omitted to be taken by the Administrative Agent or any Lender),
securing the Secured Obligations; or

(l) Change of Control. There occurs any Change of Control.

9.02 Remedies Upon Event of Default.

(a) If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

(i) declare the commitment of each Lender to make Loans and any obligation of an
L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(ii) make any adjustment to the Borrowing Base which results in a reduction of
the Borrowing Base amount;

(iii) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

 

116



--------------------------------------------------------------------------------

(iv) require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof) or Bank Product Obligations
(in an amount equal the Bank Product Amount outstanding at such time); and

(v) exercise on behalf of itself, the Lenders and the L/C Issuers all rights and
remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code, the
obligation of each Lender to make Loans and any obligation of an L/C Issuer to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Borrowers
to Cash Collateralize the L/C Obligations as aforesaid shall automatically
become effective, in each case without further act of the Administrative Agent
or any Lender.

9.03 Application of Funds. After the exercise of remedies provided for in
Section 9.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 9.02), any amounts
received on account of the Secured Obligations shall be applied by the
Administrative Agent, the L/C Issuers and the Lenders in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and L/C Issuers
(including fees and time charges for attorneys who may be employees of any
Lender or any L/C Issuer) and amounts payable under Article III), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuers in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuers in proportion to the respective amounts described in this clause Fourth
held by them;

 

117



--------------------------------------------------------------------------------

Fifth, to the Administrative Agent for the account of the respective L/C
Issuers, to Cash Collateralize that portion of L/C Obligations comprised of the
aggregate undrawn amount of Letters of Credit;

Sixth, to payment of other Obligations, ratably among Administrative Agent, the
L/C Issuers and the Lenders in proportion to the respective amounts described in
this clause Sixth held by them;

Seventh, to payment of Bank Product Obligations, ratably among the providers of
Bank Products (including, without limitation, FX/Cash Management Obligation
Providers and the Swap Obligation Providers) in proportion to the respective
amounts described in this clause Seventh held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above. Amounts distributed
with respect to any Bank Product Obligations shall be the lesser of the
applicable Bank Product Amount last reported to the Administrative Agent or the
actual Bank Product Obligations as calculated by the methodology reported to the
Administrative Agent for determining the amount due. The Administrative Agent
shall have no obligation to calculate the amount to be distributed with respect
to any Bank Product Obligations, but may rely upon written notice of the amount
(setting forth a reasonably detailed calculation) from the Secured Party. In the
absence of such notice, the Administrative Agent may assume the amount to be
distributed is the Bank Product Amount last reported to it.

ARTICLE X

ADMINISTRATIVE AGENT

10.01 Appointment and Authority. Each of the Lenders and the L/C Issuers hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers, and neither any Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.

10.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires,

 

118



--------------------------------------------------------------------------------

include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, provide Bank Products to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
any Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

10.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Borrower or any of their respective
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower
Agent, a Lender or an L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

119



--------------------------------------------------------------------------------

10.04 Agreements Regarding Collateral and Field Examination Reports.

(a) Care of Collateral. None of the Administrative Agent or any Lender shall
have any obligation whatsoever to any Lenders to assure that any Collateral
exists or is owned by a Borrower, or is cared for, protected, insured or
encumbered, nor to assure that the Administrative Agent’s Liens have been
properly created, perfected or enforced, or are entitled to any particular
priority, nor to exercise any duty of care with respect to any Collateral.

(b) Possession of Collateral. The Administrative Agent and Lenders appoint each
Lender as agent (for the benefit of Secured Parties) for the purpose of
perfecting Liens in any Collateral held or controlled by such Lender, to the
extent such Liens are perfected by possession or control. If any Lender obtains
possession or control of any Collateral, it shall notify the Administrative
Agent thereof and, promptly upon the Administrative Agent’s request, deliver
such Collateral to the Administrative Agent or otherwise deal with it in
accordance with the Administrative Agent’s instructions.

(c) Reports. The Administrative Agent shall promptly forward to each Lender,
when complete, copies of any field audit or examination report or Equipment
Appraisal, in each case prepared by or for Agent with respect to any Loan Party
or Collateral (“Report”). Each Lender agrees (a) that neither Bank of America
nor the Administrative Agent makes any representation or warranty as to the
accuracy or completeness of any Report, and shall not be liable for any
information contained in or omitted from any Report; (b) that the Reports are
not intended to be comprehensive audits or examinations, and that the
Administrative Agent or any other Person performing any audit or examination
will inspect only specific information regarding Obligations or the Collateral
and will rely significantly upon Borrowers’ books and records as well as upon
representations of Borrowers’ officers and employees; and (c) to keep all
Reports confidential and strictly for such Lender’s internal use, and not to
distribute any Report (or the contents thereof) to any Person (except to such
Lender’s Participants, attorneys and accountants) or use any Report in any
manner other than administration of the Loans and other Obligations. Each Lender
agrees to indemnify and hold harmless the Administrative Agent and any other
Person preparing a Report from any action such Lender may take as a result of or
any conclusion it may draw from any Report, as well as from any Claims arising
as a direct or indirect result of the Administrative Agent furnishing a Report
to such Lender.

10.05 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or an L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or such L/C Issuer prior to the making
of such Loan or the issuance of such Letter of Credit. The Administrative Agent
may consult with legal counsel (who may be counsel

 

120



--------------------------------------------------------------------------------

for the Borrowers), independent accountants and other experts selected by it,
and shall not be liable for any action taken or not taken by it in accordance
with the advice of any such counsel, accountants or experts.

10.06 Indemnification of Agent Indemnitees. EACH LENDER SHALL INDEMNIFY AND HOLD
HARMLESS AGENT INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY LOAN PARTIES (BUT
WITHOUT LIMITING THE INDEMNIFICATION OBLIGATIONS OF LOAN PARTIES UNDER ANY LOAN
DOCUMENTS), ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR
ASSERTED AGAINST ANY AGENT INDEMNITEE, PROVIDED THE CLAIM RELATES TO OR ARISES
FROM AN AGENT INDEMNITEE ACTING AS OR FOR ADMINISTRATIVE AGENT (IN ITS CAPACITY
AS ADMINISTRATIVE AGENT); provided, however, that no Lender shall be liable for
the payment to the Agent Indemnitees of any portion of such Claims resulting
solely from such Person’s gross negligence or willful misconduct. In the
Administrative Agent’s discretion, it may reserve for any such Claims made
against an Agent Indemnitee, and may satisfy any judgment, order or settlement
relating thereto, from proceeds of Collateral prior to making any distribution
of Collateral proceeds to Lenders. If the Administrative Agent is sued by any
receiver, bankruptcy trustee, debtor-in-possession or other Person for any
alleged preference or fraudulent transfer, then any monies paid by the
Administrative Agent in settlement or satisfaction of such proceeding, together
with all interest, costs and expenses (including attorneys’ fees) incurred in
the defense of same, shall be promptly reimbursed to the Administrative Agent by
each Lender to the extent of its pro rata share.

10.07 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

10.08 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuers and the
Borrower Agent. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, with the consent of the Borrowers (not to be
unreasonably withheld or delayed) unless an Event of Default has occurred and is
continuing, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuers, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower Agent and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents

 

121



--------------------------------------------------------------------------------

(except that in the case of any collateral security held by the Administrative
Agent on behalf of the Lenders or the L/C Issuers under any of the Loan
Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the L/C Issuers directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrowers and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 11.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as an L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

10.09 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

10.10 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Sole Book Manager, Arrangers, Syndication Agent or Co-Documentation
Agents shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or an L/C Issuer hereunder.

 

122



--------------------------------------------------------------------------------

10.11 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrowers) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(i) and (j), 2.12 and 11.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other Property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuers to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.12 and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.

10.12 Collateral and Guaranty Matters. The Lenders and the L/C Issuers
irrevocably authorize the Administrative Agent, at its option and in its
discretion,

(a) to release any Lien on any Property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and Full Payment of the Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit,
(ii) that is the subject of a Disposition which Borrowers certify in writing to
the Administrative Agent is permitted under this Agreement or a Lien which
Borrowers certify is permitted under this Agreement to be entitled to priority
over the Administrative Agent’s Liens (and the Administrative Agent may rely
conclusively on any such certificate without further inquiry), or (iii) subject
to Section 11.01, if approved, authorized or ratified in writing by the Required
Lenders;

 

123



--------------------------------------------------------------------------------

(b) to subordinate any Lien on any Property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
Property that is permitted by Section 7.01(i); and

(c) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of Property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 10.12.

10.13 Withholding. To the extent required by Applicable Law, the Administrative
Agent may withhold from any payment to any Lender, L/C Issuer or other Person
receiving payment under the Loan Documents an amount equivalent to any
applicable withholding tax. If the IRS or any other Governmental Authority
asserts a claim that the Administrative Agent did not properly withhold tax from
amounts paid to or for the account of any Lender, L/C Issuer or other Person
receiving payment under the Loan Documents because such Lender, L/C Issuer or
other Person failed to notify the Administrative Agent that withholding on
payments was required, including, without limitation, because of a change in
circumstances which rendered an exemption from or reduction of withholding Tax
ineffective or for any other reason, such Lender or L/C Issuer shall indemnify
the Administrative Agent fully for all amounts paid, directly or indirectly, by
the Administrative Agent as tax or otherwise, including any penalties or
interest and together with all expenses incurred.

ARTICLE XI

MISCELLANEOUS

11.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by any Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Borrowers or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 9.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (including mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

 

124



--------------------------------------------------------------------------------

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

(e) change Section 2.18 or Section 9.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

(f) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender; or

(g) release (i) all or substantially all of the value of the Guaranty or
(ii) release all or substantially all of the Collateral in any transaction or
series of related transactions; without the written consent of each Lender,
except to the extent the release of any Loan Party is permitted pursuant to
Section 10.10 (in which case such release may be made by the Administrative
Agent acting alone);

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iv) a Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.

11.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrowers, the Administrative Agent, the L/C Issuers or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 11.02; and

 

125



--------------------------------------------------------------------------------

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or L/C Issuer pursuant to Article II if
such Lender or L/C Issuer, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower Agent may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any

 

126



--------------------------------------------------------------------------------

Borrower, any Lender, any L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of any Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
any Borrower, any Lender, any L/C Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

(d) Change of Address, Etc. Each of the Borrower Agent, the Administrative
Agent, the L/C Issuers and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrower Agent, the Administrative Agent, the L/C Issuers and the
Swing Line Lender. In addition, each Lender agrees to notify the Administrative
Agent from time to time to ensure that the Administrative Agent has on record
(i) an effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and Applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrowers or
their securities for purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices and Swing
Line Loan Notices) purportedly given by or on behalf of the Borrowers even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. Each Borrower shall indemnify the Administrative Agent,
each L/C Issuer, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of any Borrower. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

11.03 No Waiver; Cumulative Remedies. No failure by any Lender, any L/C Issuer
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,

 

127



--------------------------------------------------------------------------------

remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

11.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrowers shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuers in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or any L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or any
L/C Issuer), and shall pay all fees and time charges for attorneys who may be
employees of the Administrative Agent, any Lender or any L/C Issuer, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit. The foregoing costs and expenses shall include (i) all search, filing,
and recording charges, and fees and taxes related thereto, (ii) other reasonable
out-of-pocket expenses incurred by the Administrative Agent and each Related
Party thereof arising with respect to or in connection with creating and
perfecting Liens in favor of the Administrative Agent, for the benefit of
Secured Parties pursuant hereto or otherwise relating to the Collateral,
including the reasonable fees, expenses and disbursements of counsel to the
Administrative Agent and of counsel providing any opinions that the
Administrative Agent or Required Lenders may request in respect of Collateral or
the Liens created pursuant to the Collateral Documents, and (iii) all the
reasonable costs and expenses (including the reasonable fees, expenses and
disbursements of any appraisers, consultants, advisors and agents employed or
retained by the Administrative Agent and its counsel) in connection with the
custody or preservation of any of the Collateral.

(b) Indemnification by the Borrowers. Each Borrower shall indemnify each
Indemnitee against, and hold each Indemnitee harmless from, any and all losses,
claims, damages, liabilities, obligations, penalties, judgments, proceedings,
interest, costs and expenses of any kind (including the reasonable fees, charges
and disbursements of any counsel for any Indemnitee), and shall indemnify and
hold harmless each Indemnitee from all fees and time charges and disbursements
for attorneys who may be employees of any Indemnitee incurred by any Indemnitee
or asserted against any Indemnitee by any third party or by any Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Agent Indemnitees only, the administration of this Agreement and the
other Loan Documents, (ii) any Loan or Letter of Credit or the use or proposed
use of

 

128



--------------------------------------------------------------------------------

the proceeds therefrom (including any refusal by any L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) the existence or perfection of any Liens, or realization upon
any Collateral, (iv) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Borrower or any of
their respective Subsidiaries, or any Environmental Liability related in any way
to any Borrower or any of their respective Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation, arbitration or proceeding relating
to any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by any Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities, obligations, penalties, judgments,
proceedings, interest, costs or related expenses (x) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee or (y) result
from a claim brought by any Borrower or any other Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if such Borrower or such Loan Party has obtained
a final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Borrowers for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or such L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or an L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.17(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, no Borrower shall assert, and each Borrower hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

129



--------------------------------------------------------------------------------

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section 11.04 shall survive the resignation
of the Administrative Agent, the L/C Issuers and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

11.05 Payments Set Aside. To the extent that any payment by or on behalf of any
Borrower is made to the Administrative Agent, any L/C Issuer or any Lender, or
the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

11.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section 11.06 and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuers and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

130



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
Agent otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and as may be
reflected in the definition of Eligible Assignee and, in addition:

(A) the consent of the applicable L/C Issuer (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit of such L/C Issuer (whether or not then outstanding); and

(B) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that

 

131



--------------------------------------------------------------------------------

the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Borrowers. No such assignment shall be made to any Borrower
or any of the Borrowers’ Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrowers (at their expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person or any Borrower or any of the Borrowers’
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent, the Lenders and the L/C Issuers

 

132



--------------------------------------------------------------------------------

shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. Subject to subsection (e) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.18 as though it were a
Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrowers’ prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower Agent is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 3.01(e) as though it were a
Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(h) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time the
Swingline Lender (in its capacity as Lender) or any L/C Issuer (in its capacity
as Lender) assigns all of its Commitment and Loans pursuant to subsection
(b) above, (i) such L/C Issuer may, upon 30 days’ notice to the Borrower Agent
and the Lenders, resign as an L/C Issuer and/or (ii) the Swingline Lender may,
upon 30 days’ notice to the Borrower Agent, resign as Swing Line Lender. In the
event of any such resignation as L/C Issuer or Swing Line Lender, as the case

 

133



--------------------------------------------------------------------------------

may be, the Borrowers shall be entitled to appoint from among the Lenders a
successor L/C Issuer or Swing Line Lender, as the case may be, hereunder;
provided, however, that no failure by the Borrowers to appoint any such
successor shall affect the resignation of such L/C Issuer or the Swing Line
Lender, as the case may be. If any L/C Issuer resigns as an L/C Issuer, it shall
retain all the rights, powers, privileges and duties of an L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Committed Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If the Swing Line Lender resigns as Swing Line Lender, it shall retain all the
rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate
Committed Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c). Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as the case may be, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
such L/C Issuer with respect to such Letters of Credit.

11.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
in each case which or who have a need to know such Information (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and will be advised to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.19(c) or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to any Borrower and its obligations, (g) with the consent
of the Borrowers or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, the L/C Issuers or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrowers.

For purposes of this Section, “Information” means all information received from
any Borrower or any Subsidiary relating to any Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by any Borrower or any

 

134



--------------------------------------------------------------------------------

Subsidiary. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
a Borrower or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle and keep confidential such material non-public information in accordance
with Applicable Law, including United States Federal and state securities Laws.

11.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of any Borrower or any other Loan Party against any and all of the
obligations of such Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender or such L/C Issuer,
irrespective of whether or not such Lender or such L/C Issuer shall have made
any demand under this Agreement or any other Loan Document and although such
obligations of such Borrower or such Loan Party may be contingent or unmatured
or are owed to a branch or office of such Lender or such L/C Issuer different
from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, each L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such L/C Issuer or their
respective Affiliates may have. Each Lender and each L/C Issuer agrees to notify
the Borrower Agent and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

11.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by Applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
Applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

11.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.

 

135



--------------------------------------------------------------------------------

This Agreement and the other Loan Documents constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

11.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

11.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, or if any Lender is a Defaulting Lender or an Impacted Lender,
then the Borrower Agent may, at the Borrowers’ sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 11.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

(a) the Borrowers shall have paid to the Administrative Agent the assignment fee
specified in Section 11.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts

 

136



--------------------------------------------------------------------------------

under Section 3.05) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrowers (in the case of all
other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with Applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

11.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF

 

137



--------------------------------------------------------------------------------

THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.16 California Judicial Reference. If any action or proceeding is filed in a
court of the State of California by or against any party hereto in connection
with any of the transactions contemplated by this Agreement or any other Loan
Document, (a) the court shall, and is hereby directed to, make a general
reference pursuant to California Code of Civil Procedure Section 638 to a
referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision, provided that at the option of any party to
such proceeding, any such issues pertaining to a “provisional remedy” as defined
in California Code of Civil Procedure Section 1281.8 shall be heard and
determined by the court, and (b) without limiting the generality of
Section 11.04, the Borrowers shall be solely responsible to pay all fees and
expenses of any referee appointed in such action or proceeding.

11.17 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Arrangers are
arm’s-length commercial transactions among each Borrower, each other Loan Party
and their respective Affiliates, on the one hand, and the Administrative Agent
and the Arrangers, on the other hand, (B) each Borrower and each other Loan
Party have consulted their own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) each

 

138



--------------------------------------------------------------------------------

Borrower and each other Loan Party is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent and the
Arrangers, each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for any Borrower, any other
Loan Party or any of their respective Affiliates, or any other Person and
(B) neither the Administrative Agent nor the Arrangers has any obligation to any
Borrower, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent and the Arrangers and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrowers, the other Loan Parties and their respective Affiliates,
and neither the Administrative Agent nor the Arrangers has any obligation to
disclose any of such interests to any Borrower, any other Loan Party or any of
their respective Affiliates. To the fullest extent permitted by law, each
Borrower (for itself and on behalf of the other Loan Parties) hereby waives and
releases any claims that it may have against the Administrative Agent and the
Arrangers with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

11.18 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrowers in accordance
with the Act.

11.19 Time of the Essence. Time is of the essence of the Loan Documents.

[Remainder of page intentionally left blank]

 

139



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWERS: PACER INTERNATIONAL, INC. INTERMODAL CONTAINER SERVICE, INC. (D/B/A
HARBOR RAIL TRANSPORT) MANUFACTURERS CONSOLIDATION SERVICE OF CANADA, INC. PACER
CARTAGE, INC. PACER CONTAINER LINE INC. PACER TRANSPORTATION SOLUTIONS, INC.
PACER STACKTRAIN, INC. PACER TRANSPORT, INC. RAIL TO RAIL TRANSPORT, INC. S & H
TRANSPORT, INC. By:   /s/ Joseph B. Doherty Name:   Joseph B. Doherty Title:  
Treasurer

 

CTP LEASING, INC. By:   /s/ Joseph B. Doherty Name:   Joseph B. Doherty Title:  
President

 

OCEAN WORLD LINES, INC. RF INTERNATIONAL, LTD. S & H LEASING, INC. By:   /s/
Joseph B. Doherty Name:   Joseph B. Doherty Title:   Assistant Treasurer

Signature Page to Amended and Restated Credit Agreement

 

S-1



--------------------------------------------------------------------------------

PACER DISTRIBUTION SERVICES, INC PDS TRUCKING, INC. By:   /s/ Kent E. Prokop
Name:   Kent E. Prokop Title:   President

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:   /s/ John Mundstock Name:  
John Mundstock, Title:   Senior Vice President

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, as an L/C Issuer and as Swing Line Lender
By:   /s/ John Mundstock Name:   John Mundstock, Title:   Senior Vice President

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

[                    ], as a Lender By:     Name:   Title:  

Signature Page to Amended and Restated Credit Agreement